ACCEPTED
                                                                   03-15-00128-CV
                                                                           5606085
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                               6/9/2015 3:21:27 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK


             CAUSE NUMBER 03-15-00128-CV
                                                  FILED IN
              IN THE COURT OF APPEALS      3rd COURT OF APPEALS
                                               AUSTIN, TEXAS
      FOR THE THIRD COURT OF APPEALS       6/9/2015 3:21:27 PM
                                       DISTRICT
                   AUSTIN, TEXAS             JEFFREY D. KYLE
                                                   Clerk


                  TEDDER. BLUNCK,

                                           Appellant,
                         v.

                  CATHY A. BLUNCK,

                                           Appellee.

ON APPEAL FROM THE 22N° DISTRICT COURT, HAYS COUNTY,
                       TEXAS

              TRIAL COURT CAUSE N0.11-1217


                 APPELLANT'S BRIEF


                        RESPECTFULLY SUBMITTED:



                       TEDDER. BLUNCK, PRO SE
                       502 QUITMAN STREET
                       P 0 BOX 1152
                       PITTSBURG, TEXAS 75686
                       TELEPHONE: (903) 855-8460
                       TELECOPIER: (903) 855-8465
                       E-MAIL: tblunck@yahoo.com
                       Identity of Parties and Counsel

Appellant/Petitioner:           Petitioner/Appellant's Appellate Counsel:
Tedde R. Blunck                 TeddeR. Blunck, ProSe
502 Quitman Street              502 Quitman Street
P 0 Box 1152                    P 0 Box 1152
Pittsburg, Texas 75686          Pittsburg, Texas 75686
Telephone: (903) 855-8460       Telephone: (903) 855-8460
Telecopier: (903) 855-8465      Telecopier: (903) 855-8465
E-mail: tblunck@yahoo.com       E-mail: tblunck@yahoo.com


Appellee/Respondent:            Respondent/Appellee's Appellate Counsel:
Cathy A. Blunck                 Mr. Karl E. Hays
1433 Preston Road, Suite 1707   Law Office of Karl E . Hays, PLLC
Dallas, Texas 75254             2101 South Highway 35 , Suite 210
Mobile: (214) 668-9468          Austin, Texas 78741
Telecopier: unknown             Telephone: (512) 476-1911
E-mail: cablunck@yahoo.com      Telecopier: (512) 476-1904
                                service@haysfamilylaw.com




                                   Respectfully Submitted:


                                     i
                                   II \ ,.,.--
                                    ~~-\_/
                                                 i./   · ~z""-"'---- - -
                                                             /


                                   TeddeR. Blunck, ProSe
                                   502 Quitman Street
                                   P 0 Box 1152
                                   Pittsburg, Texas 75686
                                   Telephone: (903) 855-8460
                                   Telecopier: (903) 855-8465
                                   E-mail: tblunck@yahoo.com



                                         II
                        TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL              11


TABLE OF CONTENTS                           111


INDEX OF AUTHORITIES                        IV


STATEl\tfENT OF THE CASE                     1

ISSUES PRESENTED                             2

STATEl\tfENT OF FACTS                        3

SUMMARY OF THE ARGUMENT                      8

ARGUl\tfENT                                 13

PRAYER                                      23

CERTIFICATE OF NUNIBER OF WORDS IN BRIEF    24

CERTIFICATE OF SERVICE                      24

APPENDIX                                    25




                               ll l




    --~------
                          INDEX OF AUTHORITIES
CASES                                                                  PAGE(S)

M-Cap, Inc. v. Republic of Congo,
462 F .3d 417 (5th Cir. 2006)                                              8, 14

Beaumont Bank, N.A. v. Buller,
806 S.W.2d 223 (Tex. 1991)                                                 8, 14

Bergeron v. Sessions,
561 S.W.2d 551 (Tex. Civ. App.--Dallas 1977, writ refd n.r.e.)            21,22

Bergman v. Bergman,
828 S.W.2d 555 (Tex. App. - El Paso, 1992, no writ.)                          19

Burns v. Miller, et al,
948 S.W.2d 317 (Tex. App. -Dallas, 1997, writ denied)                  12, 18,20

Clayton v. Wisener,
169 S.W.3d 682 (Tex. App.--Tyler 2005, no pet.)                        10, 16, 17

Elkins v. Stotts-Brown,
103 S.W.3d 664 (Tex. App.-Dallas 2003, no pet.)                               17

Estate of Guerrero,
2015 Tex. App. Lexis 4121 (Tex. App.-Houston [14th Dist.], no pet.)_      11, 16

Ex parte Johnson,
654 S.W.2d 415 (Tex. 1983)                                                 8, 14

Finotti v. Old Harbor Co.,
1999 Tex. App. LEXIS 8514 (Tex. App. -- Dallas, no pet.)                   9, 15

Garza v. Wilson,
2000 Tex. App. LEXIS 581 , (Tex. App.-Houston [14th Dist.], no pet.)      11, 17

Hodges v. Peden,
634 S.W.2d 8, (Tex. App.--Houston [14th Dist.] 1982, no writ)                 23

                                        iv
     Jones v. Strayhorn,
     321 S.W.2d 290 (Tex. 1959)                                                    20, 22

     Mansions in the Forest, L.P. v. Montgomery County,
     365 S.W.3d 314 (Tex. 2013)                                                    11 , 16

     Mayo v. Suemaur Exploration & Prod. LLC,
     2008 Tex. App. LEXIS 7164, (Tex. App.-Houston [14 1h Dist.], no pet.)          11 , 16

     Moyer v. Moyer,
     183 S.W.3d 48 (Tex. App.-Austin 2005, no pet.)_ _ _ __           9, 12, 15, 18, 19

     Roebuck v. Horn,
     74 S.W.3d 160, (Tex. App.-Beaumont 2002, no pet.)_ _ __          9, 12, 15, 17, 18

     Schultz v. Fifth Judicial Dist. Court of Appeals at Dallas,
     810 S.W.2d 738 (Tex. 1991)_ _ _ _ __ __ _ __                     9, 10, 15, 16, 19

     Shanze Enters. V. Amigo MGA, LLC,
     2014 U.S. Dist. Lexis 156512 (N.D. Tex. 2014)_ _ _ __ _ _                   9, 15, 19

     Stephenson v. LeBoeuf,
     2003 Tex. App. LEXIS 7967, (Tex. App.-Houston [14th Dist.], no pet.) 8, 9, 14, 15

     Tanner v. McCarthy,
     274 S.W.3d 311, (Tex. App.-Houston [lstDist.] 2008, no pet.)            8, 10, 14, 16

     Williams Farms Produce Sales, Inc. v. R&G Produce Co.,
     2014 Tex. App. LEXIS 3369, (Tex. App.-Corpus Christi, no pet.)__              10, 15

     STATUTES

     Texas Civil Practice & Remedies Code§ 31.002_ __ __ _ _                 8, 11, 14, 17

     Texas Property Code Section 42 _ __ _ _ _ _ _ _ __ __                             19




                                            v




------
                                 CAUSE NUMBER 03-15-00128-CV

                                  IN THE COURT OF APPEALS

                         FOR THE TIDRD COURT OF APPEALS DISTRICT
                                      AUSTIN, TEXAS


                                        TEDDE R. BLUNCK,

                                                                          Appellant,
                                                   v.

                                        CATHY A. BLUNCK,

                                                                          Appellee.

             ON APPEAL FROM THE 22N° DISTRICT COURT, HAYS COUNTY,
                                    TEXAS

                                   TRIAL COURT CAUSE N0.11-1217


                                       APPELLANT'S BRIEF



                                      BRIEF OF APPELLANT



          TO THE HONORABLE COURT OF APPEALS, FIFTH DISTRICT OF TEXAS:

                TeddeR. Blunck files this Appellant brief and prays that the judgment of the

          District Court be reversed and that the matter be remanded to the District Court for

          a new trial.

                                                   0




- - - - - - - -- -
                               STATEMENT OF THE CASE

                       Course of Proceedings and Disposition Below

             This appeal arises from an action brought by Tedde R. Blunck. Original

     Petition for Divorce was filed on June 11, 20 11 in the District Court, 22nd Judicial

     District, Hays County, Texas. On August 8, 9, and 16, 2012, the District Court

     held a bench trial in the matter.   Appellant filed a Request for Finding of Fact on

     September 3, 2012. A Motion for Judgment with a proposed judgment was filed

      October 3, 1012. A Final Decree of Divorce was signed October 24, 2012. A

     second Request for Findings of Fact was filed on November 13, 2012. Finding of

     Fact were signed on November 15, 2012. Appellant filed a Motion for New Trial

     November 16, 2012.       No order was entered on the Motion for a New Trial.

     Appellant filed a Motion to Modify, Correct or Reform Judgment November 21,

     2012.    No order was entered on the Motion to Modify, Correct or Reform

     Judgment. A Notice of Appeal was filed on January 22, 2013 . The Appeal was

     dismissed and a Mandate was issued by this Court December 11 , 2014. Appellee

     filed a Motion for Post-Judgment Receivership Pursuant to Section 31.002, Civil

     Practices and Remedies Code on January 30, 2015 . (See Clerk's Record         at 33,

     Appendix at 33) Appellant filed an Objection and Special Exception to Appellee's

     Motion for Post-Judgment Receivership Pursuant to Section 31.002, Civil Practices

     and Remedies Code (See Clerk's Record at 85, Appendix at 85) and an Objection




- - -- -----
to Receiver's Motion to Approve Final Report of Receiver, for Payment of

Receiver's Fees and Expenses and to Discharge Receiver (See Clerk's Record at

81, Appendix at 81) on February 9, 2015 prior to the Hearing scheduled for that

day. A Hearing was held on the Motion February 9, 2015. Appellant did not

attend the Hearing.   The District Comi did not rule on either of Appellant's

Objections.   The District Court entered an Order Approving Receiver's Final

Rep01i, Authorizing Payment of Receiver's Fees and Expenses, and Discharging

Receiver and an Order Appointing Receiver Pursuant to Section 31.002, Civil

Practices and Remedies Code (See Clerk's Record at 72, Appendix at 72) on

February 9, 2015. Appellant filed his Notice of Appeal with the District Court

(See Clerk's Record at 90, Appendix at 90) February 26, 2015 appealing the

District Court's Order Appointing Receiver Pursuant to Section 31 .002, Civil

Practices and Remedies Code.

                             ISSUES PRESENTED


I.    Whether the District Court abused its discretion by entering an Order for

      turnover relief without any evidence in the record supporting the finding that

      Appellant had any non-exempt property that cannot be readily attached or

      levied on by ordinary legal process.

II.   Whether the District Court abused its discretion because the turnover relief

                                         2
            ordered by the District Court is insufficiently specific regarding the property

            to be turned over and extends to exempt property and property of third

            parties.

    m.      Whether the Court abused its discretion when it awarded the Receiver, who

            is an attorney, a fee of $300 per hour for all receiver services, his hourly rate

            as an attorney, without consideration of a lesser reasonable fee when

            performing non-attorney functions and when there is no evidence in the

            record to support that the fees are usual and customary or reasonable and

            necessary.

                                  STATEMENT OF FACTS

            The facts and circumstances relative to the case are these:

    Appellant filed for divorce on June 15, 2011. The Parties were married on May

    26, 1988 and ceased to live together on or about July 6, 2009. The District Court

    granted the divorce August 16, 2012 and the Judge signed the Final Decree of

    Divorce on October 24, 2012. A Notice of Appeal was filed on January 22, 2013.

    The Appeal was dismissed and a Mandate was issued by this Court December 11 ,

    2014.     Appellee filed a Motion for Post-Judgment Receivership Pursuant to

    Section   31.002~    Civil Practices and Remedies Code (See Clerk's Record at 33,

    Appendix at 33) on January 30, 2015. Appellant filed an Objection and Special

    Exception to Appellee's Motion for Post-Judgment Receivership Pursuant to
                                                3




------------ -
Section 31.002, Civil Practices and Remedies Code (See Clerk's Record at 85,

Appendix at 85) and an Objection to Receiver's Motion to Approve Final Report

of Receiver, for Payment of Receiver's Fees and Expenses and to Discharge

Receiver (See Clerk's Record at 81, Appendix at 81) on February 9, 2015 prior to

the Hearing scheduled for that day. A Hearing was held on the Motion February 9,

2015. Appellant did not attend the Hearing. The District Court did not rule on

either of Appellant's Objections. (See Clerk's Record at 96, Appendix at 96) The

District Court entered an Order Approving Receiver's Final Report, Authorizing

Payment of Receiver's Fees and Expenses, and Discharging Receiver (See Clerk's

Record at 80, Appendix at 80) and an Order Appointing Receiver Pursuant to

Section 31.002, Civil Practices and Remedies Code (See Clerk's Record at 72,

Appendix at 72) on February 9, 2015. Appellant filed his Notice of Appeal with

the District Court February 26, 2015 appealing the District Court's Order

Appointing Receiver Pursuant to Section 31.002, Civil Practices and Remedies

Code. (See Clerk's Record at 90, Appendix at 90)

      No post-judgment discovery has taken place. No testimony was provided at

the Hearing on February 9, 2015. (See Reporter's Record at 4, Appendix at 108)

The Judge listened only to oral argument of counsel. Counsel for Appellee offered

only two exhibits into the record in support of his argument, neither of which was

authenticated. The first exhibit "Movant's 1, which is the Living Trust in which
                                        4
Mr. Blunck transferred all of this property." (see Reporter's Record at 15.

Appendix at 119) This document was dated December 24, 2012. No evidence was

presented that the Living Trust had not been revoked or modified since that date,

when in fact the document has been modified twice and both modifications are of

public record with the County Clerk in Camp County, Texas and whether the

Living Trust even owns any property at this time. Counsel argues that the turnover

order is needed so that the Receiver can "exercise Mr. Blunck's rights that he

would have under the living trust." (see Reporter's Record at 16, Appendix at 120)

No testimony was offered either in open court or via affidavit to authenticate

Movant's Exhibit No. 1 (See Appendix at 142) . The document does not comply

with Rule 902 of the Texas Rules of Civil Procedure and therefore is not self-

authenticating (the copy offered as Exhibit No.1 shows the pen and ink changes

initiated by the Settlor and the Trustee, the copy was never recorded). The second

exhibit, Movant's No.2, (See Appendix at 173) Counsel argues that ''these are

schedules that Mr. Blunck submitted [to the Bankruptcy Court]. And in those

schedules Mr. Blunck represented to the Bankruptcy Court that he had exempt

property, in addition to what we showed you with the trust and the contract rights

that can be executed pursuant to the turnover order." (see Reporter's Record at 19,

Appendix at 123)     The document is dated July 23, 2013.       No evidence was

presented that the property listed in the schedules still exists. No evidence or
                                        5
argument was offered or presented in the record that any of the property listed on

the schedules was non-exempt. The schedules offered as Movant's No. 2 were not

authenticated by testimony or affidavit. The document does not comply with Rule

902 of the Texas Rules of Civil Procedure and therefore is not self-authenticating.

      The Court's turnover order states in pet1inent part: "Leon Breeden .. . is

hereby appointed Receiver. .. with the power and authority to take possession of

and sell all leviable property of the Judgment Debtor, including, but not limited to

the following non-exempt property:        (1) all documents or records, including

financial records, related to such property that is in the actual or constructive

possession or control of the Judgment Debtor; (2) all fmancial accounts (bank

accounts), certificates of deposit, money-market accounts, accounts held by any

third party; (3) all securities; (4) all real property, equipment, vehicles, boats, and

planes; (5) all safety deposit boxes or vaults; (6) all cash; (7) all negotiable

instruments, including promissory notes, drafts, and checks; (8) cause of action or

choses of action; (9) contract rights, whether present or future; and ( 10) accounts

receivable; and that all such property shall beheld [sic] in custodia legis by said

Receiver as of the date of this Order." (see Clerk's Record at 73, Appendix at 73)

There is no evidence in the record to support the finding that the Judgment Debtor

has any exempt property.      The record is devoid of any evidence to suppm1 a

finding that the Judgment Debtor has actual or constructive possession of any of
                                          6
     the 10 items specified to be turned over to the Receiver. Item No. 2 specifically

      relates to property held by third patties. The Order goes on to state: "Judgment

     Debtor is ORDERED to turnover to the Receiver at his office address within five

     ill [emphasis added]   from Judgment Debtor's receipt of a copy of this Order: ( 1)

     the documents contained on Exhibit "A" attached hereto, together will all

     documents and financial records which may be requested by Receiver; (2) all

     checks, cash, securities (stocks and bonds), promissory notes, documents of title,

     and contracts owned by or in the name of Judgment Debtor." (see Clerks' Record

     at 73, Appendix at 73). There is no time frame stated in the Order regarding the

     above. It is impossible to comply with the Order when no time frame is stated.

     Additionally, this provision of the Order reaches to exempt property and property

     in the possession of third parties.

           The Order states in pertinent part: "It is ORDERED the Receiver shall not

     post a bond.    It is further ORDERED that the Receiver sha11 be entitled to

     Receiver's fees at a rate of $300.00 per hour, which the Court finds to be the

     customary and usual fee for a turnover receiver."      (see Clerk's Record at 76,

     Appendix at 76). There is no evidence in the record to support the finding that the

     fees awarded to the Receiver are customary or usual, or reasonable or necessary.

     No testimony was presented or received, nor were any authenticated exhibits

     offered or received into evidence to support the fmding.
                                                  7




------------------- -                         -       --
                           SUMMARYOFTHEARGUMlliNT

         The trial court must have some evidence to establish the necessary

conditions for the application of Texas Civil Practice & Remedies Code § 31.002

exist.

         The Texas Turnover Statute, Texas Civil Practice & Remedies Code §

31.002, is a procedural device by which judgment creditors may reach assets of a

debtor that are otherwise difficult to attach or levy. See Af-Cap, Inc. v. Republic of

Congo, 462 F.3d 41 7, 426 (5th Cir. 2006) (citing Beaumont Bank, N.A. v. Buller,

806 S.W.2d 223, 224 (Tex. 1991)). The turnover statute itself does not require

notice and a hearing prior to issuance of a turnover order. See Ex parte Johnson,

654 S.W.2d 415, 418 (Tex. 1983). Nevertheless, the trial court "must have some

evidence before it that establishes that the necessary conditions for the application

of31.002 exist." Tanner v. McCarthy, 274 S.W.3d 311, 322 (Tex. App. -- Houston

[1st Dist.] 2008, no pet.). The creditor must show the trial court that: "(1) the

debtor owns the property, (2) the property cannot be readily attached, and (3) the

property is not exempt." Stephenson v. LeBoeuf, No. 14-2-130-cv, 2003 Tex. App.

LEXIS 7967, 2003 WL 22097781, at *2 (Tex. App. --Houston [14th Dist.] Sept. 11,

2003, [*3]     no pet.).    Creditor failed to carry its burden of proving that the

Judgment Debtor owns non-exempt property that could not be readily attached.

The District Court abused its di scretion in finding "that the Judgment Debtor owns
                                           8
non-exempt property that cannot be readily attached or levied on by ordinary legal

process" (See Clerk's Record at 72, Appendix at 72) when the record contains no

evidence to support the finding.

        For a judgment creditor to prove the required elements, the creditor must

"introduce more evidence than just a motion for turnover. The statute requires a

factual showing that the judgment debtor has non-exempt property that is not

readily subject to ordinary execution." I d. (citing Schultz v. Fifth Judicial Dist.

Court of Appeals at Dallas, 810 S.W2d 738, 740 (Tex. 1991)) . "A turnover order

must be specific in both identifying the non-exempt property that is susceptible to

turnover relief and in tailoring the turnover relief to that property." Moyer v.

Moyer, 183 S. W3d 48, 54 (Tex. App. --Austin 2005, no pet.); see also Roebuck v.

Horn, 74 S. W3d 160, 163 (Tex. App. -- Beaumont 2002, no pet.) ("A reference to

broad categories of assets does not constitute a reference to specific assets that is

required in a turnover order."); !d. at 54.    ("[T]he trial comt's order must be

definite, clear, and concise in its description of the property to be turned over

eliminating the need for interpretations, inferences or conclusions."). Shanze

Enters. V Amigo MGA, LLC, 13-CV-4311-D, 2014 US. Dist. Lexis 156512 at *3

(N.D. Tex. 2014). Citing Finotti v. Old Harbor Co., No. 5-97-1365-cv, 1999 Tex.

App. LEXIS 8514, 1999 WL 1034607, at *1 (Tex. App. --Dallas Nov. 16, 1999, no

pet.)
                                         9
             The Court therefore may not properly enter a turnover order if there is not at

      least some probative evidence of the necessary facts supporting the trial court's

      discretion. See Williams Farms Produce Sales, Inc. v. R&G Produce Co. , No. 13-

      12-00365-CV, 2014 Tex. App. LEXIS 3369, 2014 WL 1266118, at *4 {Tex. App. --

      Corpus Christi 2014, no pet.).

             [A] judgment creditor may not receive aid from the court under the provisions

      of section 31.002 if the judgment debtor does not own property that is non-exempt

      and that could not readily be attached or levied on by ordinary legal process. Tanner

      v. McCarthy, 274 S.W3d 311, 322 (2008 Tex. App -Houston, [1st Dist.]) [A] trial

      court must nonetheless determine that the request for aid pending before the court falls

      within the scope of section 3 1.002 before it enters an order granting relief under that

      section. In making this determination, the trial comi must have some evidence before

      it establishes that the necessary conditions for the application of 3 1.002 exist. See

      Schultz, 810 S. W2d at 740 (holding that turnover statute requires factual showing that

      judgment debtor has non-exempt property that is not readily subject to ordinary

      execution); Clayton v. Wisener, 169 S.W.3d 682, 683-84 (Tex. App.--Tyler 2005, no

      pet.) (holding that trial court abused its discretion   in entering a turnover order without
      any evidence of facts required by section 31.002(a) and based only on motion and

      argument of judgment creditor's counsel). !d.

             The Texas Supreme Court has held that the complete absence of authenticating
                                                   10




-   -------------
evidence is a defect in substance that can be raised for the first time on appeal. See

Mansions in the Forest, L.P. v. Montgomery County, 365 S.W3d 314 at 317{Tex.

2013). This court's precedent holds the same. Estate of Guerrero, 2015 Tex. App.

LEXIS 4124 at 27 (2015 Tex. App.- Houston [14th Dist.], no per.) citing Mayo v.

Suemaur Exploration & Prod. LLC, No. 14-07-00491-CV, 2008 Te.x:. App. LEXIS

7164, 2008 WL 4355259, at *5; see also Garza v. Wilson, No. 14-98-00928-CV, 2000

Tex. App. LEXIS 581, 2000 WL 64052, at *2 {Tex. App.- Houston [14th Dist.] Jan.

27, 2000, no pet).

      The absence of an affidavit verifying a copy of the instrument attached as

summary judgment proof amounts to no proof. Id. at 25. No testimony was provided

to authenticate Movant's No. 1 or Movant's No. 2, nor was either authenticated via

affidavit. Movant's No. 1 and Movant' s No. 2 do not comply with Texas Rules of

Evidence, Rule 902, and therefore are not self-authenticating. Movant's No. 1 and

Movant's No. 2 are not evidence in support of the Movant's motion. Movant has

provided no evidence that establishes the necessary conditions for the application of

Texas Civil Practice & Remedies Code§ 31.002 exist.

      Appellee has the burden to -- but does not -- identify any specific non-

exempt property or provide any evidence to establish that any specific non -exempt

property is susceptible to turnover relief. Appellee has failed to establish that: (1)

Appellant owns the property, (2) the property cannot be readily attached, and (3)
                                          11
the property is not exempt. AppeJlee's motion only identifies "broad categories of

assets," rather than specific assets as required for a turnover order. Roebuck v.

Horn, 74 S. W 3d 160, 163 (2002, Tex. App. -Beaumont).     It is not to be left to the

debtor to determine what property that person has and whether it is exempt.

Otherwise, there would be no need for any 'factual showing' by 'proof of the

necessary facts' as required by [the supreme court's] opinion. Moyer v. Moyer, 183

S. W3d 48, 54 (2005 Tex. App.-Austin).       Others [cases] acknowledge that this

requirement aids in ensuring that the turnover order does not extend to exempt

property or property of third parties. Roebuck, 74 S. W3d at 163-64 (broad turnover

order improperly extended to assets owned in whole or part by third parties); Burns

v. Miller, et al, 05-94-01288 CV, 948 S.W.2d 317, 326-27 (Tex. App. - Dallas,

1997, writ denied). (non-specific order to turn over "cash, money orders, checks .

. . in any form and in anyone's possession which Burns beneficially owns or may

own in the future" improperly extended to exempt and currently nonexistent

property). Id.

      The Turnover Order states in pertinent part:          "Judgment Debtor is

ORDERED to turnover to the Receiver at his office address within five (5)

[emphasis added] from Judgment Debtor's receipt of a copy of this Order: (I) the

documents contained on Exhibit "A" attached hereto, together with all documents

and financial records which may be requested by Receiver; (2) all checks, cash,
                                        12
securities (stocks and bonds), promissory notes, documents of title, and contracts

owned by or in the name of Judgment Debtor."            (See Clerks' Record at 73 ,

Appendix at 73). There is no time frame stated in the Order regarding the above.

It is impossible to comply with the Order when no time frame is stated.

Additionally, this provision of the Order reaches to exempt property and property

in the possession of third parties.

      The District Court abused its discretion when it entered a Turnover Order

that sets out only in generality the property (which may be exempt and or in the

possession of third parties) that is to be turned over and does not specifically state

the non-exempt property owned by Judgment Debtor to be turned over and does

not Order a specific time frame that the property is be turned over.

      The District Court also abused its discretion when it Ordered Judgment

Debtor to pay the appointed Receiver fees of $300.00 per hour when there is no

evidence in the Record to support the finding that such fees are usual and

customary or reasonable and necessary.

                                      ARGUMENT

I.    THE DISTRICT COURT ABUSED ITS DISCRETION WHEN IT

      ENTERED AN ORDER FOR TURNOVER RELIEF WITHOUT ANY

      EVIDENCE IN THE RECORD SUPPORTING THE FINDING 1HAT

      APPELLANT HAD ANY NON-EXEMPT PROPERTY THAT CANNOT
                                         13
         BE READILY AITACHED OR LEVIED ON BY ORDINARY LEGAL

         PROCESS.

         The trial court must have some evidence to establish the necessary

conditions for the application of Texas Civil Practice & Remedies Code§ 31.002

exist.

         The Texas Turnover Statute, Texas Civil Practice & Remedies Code §

31.002, is a procedural device by which judgment creditors may reach assets of a

debtor that are otherwise difficult to attach or levy. See Af-Cap, Inc. v. Republic of

Congo, 462 F3d 417, 426 (5th Cir. 2006) (citing Beaumont Bank, NA. v. Buller,

806 S. W2d 223, 224 (Tex. 1991)). The turnover statute itself does not require

notice and a hearing prior to issuance of a turnover order. See Ex parte Johnson,

654 S.W2d 415, 418 (Tex. 1983). Nevertheless, the trial court "must have some

evidence before it that establishes that the necessary conditions for the application

of 31.002 exist." Tanner v. McCarthy, 274 S. W3d 311, 322 (Tex. App. --Houston

[1st Dist.] 2008, no pet.) . The creditor must show the trial court that: "(1) the

debtor owns the property, (2) the property cannot be readily attached, and (3) the

property is not exempt." Stephenson v. LeBoeuf, No. 14-2-130-cv, 2003 Tex. App.

LEXIS 7967, 2003 WL 22097781, at *2 (Tex. App. --Houston [14th Dist.] Sept. 11,

2003, no pet.).

         For a judgment creditor to prove the required elements, the creditor must
                                         14
"introduce more evidence than just a motion for turnover. The statute requires a

factual showing that the judgment debtor has non-exempt property that is not

readily subject to ordinary execution.'' I d. (citing Schultz v. Fifth Judicial Dist.

Court of Appeals at Dallas, 810 S.W2d 738, 740 (Tex. 1991)). "A turnover order

must be specific in both identifying the non-exempt property that is susceptible to

turnover relief and in tailoring the turnover relief to that property." Moyer v.

Moyer, 183 S. W3d 48, 54 (Tex. App. --Austin 2005, no pet.); see also Roebuck v.

Horn, 74 S. W3d 160, 163 (Tex. App. --Beaumont 2002, no pet.) ("A reference to

broad categories of assets does not constitute a reference to specific assets that is

required in a turnover order."); ld. at 54. ("[T]he trial court's order must be

definite, clear, and concise in its description of the property to be turned over

eliminating the need for interpretations, inferences or conclusions.").         Shanze .

Enters. V Amigo MGA, LLC, 13-CV-4311-D, 2014 US. Dist. Lexis 156512 at *3

(ND. Tex. 2014). Citing Finotti v. Old Harbor Co. , No. 5-97-1365-cv, 1999 Tex.

App. LEXIS 8514, 1999 WL 1034607, at *1 (Tex. App. --Dallas Nov. 16, 1999, no

pet.)

        The Court therefore may not properly enter a turnover order   if there is not at

least some probative evidence of the necessary facts supporting the trial court's

discretion. See Williams Farms Produce Sales, Inc. v. R&G Produce Co. , No. 13-

12-00365-CV, 2014 Tex. App. LEXIS 3369, 2014 WL 1266118, at *4 (Tex. App. --
                                         15
Corpus Christi 2014, no p et.) .

       [A] judgment creditor may not receive aid from the court under the provisions

of section 31.002 if the judgment debtor does not own property that is non-exempt

and that could not readily be attached or levied on by ordinary legal process. Tanner

v. McCarthy, 274 S. W3d 311, 322 (2008 Tex. App - Houston, [1st Dist.]) [A] trial

court must nonetheless determine that the request for aid pending before the court falls

within the scope of section 31.002 before it enters an order granting relief under that

section. In making this determination, the trial court must have some evidence before

it that establishes that the necessary conditions for the application of 31.002 exist. See

Schultz, 810 S. W2d at 740 (holding that turnover statute requires factual showing that

judgment debtor has non-exempt property that is not readily subject to ordinary

execution); Clayton v. Wisener, 169 S. W3d 682, 683-84 (Tex. App.--Tyler 2005, no

pet.) (holding that trial court abused its discretion in entering a turnover order without

any evidence of facts required by section 31.002(a) and based only on motion and

argument of judgment creditor's counsel). !d.

      The Texas Supreme Court has held that the complete absence of authenticating

evidence is a defect in substance that can be raised for the first time on appeal. See

Mansions in the Forest, L.P. v. Montgomery County, 365 S. W3d 314 at 317(Fex.

2013). This court's precedent holds the same. Estate of Guerrero, 2015 Tex. App.

LEXIS 4124 at 27 (2015 Tex. App.- Houston [14th Dist.], no pet. ) citing Mayo v.
                                           16
Suemaur Exploration & Prod. LLC, No. 14-07-00491-CV, 2008 Tex. App. LEXIS

7164, 2008 WL 4355259, at *5; see also Garza v. Wilson, No. 14-98-00928-CV, 2000

Tex. App. LEXJS 581, 2000 WL 64052, at *2 (Tex. App. -Houston [14th Dist.] Jan.

27, 2000, no pet.).

       The absence of an affidavit verifying a copy of the instrument attached as

summary judgment proof amounts to no proof. Id. at 25. No testimony was provided

to authenticate Movant's No. 1 or Movant's No. 2, nor was either authenticated via

affidavit. Movant's No. 1 and Movant's No. 2 do not comply with Texas Rules of

Evidence, Rule 902, and therefore are not self-authenticating. Movant's No. 1 and

Movant's No. 2 are not evidence in support of the Movant's motion. Motions and

arguments of counsel are not evidence. Clayton v. Wisener, 169 S. W 3d 682, 684 (Tex.

App. - Tyler 2005, no pet.) citing Elkins v. Stotts-Brown, 103 S. W 3d 664, 669 (Tex.

App.-Dallas 2003, no pet.) . Movant has provided no evidence that establishes the

necessary conditions for the application of Texas Civil Practice & Remedies Code

§ 31.002 exist.

      Appellee has the burden to -- but does not -- identifY any specific non-

exempt property or provide any evidence to establ ish that any specific non-exempt

property is susceptible to turnover relief. Appellee has failed to establish that: ( 1)

Appellant owns the property, (2) the property cannot be readily attached, and (3)

the property is not exempt. Appellee's motion only identifies "broad categories of
                                          17
assets," rather than specific assets as required for a turnover order. Roebuck v.

Horn, 74 S.W.3d 160, 163 (2002, Tex. App. -Beaumont) . It is not to be left to the

debtor to determine what property that person has and whether it is exempt.

Otherwise, there would be no need for any 'factual showing' by 'proof of the

necessary facts' as required by [the supreme court's] opinion. Moyer v. Moyer, 183
S.W.3d 48, 54 (2005 Tex. App.- Austin).       Others [cases] acknowledge that this

requirement aids in ensuring that the turnover order does not extend to exempt

property or property of third parties. Roebuck, 74 S. W3d at 163-64 (broad turnover

order improperly extended to assets owned in whole or part by third parties);

Burns, 948 S. W2d at 326-27 (non-specific order to turn over "cash, money orders,

checks .. . in any form and in anyone's possession which Burns beneficially owns

or may own in the future" improperly extended to exempt and currently

nonexistent property). !d.

      The District Court abused its discretion in finding "that the Judgment Debtor

owns non-exempt property that cannot be readily attached or levied on by ordinary

legal process" (See Clerk's Record at 72, Appendix at 72) when the record

contains no evidence to support the finding.

II.   THE DISTRJCT COURT ABUSED ITS DISCRETION BECAUSE THE

      TURNOVER RELIEF ORDERED IS INSUFFICIENTLY SPECIFIC

      REGARDING THE PROPERTY TO BE TURNED OVER AND
                                         18
      EXTENDS TO EXElvfPT PROPERTY AND PROPERTY OF TIDRD

      PARTIES.

The Turnover Order is in the nature of a mandatory injunction and is appealable.

Schultz v. Fifth Judicial Dist. Ct. of App. at Dallas, 810 S. W2d, 738, 740 (Tex.

1991). To meet the requirements of Section 31.002, the com1's order must be

specific in both identifying the non-exempt propet1y that is susceptible to turnover

relief and in tailoring the turnover relief to the property. Moyer v. Moyer, 183

S. W3d 48, 54 (Tex. App. - Austin, 2005) . The trial court's order must be definite,

clear, and concise in its description of the property to be turned over eliminating

the need for interpretations, inferences or conclusions. Shanze Enters. V. Amigo

MGA, LLC, 13-CV-4311-D, 2014 U S Dist. Lexis 156512 (N.D. Tex. 2014). It is

elementary that an injunction must be definite and concise, leaving the person

enjoined in no doubt about his duties, and should not be such as would call on him

for interpretation, inferences or conclusions. Bergman v. Bergman, 828 S. W2d

555, 557 (Tex. App. - El Paso, 1992, no writ.) The Turnover Order is neither

specific in terms of what is to be turned over or when any particular item is to be

turned over. It is not to be left to the debtor to determine what propetiy that person

has and whether it is exempt. Otherwise, there would be no need for any 'factual

showing' by 'proof of the necessary facts' as required by [the supreme court's]

opinion. Moyer v. Moyer, 183 S. W3d 48, 54 (2005 Tex. App.-Austin). Texas
                                         19
Property Code Section 42 specifies certain real and personal property that is

exempt. Additional real and personal property is exempt if it is in the possession of

third parties or is the assets of a spendthrift trust. Distributions from trusts are not

subject to turnover because they are proceeds or disbursements of exempt property.

Burns v. Miller, et al, 05-94-01288 CV, 948 S. W2d 317, 326 (Tex. App. -Dallas,

1997, writ denied). The Court's order fails to state specifically what non-exempt

property in the possession of the Judgment Debtor is to be turned over or when it is

to be turned over.

       The District Court abused its discretion when it Ordered broad categories of

property which may or may not be in the possession of the Judgment Debtor to be

turned over to the Receiver without specifYing when such property was to be

turned over.

ill.   THE DISTRICT COURT ABUSED ITS DISCRETION WHEN IT

       AWARDED THE RECEIVER, WHO IS AN ATTORNEY, A FEE OF $300

       PER HOUR FOR ALL RECEIVER SERVICES, HIS HOURLY RATE AS

       AN ATTORNEY, WITHOUT CONSIDERATION OF A LESSER

       REASONABLE          FEE     WHEN        PERFORMING         NON-ATTORNEY

       FUNCTIONS AND WHEN THERE IS NO EVIDENCE IN THE RECORD

       TO SUPPORT THAT THE FEES ARE USUAL AND CUSTOMARY OR

       REASONABLE AND NECESSARY.
                                          20
      Receivers are entitled to reasonable compensation. Jones v. Strayhorn, 159
Tex. 421, 321 S. W2d 290, 292-293 (1959). The value of a receiver's services

determines the appropriate amount of compensation. Bergeron v. Sessions, 561

S. W2d 551, 554 {Tex. Civ. App.--Dallas 1977, writ refd n.r. e.) . To determine the

value of a receiver's services, courts consider the following factors:

       (1) the nature, extent and value of the administered estate;

       (2) the complexity and difficulty of the work;

       (3) the time spent;

      (4) the knowledge, experience, labor and skill required of, or devoted by the

receiver;

      (5) the diligence and thoroughness displayed; and

      (6) the results accomplished.

!d. at 554-55. While courts should "cautiously avoid excessive or improper" fees,

sufficient fees should be permitted "to induce competent persons to serve as

receiver[.]" !d. at 555.

      The District Court abused its discretion when it found that the Receiver's

fees requested were usual and customary:

      ( 1)   the nature, extent and value of the administered estate - the record is

devoid of any evidence to support a finding that the Receiver's fees are usual and

customary or reasonable and necessary regarding the nature, extent and value of
                                          21
the administered estate

         (2)   the complexity and difficulty of the work - the record is devoid of any

evidence to support a finding that the Receiver's fees are usual and customary or

reasonable and necessary regarding·the complexity and difficulty of the work to be

done.

         (3)   the time spent - the record is devoid of any evidence to support a

finding that the Receiver's fees are usual and customary or reasonable and

necessary regarding when there is no evidence of the estimate of the time to be

spent.

         (4)   the knowledge, experience, labor and skill required of, or devoted by

the receiver - the record is devoid of any evidence to support a finding that the

Receiver's fees are usual and customary or reasonable and necessary regarding

whether the skills necessary to perform the anticipated services require the services

of a licensed attorney. "[A] receiver is not entitJed to compensation at a legal rate

for work which does not require legal skills." Bergeron, 561 S W2d at 554.

         (5)   the diligence and thoroughness displayed - the record is devoid of any

evidence to support a finding that the Receiver's fees are usual and customary or

reasonable and necessary regarding the diligence and thoroughness necessary to

perform any of the anticipated services. The record is devoid of any evidence to

support a finding that the Receiver's fees are usual and customary or reasonable
                                          22
and necessary regarding any necessary services whatsoever.

      (6)    the results accomplished - the record is devoid of any evidence to

support a finding that the Receiver's fees are usual and customary or reasonable

and necessary regarding any results will be accomplished whatsoever.

      Receiver has not provided any evidence in the record, only argument, that

his charged rate of $300 per hour is usual and customary or reasonable and

necessary compensation for the services anticipated to be provided. In fact such a

high rate for the services that are undefined is highly unreasonable, especially the

use of such an egregious rate for travel and meals as was awarded in the underlying

matter.

      Additionally, the District Court abused its discretion when it Ordered the

Receiver's fee to be taxed as cost against the Judgment Debtor.        (See Clerk's

Record at 76, Appendix at 76). We should be mindful that "[t]he apportionment of

costs should be controlled by equitable principles and the ultimate success or

failure of the party who requests the appointment of a receiver is not in itself

controlling, but is a prime factor in determining who shall ultimately pay the costs

ofthe receivership." Hodges v. Peden, 634 S. W2d 8, 12 (Tex. App.--Houston [14th

Dist.] 1982, no writ (citing Jones, 321 S. W2d at 293-94).

                                    PRAYER
      Appellant Tedde R. Blunck respectfully prays that the Judgment of the
                                        23
District Court granting the Turnover Order be reversed and remanded to the

District Court for a New Trial in all respects.



 CERTIFICATE OF THE NUMBER OF WORDS CONTAINED IN BRIEF

I hereby certify in accordance with Texas Rules of Appellate Procedure 9.4(i)(3)
that the Appellant's brief contains 6,409 words.




                                        Tedde R. Blunck




                          CERTIFICATE OF SERVICE


I hereby certify that a true copy of the above Appellant's Brief was served on Karl
Hays, 2101 South Highway 35, Suite 210 Austin, Texas 78741, attorney for
Appellee Cathy A. Blunck in accordance with the Texas Rules of Appellant Civil
Procedure on June 8, 2015 .




                                        Tedde R. Blunck




                                          24
                       CAUSE NUMBER 03-13-0007 4-CV

                        IN THE COURT OF APPEALS

                FOR THE THIRD COURT OF APPEALS DISTRICT
                             AUSTIN, TEXAS


                            TEDDER. BLUNCK,
                                                      Appellant,
                                    v.

                            CATHY A. BLUNCK,

                                                      Appellee.


          ON APPEAL FROM THE 22N° DISTRICT COURT, HAYS COUNTY,
                                 TEXAS

                        TRIAL COURT CAUSE N0. 11-1217


                     APPENDIX TO APPELLANT'S BRIEF


                                  RESPECTFULLY SUBMITTED:




                                  TEDDER. BLUNCK, PRO SE
                                  502 QUITMAN STREET
                                  POBOX 1152
                                  PITTSBURG, TEXAS 75686
                                  TELEPHONE: (903) 855-8460
                                  TELECOPIER: (903) 855-8465
                                  EMAIL: tblunck@yahoo.com

                                    25




- - - - - - - - -- -- - - - - - -
                           TABLE OF CONTENTS

District Clerk's Record_ _ __ _ __ _ _ _ _ __ _ _ _ __       1

Reporter's Record-- - - - - - - - - - - - - - - - -- -     100

Movant's Exhibit No. 1 - - - - - - - --   - - - - - - ---- 141
Movant's Exhibit No. 2                                     172
                         ---------------------------




                                   0
                                           CLERK'S RECORD
                                               VOLUME one OF ONE

                                             Trial Court Cause No. 11-1217

                                IN THE 22nd    DISTRICT COURT OF
                             HAYS COUNTY, TEXAS, AT SAN MARCOS, TEXAS

               THE HONORABLE                       BILL HENRY                      JUDGE PRESIDING



                                                  TEDDE R. BLUNCK                                            Plaintiff(s)

                                                            VS.

                                                  CATHY A. BLUNCK                                            Defendant(s)


         Appealed to the Court of Appeals for the          Third     District of Texas, at       Austin         , Texas

ATTORNEY FOR APPELLANT(s)
Name:                Tedde R.Blunck, Pro Se                                        SB#              00793355
Address:              P. O. Box 1152                                               Telephone #: (903) 855-8460
                      Pittsburg, Texas 75686                                        Fax No.:     (903) 855-8465
E-Mail Address: ___tblunck@yahoo.com____________________________________
Attorney for       Tedde R. Blunck, Pro Se                                                   Appellant(s)

         Delivered by electronically filing with the Court of Appeals for the Third District of Texas at Austin , Texas on
the   18th      day of       March               , 2015.
                                                                            BEVERLY CRUMLEY
                                                                   District Clerk, Hays County, Texas

                                                            BY:    /s/ Kathy Orlowski                        Deputy


                                       Appellate Court Cause No. 03-15-00128-CV




        Page 1 of 207                                                                                       000001
----------------------------------------------------------------

                              INDEX

----------------------------------------------------------------



COVER PAGE ..................................................... 1

INDEX ........................................................... 2

MOTION TO RELEASE AND TRANSFER PROPERTY IN POSSESSION OF
     RECEIVER AND TO AUTHORIZE RECEIVER TO SUBMIT FINAL
     REPORT
          FILED DECEMBER 12, 2014 ................................

OBJECTION TO RESPONDENT'S MOTION TO SET HEARING ON MOTION TO
     RELEASE AND TRANSFER PROPERTY IN THE POSSESSION OF
     RECEIVER AND TO AUTHORIZE RECEIVER TO SUBMIT FINAL
     REPORT
          FILED DECEMBER 15, 2014 ................................

ORDER GRANTING MOTION TO RELEASE AND TRANSFER PROPERTY IN
     POSSESSION OF RECEIVER AND TO AUTHORIZE RECEIVER TO
     SUBMIT FINAL REPORT
          FILED DECEMBER 18, 2014 ................................

MOTION TO APPROVE FINAL REPORT OF RECEIVER, FOR PAYMENT OF
     RECEIVER'S FEES AND EXPENSES, AND TO DISCHARGE RECEIVER
          FILED JANUARY 14, 2015 .................................

MOTION FOR POST-JUDGMENT RECEIVERSHIP PURSUANT TO SECTION
     31.002, CIVIL PRACTICE AND REMEDIES CODE
          FILED JANUARY 30, 2015 .................................

ORDER APPOINTING RECEIVER PURSUANT TO SECTION 31.002, CIVIL
     PRACTICE AND REMEDIES CODE
          SIGNED & FILED FEBRUARY 9, 2015 .......................

OATH OF RECEIVER
     FILED FEBRUARY 9, 2015 ......................................

ORDER APPROVING RECEIVER'S FINAL REPORT, AUTHORIZING PAYMENT
     OF RECEIVER'S FINAL FEES AND EXPENSES, AND DISCHARGING
     RECEIVER
          SIGNED & FILED FEBRUARY 9, 2015 ........................



Page 2 of 207                                                000002
OBJECTION TO RECEIVER'S MOTION TO APPROVE FINAL REPORT OF
     RECEIVER, FOR PAYMENT OF RECEIVER'S FEES AND EXPENSES,
     AND TO DISCHARGE RECEIVER
          FILED FEBRUARY 9, 2015 .................................

OBJECTION AND SPECIAL EXCEPTION     TO RESPONDENT'S MOTION FOR
     POST-JUDGMENT RECEIVERSHIP    PURSUANT TO SECTION 31.002,
     CIVIL PRACTICE AND REMEDIES   CODE
          FILED FEBRUARY 9, 2015   .................................

RECEIPT OF EXHIBITS
     FILED FEBRUARY 9, 2015 ......................................

DESIGNATION OF CLERK'S RECORD
     FILED FEBRUARY 13, 2015 .....................................

NOTICE OF APPEAL
     FILED FEBRUARY 26, 2015 .....................................

COURT'S DOCKET SHEET .............................................

BILL OF COSTS ....................................................

CLERK'S CERTIFICATE ..............................................




Page 3 of 207                                                 000003
                                                                       FILED
                                                                       12/12/2014 10:46:07 AM
                                                                       Beverly Crumley
                                                                       District Clerk
                                                                       Hays County, Texas
                                 CAUSE NUMBER 11-1217

  IN THE MATTER OF                               §            IN THE DISTRICT COURT
  THE MARRIAGE OF                                §
                                                 §
  TEDDER. BLUNCK                                 §             22Nn JUDICIAL DISTRICT
  AND                                            §
  CATHY A. BLUNCK                                §                HAYS COUNTY, TEXAS

             MOTION TO RELEASE AND TRANSFER PROPERTY
        IN POSSESSION OF RECEIVER AND TO AUTHORIZE RECEIVER
                       TO SUBMIT FINAL REPORT

 TO Tl IE HONORABI ,E JlJDGE OF SAID COURT:

        This motion is brought by Cathy A. Blunck, who is the Respondent in these

 proceedings. In specific support of her request for an order authorizing the Receiver to

 release and transfer property in his possession and to submit a linal report in this case, Cathy

 A. Blunck would present the following:

 Applicable Facts

        The Final Decree   (~/Divorce   was signed in this case on 24 October 20 I 2. By notice

 of appeal filed on 22 January 2013, Teddc R. Blunck, the Petitioner in this proceeding,

 appealed the Court's order to the Third Court of Appeals.

        On 22 January 2013, within the time period prescribed by Section 109.001 of the

 Texas Family Code, Cathy A. Blunck sought and obtained temporary orders pending appeal.

 Among the relief granted by the Court at that time was the appointment of a receiver to take

 possession of certain property. The orders rendered by the Court specifically authorized the


                                                                In the Matter of the Marriage of Blunck
                                                               Motion to Release and Transfer Property
                                                                                                 Page I



Page 4 of 207                                                                              000004
 Receiver to take possession of the following property:

        a.      the following property awarded to Cathy A.
                Blunck in the Final Decree of Divorce signed 1n
                this cause on October 24, 2012:

                100%   of Tedde   R.  Blunck's     retirement
                benefits in Parsons Brinckerhoff Group,
                Inc. Retirement Savings Plan, c/o T. Rowe
                Price, arising oul of Tedde R. Blunck's
                employment with Parsons Brinckerhoff Group
                Inc. as of 16 August 2012, together with
                any interest, dj vidends, gains, or J osses
                on that amount arising since that date and
                more particularly dc:fined in a Qualified
                Domestic Relations Order signed by the
                Cou rl on the day th i_ s E'i na 7 Decree of
                Divorce is signed.     In determining the
                division oi the parties' estate, lhe Court
                has considered the tax effect relating to
                the retirement benefits Cathy Blunck is to
                rece1ve, as authorized under Lhe Texas
                Family Code.

        b.      all   documents   or     records,    including
                financial records, related to the above-
                described properly that is in the actual or
                constructive posses:;_i on or controJ of Tedde
                R. Blunck.

        c.      all financial accounts (bank accounts),
                certificates    of  deposit,   money-market
                accounts, accounts containing the proceeds
                of the above-described property, including,
                but   not  limited to,   accounts   in  the
                following institutions: 1st National Dank
                of Gilmer, Pilgrim's Bank of Pittsburg, and
                Bank One, Pittsburg.

        The Court's temporary orders provided that the Receiver was to hold the above-

 referenced property "in custodia legis during the pendency of any appeal from the Final

                                                           In the Matter of the Marriage of Blunck
                                                          Motion to Release and Transfer Property
                                                                                            Page 2



Page 5 of 207                                                                         000005
 Decree of Divorce signed on 24 October 2012."

       In compliance with the Court's orders, Leon Breeden, the duly appointed receiver,

 levied on certain bank accounts belonging to Teddc R. Blunck and placed those accounts

 under the control of the receivership. As reflected in the Initial Report of Receiver and

 Application for Payment     to the Receiver's control and authority.

        In response to the Receiver's report, the parties entered into an agreed order

 authorizing the Receiver to retain the IRA accounts under his control at the banks where such

 accounts were currently located.

        On 26 June 2013, Tcdde R. Blunck filed for bankruptcy protection under Chapter 13

 of the Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of

 Texas Marshall Division. At that time, an automatic stay went into ctTect precluding any

 further action which might materially effect property belonging to the bankruptcy estate. By

 order dated 4 November 2013, a copy of which is attached hereto as Exhibit "A", and

 incorporated herein by reference as if fully set forth at length, the Court granted Cathy A.

 Blunck's request to modify the automatic stay to permit her to take all steps necessary, short

 of contempt, to obtain possession of the property originally awarded to her under the parties'

 final decree of divorce. These orders were rati lied in the Order Confirming Chapter 13 Plan

 and Related Orders dated 27 December 2013, a copy of which is attached hereto as Exhibit

 "B" and incorporated herein by reference as if fully set forth at length.

        On 2 July 2014, the Court of Appeals lor the Third District ofTcxas issued an order

 dismissing Teddc R. Blunck's appeal. On I I December 2014, the Court of Appeals for the

 Third District of Texas issued its Mandate, confirming its dismissal of Tcddc R. Blunck's

 appeal.   A true and correct copy of the Mandate is attached as Exhibit "C" and is

 incorporated herein by reference as if fully set forth at length.

                                                                In the Matter of the Marriage of Blunck
                                                               Motion to Release and Transfer Property
                                                                                                Page 4



Page 7 of 207                                                                              000007
 Requested Relief

        In light ofthe dismissal ofTedde R. Blunck's appeal, Cathy A. Blunck is requesting

 that she he allowed to take possession of the property that was awarded to her in the Court's

 original order and which is currently under the control of the Receiver.

        Accordingly, Cathy A. Blunck requests that this Court authorize the Receiver to

 release possession of all of the property under his control. Cathy A. Blunck additionally

 requests that she he appointed as attorney-in-fact for Tcdde R. Blunck lor the purposes of

 executing any documents necessary to transfer title to and/or control of any of the property

 awarded to her under the final decree ol' divorce. In the alternative, Cathy A. Blunck would

 request that the Court authorize the Receiver to operate as Mr. Blunck's attorney-in-fact to

 efTcct the transfer of property into Ms. Blunck's name. Such orders should specifically

 include a grant of authority to execute any and all documents necessary to transfer title to

 Cathy A. Blunck of the IRA accounts in Ted de R. Blunck's name at First National Bank,

 Pilgrim Bank, and Capital One Bank that arc under the control of the Receiver.

        Cathy A. Blunck further requests that the Receiver be authorized to thereafter submit

 a final report to the Court and that, upon acceptance of that report, the Receiver be

 discharged and the receivership dissolved.

        WHEREFORE ABOVE PREMISES CONSIDERED, Cathy A. I3lunck respectfully

 requests that, upon consideration of the matters set forth herein, the Court grant her requested

 relief and such other and further relief to which she may be justly entitled.

                                                                In the Matter of the Marriage of Blunck
                                                               Motion to Release and Transfer Property
                                                                                                 Page 5



Page 8 of 207                                                                              000008
                                         Respectfully submitted,

                                         LAW OFFICE OF KARL E. HAYS, PLLC
                                         2101 South IH35, Suite 210
                                         Austin, Texas 78741
                                         5 12-4 7 6-1 91 1
                                         512-476-1904 facsimile


                                          By:---7'.~L__v_y'?_/z_·--"---;--=d-=--------_
                                                   Karl E. Hays
                                                   State Bar Number 09307050

                                         John Barrett
                                         State Bar Number 01816300
                                         BARRETT AND COBLE
                                         7200 North MoPac Expressway, Suite 440
                                         Austin, Texas 78731
                                         512-482-8193
                                         512-482-0525 facsimile
                                         A1TORNI ~YS FOR CATllY A. BLUNCK

                             CERTIFICATE OF SERVICE

        The undersigned attorney certifies pursuant to Rule 21 of the Texas Rules of Civil
 Procedure, that a true and correct copy or the foregoing Motion to Release and Tramfer
 Property in Possession qf'Receiver and to Authorize Receiver to Suhmit Final Report has
 been served upon the below-named individual, in the manner noted below, as prescribed by
 Rule 21a of the Texas Rules ofCivil Procedure, on this the _ll~day of December 2014 .



                                                   .L~!~Ld:: -__
                                                   Karl E. Hays
 Via Facsimile Transmission
 TeddeR. Blunck
 502 Quitman St.
 P.O. Box 1152
 Pittsburg, Texas 75686
 903-855-8456 facsimile

                                                                 In the Matter of the Marriage of Blunck
                                                                Motion to Release and Transfer Property
                                                                                                  Page 6



Page 9 of 207                                                                              000009
     Case 13-20129       Doc 60      Filed 11/04/13 Entered 11/04/13 14:34:4tr.t ~Main
                                        Document    Page 1 of 3             .C..VlJ
                                                                                   11/04/2013


                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   INRE:                                           §
                                                   §
   TEDDE ROBIN BLUNCK                              §           CASE NO. 13-20129
   SSN: xxx-xx-3054                                §           CHAPTER 13
   1347 CR 4510                                    §
   Pittsburg, TX 75686                              §
                                                    §
   DEBTOR                                           §

                              ORDER MODIFYING TilE AUTOMATIC STAY


           On October 23, 2013, the Court heard the Motion for Relief from Automatic Stay (the

    "Motion") filed by Cathy A. nlunck (the "Movant") on September 5, 2013, in the above

    referenced case. The Court finds that proper notice of the Motion and the hearing was given

    pursuant to the Federal and Local Rules of Bankruptcy Procedure. Charles Lauffer appeared at

    the hearing on behalf of the Movant, Cathy A. Blunck. Gordon Mosley appeared at the hearing

    on behalf of the Debtor, TeddeR. Blunck. Upon due consideration of the evidence, including

    factual stipulations on the record, and the arguments of counsel, the Court finds the Divorce

    Decree issued on October 24,2012 and thereafter entered on November 1, 2012 (the "Divorce

    Decree"), in that certain litigation styled In The Matter of the Marriage ofTedde R. Blunck and

    Cathy A. Blunck, pending as Cause No. 11-1217 before the 22"d Judicial District Court in and for

    Hays County, Texas (the "Hays County Action") is a final and enforceable judgment, having not

    been properly superseded according to law. Accordingly, the Court finds that just cause exists

    for the entry of the following order.

            IT IS THEREFORE ORDERED that the Motion for Relief from Automatic Stay filed
                                 '

    by Cathy A. Blunck on September 5, 2013 is GRANTED as set forth in this Order.




Page 10 of 207                                                                             000010
     Case 13-20129         Doc 60    Filed 11/04/13 Entered 11/04/13 14:34:46            Desc Main
                                        Document    Page 2 of 3



          IT IS FURTHER ORDERED that the automatic stay is hereby MODIFIED so as to

   allow all parties to take all appropriate actions to continue and to complete the prosecution of the

    appellate action regarding the Divorce Decree, currently pending as Cause No. 03-13-00074-CV,

    before the Third Court of Appeals of Texas in Austin, Texas, and styled TeddeR. Blunck,

   Appellant v. Cathy A. Blunck, Appellee, together with any further appellate action as may be

    necessary or advisable.

           IT IS FURTHER ORDERED that, in light of the fact that the Debtor-Defendant, Tedde

    R. Blunck, has failed to supersede the enforcement of the Divorce Decree issued by the 22"d

    Judicial District Court in and for Hays County, Texas pending appeal, the automatic stay is

    hereby further MODIFIED to allow the continued enforcement of the Divorce Decree according

    to law, and Cathy Dlunck is hereby authorized to seek and to exercise any and all appropriate

    remedies available under state law to enforce the terms of the Divorce Decree, including any

    orders regarding the property awarded to her therein including but not limited to the following:


            1.       100% of Tedde R. Blunck's retirement benefits in Parsons Brinckerhoff Group
                 Inc. Retirement savings plan, c/o T. Rowe Price, arising out of Tedde R. Blunck's
                 employment with Parsons Brinckerhoff Group Inc. as of 16 August 2002, together
                 with any interest, dividends, gains, or losses on that amount arising since that date
                 and more particularly defined in a Qualified Domestic Relations order signed by the
                 22"d Judicial District Court in and for Hays County, Texas. This includes the
                 amounts now held in the following accounts:

                    a.       First National Bank of Pittsburg, Texas, account no. xxxx111, IRA
                          account in the name ofTedde Blunck;

                     b.       Pilgrim Bank of Pittsburg, Texas, account no. xxxx865, IRA account in
                          the name ofTedde R. Blunck, Leon Breeden, Receiver;

                     c.      Capital One Bank, Pittsburg, Texas, account no. xxxxxxx474, IRA
                          account in the name ofTedde R. Blunck;

                     d.       401kAccount held at T-Rowe Price in the amount of$40,120.25;



                                                                                                          2
Page 11 of 207                                                                               000011
     Case 13-20129      Doc 60     Filed 11/04/13 Entered 11/04/13 14:34:46           Desc Main
                                      Document    Page 3 of 3



                    The Court acknowledges the foregoing property (a)-(d), awarded to the
                    Movant in the Divorce Decree, is subject to the receivership imposed by the
                    previous orders of the 22nd Judicial District Court of Hays County, Texas, for
                    the purpose of protecting the existence and integrity of property awarded to
                    the Movant in the Divorce Decree and the automatic stay is further
                    MODIFIED to allow the court-appointed receiver to exercise all rights and to
                    seek all remedies necessary to fulfill the obligations imposed upon him by the
                    22nd Judicial District Court of Hays County, Texas, with respect to the
                    property affected by this order;

          2.     Parsons Brinckerhoff, Inc. Exec. De f. Corp. Plan I, $78, I 04.00;

          3.     Parson Brinckerhoff, Inc. Exc. Def. Comp Plan II, $120,816.00;

          4.     Wells Fargo Savings Account ending in xxx2983, $40,291.00

          5.     Undivided Y:z interest in all Timber and Minerals, Camp County, Texas 406.93
                 acres located at 1347 CR 4510;

          6.      The Duck Boat, Motor, and Trailer duck motor vehicle, vehicle identification
                  number 1MDARER19RD678273, together with all prepaid insurance, keys, and
                  title documents;

          7.      One (1) 2007 Ford Expedition motor vehicle, vehicle identification number
                  I FMFK 19567LA95287;

          8.      Four hunting trophies (Impala, Gemsbock, Blesbok, and Bushbuck) and one zebra
                  skin.

          IT IS FURTHER ORDERED that the remedies for which the stay is lifted do not

    include the enforcement by contempt without further order ofthis court.

          All other relief sought by the Motion is DENIED without prejudice.


                                                   Signed on ll/04/2013




                                                   THE HONORABLE BILL PARKER
                                                   UNITED STATES BANKRUPTCY JUDGE



                                                                                                     3
Page 12 of 207                                                                          000012
         Case 13-20129           Doc 80        Filed 12/27/13          Entered 12/27/13 11:18:2EO!) Main
                                         UNITEBqrp~ sA~t       Case 13-20129              Doc80         Filed 12/27/13 Entered 12/27/13 11:18:22                            Desc Main
                                                   Document    Page 2 of 6
Case No: 13-20129
Debtor(s): Tedde Robin Blunck




    II. (a). The Chapter 13 Trustee shall review all claims and the feasibility of the Plan prior to filing the Trustee's
             Recommendation Concerning Claims. If at that time the Plan is no longer feasible, the Trustee shall notify the
             Debtor and his attorney, in writing, of the infeasibility of the Plan. If forty-five (45) days after the service of the Trustee's
             Recommendation Concerning Claims the Plan remains infeasible, the Trustee shall file a Motion to Modify the Plan
             and/or a Motion to Dismiss the case.

       (b). Further, if at any time during the term of the Chapter 13 case, a claim is allowed which makes the Plan infeasible,
            the Chapter 13 Trustee shall notify the Debtor and his attorney, in writing, of the infeasibility of the Plan. If the Plan
            remains infeasible for forty-five (45) days after such notice, the Trustee shall file a Motion to Modify the Plan and/or an
            alternative Motion to Dismiss the case.

    Ill. At the time of the issuance of an Order Confirming a Plan in this case, the time for filing claims in this case may not have
         expired. Consequently, the Court specifically reserves the right in the future to:

       (a). Alter or sustain an objection to the secured status of a claim filed as secured either before or after the entry of this
            Order Confirming Plan, and value the collateral securing any such claim to the extent not previously valued herein or
            otherwise by the Court;

       (b). Enter a Final Order after notice and hearing on any responses or objections to the Trustee's Recommendation
            Concerning Claims, and on any additional objection(s) to claims timely filed by a party in interest;

        (c). At any time during the pendency of this case, entertain a motion to alter or sustain an objection to the secured status
             of a claim filed as secured after the bar date for filing claims has expired, or to value the collateral securing any such
             claim to the extent not previously valued by the Court.

        (d). Reduce, if necessary to ensure compliance with LBR 2016(h), the amount of attorney fees to the debtor's attorney
             due to the absence of a certification from debtors attorney regarding legal services provided pertaining to automatic
             stay litigation occurring in the case.

     N.AII creditors having allowed secured claims (whether filed before or after an Order Confirming Plan is entered) shall be
       treated in accordance with section 1325(a) (5), except as otherwise specifically set forth herein. The collateral securing
       creditor's claims provided for under the Debtor's Plan is hereby valued by the Court at the values set forth below.

        (a). When the value of the collateral securing a timely filed proof of claim of any taxing authority differs from the value
             shown on the Debtor's Plan, the Trustee will use the value shown on the creditor's proof of claim. All parties will be
             noticed of this valuation through the Trustee's Recommendation Concerning Claims and disputed valuations may
             be resolved by the Court, by agreement or objection.




         (c). In those instances, if any, where an objection was filed to the treatment of a creditors claim, including the valuation of
              collateral as provided in the Debtor's Plan, the Court through this order hereby determines the treatment shall be as
              set forth in exhibit 'A' attached, if any.

         (d). In the event a creditor timely files a proof of claim which evidences a perfected security interest in collateral which
              was not specified by the Plan and not previously valued by the Court, such collateral will be valued by the Court at the
              value set forth in the Trustee's Recommendation Concerning Claims to be filed herein, unless a response to such
              Trustee's Recommendation Concerning Claims is timely filed. Such Trustee's Recommendation Concerning
              Claims is to be filed and served within thirty (30) days of the latter of entry of this Order or the deadline for filing proofs
              of claims herein (including a government unit). Responses to such Trustee's Recommendation Concerning Claims
              must be f1led within the time and in the manner provided in such Trustee's Recommendation Concerning Claims.




Page 14 of 207                                                                                                            000014
  TXEB Local Form 3015-b [Revised January 18, 2006]                                                                                          Page 2
         Case 13-20129              Doc 80          Filed 12/27/13 Entered 12/27/13 11:18:22                               Desc Main
Case No: 13-20129
                                                       Document    Page 3 of 6
Debtor(s): Tedde Robin Blunck


        (e)o The valuation of collateral by the Court as set forth above shall not relieve a secured creditor from the duty to file a
             proof of claim in order to be paid under the Plano Further, such valuation shall not preclude any party from objecting
             to the amount claimed by any such creditor, or from bringing an action to determine the extent of validity of such
             creditor's security interest or to avoid any such security interest.

20 The Debtor(s) shall pay the sum of      $1,350.00          per month for               60                        payments together with any income
Tax refunds that the debtor receives during the life of the plan for a total of _ _c:$_::8_:_!1,~0;:_00::.:·;:_00=--- to:
•If variable payments are indicated, see Exhibit   ·a·- Variable Plan Payments for the monthly amountso
       John Talton
       P.O. Box 734
       Tyler, Texas 75710-0734



Beginning             7/25/2013             and continuing until all of the allowed claims provided for under the Plan have been
paid in accordance with the terms of the Plan, of this Order, or as set forth in the Trustee's Recommendation Concerning
Claimso

30 The Trustee shall make disbursements pursuant to the provisions of the Plan, this Order, or as set forth in the Trustee's
Recommendation Concerning Claims, Section 1326 of the Bankruptcy Code and shall pay only such claims which have been
allowed by the Court The Trustee shall make such disbursements monthly, unless otherwise provided for by the Plan, but shall
not be required to pay any dividend in an amount less than $15000 and dividends not distributed because of this provision shall
accumulate and be paid when such accumulation aggregates $15000 or moreo

40 The Debtor(s) shall not incur additional debt during the term of this Plan except upon written approval of the Court or the
Standing Chapter 13 Trusteeo Failure to obtain such approval may cause the claim for such debt to be unallowable and non-
dischargeableo


 0    Check this box if Additional Provisions are attached

                                                                           Signed on 12127/2013




                                                                          THE HONORABLE BILL PARKER
                                                                          UNITED STATES BANKRUPTCY JUDGE


 APPROVED AS TO FORM AND SUBSTANCE

 /s/ GORDON MOSLEY                                                                    lsi John Talton
 GORDON MOSLEY, Attorney for Debtor                                                   John Talton, Chapter 13 Trustee

 12/27/2013                                                                           12/27/2013
 Date                                                                                 Date




Page 15 of 207                                                                                                                   000015
  TXEB local Form 3015-b [Revised January 18, 2006]                                                                                                     Page 3
        Case 13-20129            Doc 80        Filed 12/27/13 Entered 12/27/13 11:18:22                         Desc Main
Case No: 13-20129
                                                  Document    Page 4 of 6
Debtor(s): Tedde Robin Blunck




                                               Additional Provisions of the Plan
Replacement Value Not Set at Confirmation
Notwithstanding any provision herein to the contrary, the value(s) of the collateral securing the claims, if any, as set forth in
paragraph 6(A)(ii)(b) of this Chapter 13 Plan are not determined upon the entry of this Confirmation Order, unless an
agreement regarding such value is attached to this Order. In the absence of any such attachement, such value shall be
established pursuant to each creditor's secured proof of claim pertaining to any such collateral, subject to subsequent
modification be the entry of an order resolving any objection to such secured proof of claim or resolving a party's seperate
motion to value the particular collateral pursuant to 11 USC 506 and Bankruptcy Rule 3012



Trustee's Recommendation Concerning Claims
Notwithstanding any provision herein to the contrary, the deadline for the Trustee to file the Trustee's Recommendation
Concerning Claims, as well as the deadline for filing objections to the Trustee's Recommendation Concerning claims and
objections to claims shall be governed by Local Bankruptcy Rule 3015(g).



Tax Returns and Refunds
All future refunds which the Debtor(s) receive during the term of the plan, starting with the tax refund, if any, to be received in
the tax year 2012, shall be turned over to the Chapter 13 Trustee within ten (10) days of receipt of such, to the extent said
refunds exceed $32,111.04 and shall be added to the plan base. Whether or not a tax refund is due, Debtor(s) shall provide
a copy of their tax return to the Trustee within ten (1 0) days of filing such during the term of the Plan.



 Unsecured Claims to be paid with interest
 Notwithstanding any other provision herein, all timely filed and allowed unsecured claims shall be paid in full with interest
 at the rate of 6.00 % APR.

 Among the unsecured claims that the plan shall provide for is an unsecured claim filed on behalf of ''The Hartford" (claim
 no. 11 ), currently filed in the amount of $15,797.50.

 Debtor reserves his right, consistent with the Bankruptcy Code and Bankruptcy Rules, to file an objection to any proof of
 claim that may be filed in this case.

 /s/ Herbert J. Gilles
 Herbert J. Gilles
 counsel for "The Hartford"



 Claim(s) of Cathy Blunck
 The plan shall provide for the claims of Cathy Blunck as described on the attached sheet.




Page 16 of 207                                                                                                       000016
  TXEB Local Form 3015-b [Revised January 18, 2006]                                                                                   Page 4
     Case 13-20129     Doc80    Filed 12/27/13 Entered 12/27/13 11:18:22        Desc Main
                                   Document    Page 5 of 6



                               CLAIM(S) OF CATHY BLUNCK
         The Debtor's Plan shall provide for the direct payment of the claim(s) of Cathy
   Blunck ("Ms. Blunck"), currently evidenced by the proof of claims # 9 and # 10 on the
   Bankruptcy Court's Claim Register. Said claims were filed by Ms. Blunck as fully secured,
   and evidenced by an Abstract of Judgment filed on April 15, 2013, with the County Clerk
   of Camp County, Texas.
          The automatic stay is hereby lifted with regard to Ms. Blunck's claims, and shall no
   longer prevent any collection efforts, of Ms. Blunck as it may relate to claims 9 & 10, or
   other pending property settlements with the Debtor.
           The extent to which Ms. Blunck may pursue her remedies to satisfy her allowed
    bankruptcy claims against the debtor, or any additional provision of the Divorce Decree
    and other pending orders now under appeal, shall be subject to the supervision and
    jurisdiction of the 22nd Judicial District Court in and for Hays County, Texas.
           The remedies for which the automatic stay is lifted do not include the enforcement
    by contempt. That limitation shall not prevent Ms. Blunck, through her counsel, or other
    parties in interest, from seeking additional modification of the stay from the Bankruptcy
    Court should the need arise to enforce the provisions of the Debtor's Confirmation Order
    or other Orders issued by the 22nd Judicial District Court of Hays County, Texas.




                          Is/ Gordon Mosley
                          Gordon Mosley
                           SBN: 00791311
                           Counsel for the Debtor

                           Is/ Lloyd Kraus
                          Lloyd Kraus
                          For the Chapter 13 Trustee




Page 17 of 207                                                                     000017
    Case 13-20129         Doc 80      Filed 12/27/13 Entered 12/27/13 11:18:22                  Desc Main
                                         Document    Page 6 of 6


                                     WILCOX lAW, P.L.L.C.
                                               P.O. Box 11509
                                         Fort Worth, Texas 76110-0509

                                            206 E. glh Street, Suite 201
  STEPHEN G. WILCOX                           Fort Worth, Texas 76102

                                               817-870-1181 (fax)
                                              817-870-1694 (direct)
                                           swilcox@wilcoxlaw.net

                                               December 17, 2013

      VIA EMAIIJFACSIMILE
      Gordon Mosley
      4411 Old Bullard Rd., No. 700
      Tyler, TX 75703

             RE: TEDDE BLUNCK; CASE NO. 13-20129-BP-13

      Dear Mr. Mosley:

            Our client, Ford Motor Credit Company LLC ("Creditor"), has filed its Objection to
      Confirmation in this matter. In order to resolve our objections, I propose the following agreement:

              The parties agree that Creditor's claims secured by a 2008 Ford F 150, vehicle identification
      number 1FTPW14V88FB48320, and a 2012 Ford Escape, vehicle identification number
      1FMCUOEG7CKA65259, will be paid directly by Debtor to Creditor according to all ofthe terms
      and provisions of the contracts regarding the vehicles. The parties agree that, in the event the last
      payments due on these secured claims are due after the date on which the final payments under the
      plan are due, these secured claims are subject to 11 U.S.C. § 1322(b)(5) and discharge of these
      secured claims is subject to the provisions of 11 U.S.C. §1328 (a) and (c). Creditor shall retain its
      lien on the vehicles described herein until it is paid in full pursuant to the terms of the contracts with
      the Debtor.

               If this is agreement is acceptable, please sign below and return this letter to me as quickly
       as possible. Additionally, please present the signed letter agreement to the Chapter 13 Trustee to
       attach to the Confirmation Order. Thank you very much.

                                                                 Sincerely yours,

                                                                  Stepfien Wi/Co;t

                                                                 Stephen G. Wilcox




Page 18 of 207                                                                                      000018
                                                                                              FILE COPY




                                           MANDATE
  THE STATE OF TEXAS

  TO THE 22ND DISTRICT COURT OF HAYS COUNTY, GREETINGS:

   Trial Court Cause No. 11-1217

          Before our Court of Appeals for the Third District of Texas on July 2, 2014, the cause on
   ~peal to revise or reverse your judgment between


                                 TeddeR. Blunck


   No. 03-13-00074-CV            v.

                                 Cathy A. Blunck


   Was daermi ned, and therein our Court of Appeals ma:le its order in these words


   This is an appeal from the judgment signed by the trial court on October 24,2012. Having
   reviewed the record, the Court ~re:s that the appeal should be dismissed. Therefore, the Court
   dismisses the appeal as moot. The appellant shall pay all costs rei ati ng to this appeal, both in this
   Court and the court bel ow.

   Wherefore, we command you to obs::rve the order of our Court of Appeals in this behalf and in
   all things have the order duly re:ognized, obeyed, and executed.


                                                Witness the Honorable J. Woodfin J:mes, Chief
                                                Justice of the Court of Appeals for the Third District
                                                of Texas, with the SEBI of the Court affixed in the City
                                                of Austin on Thun:day, December 11,2014.




                                                 By: Amy Strother, Deputy Clerk




Page 19 of 207                                                                                   000019
                                                                                                 FILE COPY



                                                   BILL OF COSTS

              TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                                    No. 03-13-00074-CV

                                                     TEddeR. Blunck

                                                                V.


                                             Cathy A. Blunck
                         (No 11-12171N 22ND DISTRICT COURT OF HAYS COUNTY)
Type of Fee                             Charges   Paid       By
FILING                                              $15.00     E-PAID        TEDDER BLUNCK
FILING                                              $15.00     E-PAID        TEDDER BLUNCK
FILING                                              $10.00     E-PAID        TEDDER BLUNCK
FILING                                              $10.00     E-PAID        TRACY TODD
FILING                                              $10.00     E-PAID        TEDDER BLUNCK
FILING                                              $10.00     E-PAID        TRACY TODD
REQUIRED TEXAS.GOV EFILING FEE                       $5.00     E-PAID        KARLE HAYS
FILING                                              $10.00     E-PAID        KARLE HAYS
REQUIRED TEXAS.GOV EFILING FEE                       $5.00     E-PAID        KARLE HAYS
REQUIRED TEXAS.GOV EFILING FEE                       $5.00     E-PAID        TEDDER BLUNCK
REQUIRED TEXAS.GOV EFILING FEE                       $5.00     E-PAID        TEDDER BLUNCK
FILING                                              $10.00     E-PAID        TEDDER BLUNCK
REQUIRED TEXAS.GOV EFILING FEE                       $5.00     E-PAID        TEDDER BLUNCK
FILING                                              $10.00     E-PAID        TEDDER BLUNCK
SUPPLEMENTAL CLERK'S RECORD                          $0.00     UNKNOWN
SUPPLEMENTAL CLERK'S RECORD                         $72.00     UNKNOWN
CLERK'S RECORD                                     $300.00     UNKNOWN
FILING                                             $100.00     PAID           TEDDER. BLUNCK
SUPREME COURT CHAPTER 51 FEE                        $50.00     PAID           TEDDER. BLUNCK
INDIGENT                                            $25.00     PAID           TEDDER. BLUNCK

     - - -    · - - - ---~~ ----=---=-c=-   -------~--~




       =--- -                                             --     ~-~-=---                       --
              Court costs i~-!~i s cause shall be paid as per the Judg111ent issuEd by this~~~,:!:...o~~

              I, JEFFREY D. KYLE, CLERK OF THE THIRD COURT OF APPEALS OF THE
     STATE OF TEXAS, do hereby CErtify that the above and foregoing is a true and correct copy of
     the cost bill of THE COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS,
     showing the charges and payments, in the above numberEd and sty I Ed cause, as the sane ~pears
     of re::ord in this office.

                                                               IN TEST! MONY WHEREOF, witness my hand
                                                               andtheSeal oftheCOURT OF APPEALSforthe
                                                               Third District of Texas on Decembe" 11,2014.




                                                               By: Amy Strother, Deputy Clerk

 Page 20 of 207                                                                                      000020
                                                                         FILED
                                                                         12/15/2014 12:00:00 AM
                                                                         Beverly Crumley
                                                                         District Clerk
                                                                         Hays County, Texas
                                     CAUSE NO. 11-1217

 IN THE MATTER OF                               §                IN THE DISTRICT COURT
 THE MARRIAGE OF                                §
                                                §
 TEDDE R. BLUNCK                                §                 22ND JUDICIAL DISTRICT
 AND                                            §
 CATHY A. BLUNCK                                §                     HAYS COUNTY, TEXAS

 OBJECTION TO RESPONDENT’S MOTION TO SET HEARING ON MOTION TO
RELEASE AND TRANSFER PROPERTY IN THE POSSESSION OF RECEIVER AND
         TO AUTHORIZE RECEIVER TO SUBMIT FINAL REPORT

       This Objection to Respondent’s Motion to Set Hearing on Motion to Release and Transfer

Property in Possession of Receiver and to Authorize Receiver to Submit Final Report is brought by

Tedde R. Blunck, Petitioner. In support, Tedde R. Blunck shows:

       1.     Local Rules of Practice for the 22nd District Court, Part One: Civil Rules, Section

              One – Settings, Rule 1. WRITTEN REQUEST states: “All cases, contested or

              uncontested, MUST be set by way of WRITTEN MOTION WITH ORDER

              ATTACHED.        Forms will be provided, if necessary.        Attorneys requesting

              settings will notify opposing counsel of such motion by certified mail or hand

              delivery at least ten (10) days before the date of such setting. In addition, said

              Request shall include an estimated length of hearing.

              “If for good cause opposing counsel cannot go to trial on such date, he shall

              immediately notify the Court Administrator or Court Coordinator in writing stating

              such reasons.

              “If opposing counsel has not advised the Office of Court Administration within five

              (5) days of such notice, the Court shall proceed to set such case for hearing.”

       2.     Petitioner received Respondent’s notice of Motion to Set Hearing on Motion to


OBJECTION TO RESPONDENT’S MOTION TO SET HEARING ON MOTION TO RELEASE AND TRANSFER PROPERTY IN
POSSESSION OF RECEIVER AND TO AUTHORIZE RECEIVER TO SUBMIT FINAL REPORT               Page 1 of 3



Page 21 of 207                                                                            000021
              Release and Transfer Property in Possession of Receiver and to Authorize Receiver

              to Submit Final Report on December 12, 2014 via e-mail requesting the hearing be

              set for December 18, 2014 at 9:00 a.m.

       3.     This Objection is filed within the required five (5) days of receipt of Notice.

       4.     Notice has not been delivered via certified mail or hand delivery as required by

              Rule 1.

       5.     Notice period provided 6 days and not 10 days as required by Rule 1.

       6.     The Notice and Motion fail to state an estimated length of hearing.

       7.     The Notice and Motion wholly fail to comply with the Local Rule 1 set out in

              Paragraph 1 above.

       8.     Texas Rules of Civil Procedure, Rule 21a, states in pertinent part: “Every notice

              required by these rules, and every pleading, plea, motion, or other form of request

              required to be served by Rule 21, other than the citation to be served upon the filing

              of a cause of action and except as otherwise expressly provide in these rules, may

              be served by delivering a copy to the party to be served, or the party’s duly

              authorized agent or attorney of record, as the case may be, either in person or by

              agent or by courier receipted delivery or by certified mail or registered mail, to the

              party’s last known address, or by telephonic document transfer to the recipient’s

              current Telecopier number, or by such other manner as the court in its discretion

              may direct.”

       9.     Service was not provided in accordance with the requirements of the foregoing

              Rule 21a.

       10.    Petitioner has not had adequate time to prepare for the hearing.

OBJECTION TO RESPONDENT’S MOTION TO SET HEARING ON MOTION TO RELEASE AND TRANSFER PROPERTY IN
POSSESSION OF RECEIVER AND TO AUTHORIZE RECEIVER TO SUBMIT FINAL REPORT               Page 2 of 3



Page 22 of 207                                                                             000022
       Tedde R. Blunck prays that the Court sustain his objection to Respondent’s Motion to Set

Hearing on Motion to Release and Transfer Property in Possession of Receiver and to Authorize

Receiver to Submit Final Report and deny Respondent’s Motion and require Respondent to

comply with Local Rule 1 stated in Paragraph No. 1 above and Rule 21a of the Texas Rules of

Civil Procedure.

                                            Respectfully submitted,


                                            TEDDE R. BLUNCK, PETITIONER
                                            502 Quitman Street
                                            PO Box 1152
                                            Pittsburg, Texas 75686
                                            Tel: (903) 855-8460
                                            Fax: (903) 855-8465




                                            By:
                                                  Tedde R. Blunck, Pro Se




                                     Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on December 14, 2014.




                                            Tedde R. Blunck, Pro Se




OBJECTION TO RESPONDENT’S MOTION TO SET HEARING ON MOTION TO RELEASE AND TRANSFER PROPERTY IN
POSSESSION OF RECEIVER AND TO AUTHORIZE RECEIVER TO SUBMIT FINAL REPORT               Page 3 of 3



Page 23 of 207                                                                          000023
                                  CAUSE NUMBER 11-1217

 IN THE MATTER OF                                   §            IN THE DISTRICT COURT
 THE MARRIAGE OF                                    §
                                                    §
 TEDDER. BLUNCK                                     §              22N° JUDICIAL DISTRICT
 AND                                                §
 CATHY A.BLUNCK                                     §                HAYS COUNTY, TEXAS

     ORDER GRANTING MOTION TO RELEASE AND TRANSFER PROPERTY
       IN POSSESSION OF RECEIVER AND TO AUTHORIZE RECEIVER
                      TO SUBMIT FINAL REPORT

       On the date subscribed below, the Court considered Cathy A. Blunck's Motion to Release and

Transfer Property in Possession of Receiver and to Authorize Receiver to Submit Final Report.

Appearances

       Movant, Cathy A. Blunck, who is the Respondent in these proceedings, appeared in person

and by and through her attorney of record, Karl E. Hays.

       Respondent, Tedde R. Blunck, who is the Respondent to the pending motion and the

Petitioner in these proceedings, appeared in person pro se.

       Leon Breeden, court-appointed Receiver in this cause, appeared in person.

       After nothing the appearance of the parties, counsel and the Receiver, the Court then took

up and considered the merits of Cathy A. Blunck's request.

Findings and Orders

       Upon taking judicial notice of the file, and upon hearing the evidence and argument of

counsel, as well as noting the position of the Receiver in this matter, the Court is of the opinion and

does so find that the relief requested by Cathy A. Blunck should be granted.




Page 24 of 207                                                                              000024
       Accordingly, it is ORDERED that the Receiver shall release and transfer to Cathy A. Blunck

possession and control of the following accounts currently in the possession and control of the

Receiver:

       a.      First National Bank, TeddeR. Blunck IRA xx111, approximate current balance of
               $240,431.79.

       b.      Pilgrim Bank, Tedde R. Blunck IRA xxxx865, approximate current balance of
               $186,304.00.

       c.      Capital One Bank, TeddeR. Blunck IRA xxxxxxx474, approximate current balance
               of$229,945.87.

       It is further ORDERED that the Receiver is appointed as TeddeR. Blunck's attorney-in-fact

for the purpose of executing any and all documents necessary to transfer title to the above-referenced

accounts to Cathy A. Blunck. It is ORDERED that the Receiver is specifically authorized to execute

any and all documents necessary to transfer title to Cathy A. Blunck of the above-referenced IRA

accounts in TeddeR. Blunck's name at First National Bank, Pilgrim Bank and Capital One Bank and

it is further ORDERED that said accounts shall be transferred to Cathy A. Blunck instanter.

       It is further ORDERED that, upon transfer of possession and control of all property under

the current control of the Receiver, the Receiver shall be authorized to submit a final report to the

Court, together with a request for an approval of such report, and dissolution of the Receivership.

       SIGNED this _L_B_ day of December 2014.




                                               BILLHENRY
                                               JUDGE PRESIDING
                                                                               l

                                                  2



Page 25 of 207                                                                              000025
                                                                              FILED
                                                                              1/14/2015 12:40:25 PM
                                                                              Beverly Crumley
                                                                              District Clerk
                                                                              Hays County, Texas


                                           NO. 11-1217

JN THE MATTER OF                                 §      IN THE DISTRICT COURT
THE MARRIAGE OF                                  §
                                                 §
TEDDER BLUNCK                                    §     22ND JUDICIAL DISTRICT
AND                                              §
CATHY A. BLUNCK                                  §      IIAYS COUNTY, TEXAS


      MOTION TO APPROVE FINAL REPORT OF RECEIVER, FOR PAYMENT
      OF RECEIVER'S FEES AND EXPENSES, AND TO DISCHARGE RECEIVER

TO fHE     HO~ORABLE     JUDGe BILL HENRY:

                                FINAL REPORT OF ACTIVITIES

       This report covers my activites as receiver in this case from and after the hearing held on

March 5, 2014, after which the Court entered its "Order on Motion to Release Property in

Possession of Receiver and for Clerk to Rcleruie Cash I3ond to Receiver.. which was signed on

Mat'Ch 18, 2014. At that time the Court denied the motion of Cathy A. Bl unck to release

property in possession of receiver but did approve additional fees incutTed by the Receiver and

for payment of the cash bond on file with the clerk of court for partial payment of my fees.

       I. 1 did receive payment of $7.000.00 for the cash bond from the district derk's office as

part1al payment of my total approved fees in that order of $16.037.51. leaving a balance of

approved fees in the amount of $9.037.50.

       2. Since the bearing in March, 2014. [only received sporadic emails from Ms. Blunck's

anorney regarding the status of the appeal in this case. along with a request to sign an affidavit to

be filed in the appeal. which   r did sign and return to Mr. Hays.   ro   fees are requested for these

matters.


                                                 l



 Page 26 of 207                                                                                000026
       3.      On December ll. 2014. Mr. Hays called me and advjsed that he had received the

mandate from the Court of Appeals fmalizing the djsmissal of Mr. Blunck's appeal and that he

planned to file a motion requesting that [ be discharged as receiver and lhat the 3 IRA accounts in

the banks in Pittsburg, Texas be transferred to Cathy Blunck. I advised Mr. Hays that based on

my knowledge of how banks operate that I felt strongly that no matter how his motion and order

were actually worded that the banks would require some kind of signature from both Ms. Blunck

and me in order to process transferring the accOLmts to her name and that it would be best, in my

opinion, for the court to order me to transfer the accounts to Ms. Blw1ck rather than having me

discharged and the order directing the non-party banks to transfer the accounts to Ms. Blunck.

Mr. Hays agreed with my position on how the order should be worded and advised that he would

file the motion the next day and request a hearing t.he following week.

       4.      On December 12. 2014. I received and reviewed the Motion to Release and

fransfer Property in Possession of Receiver and to Authorize Receiver to Submit Final Report. I

then sent an email lo each of lhe 3 banks advising them that a hearing was scheduled for the

following week and that I anticipated that the Court would be ordering the accounts          10   be

transferred to Ms. Blunck.

       5.      On December 18, 2014, I appeared at the hearing on Cathy Blunck's Motion to

Release and Transfer Property in Possession of Receiver and to Authorize Receiver to Submit

Final Report. After hearing, the Court signed an order granting that motion and directing me to

transfer the 3 IRA accounts in various banks in Pittsburg. Texas to Ms. Blunck. I had previOusly

advised Mr. Hays, and advised the Court at the hearing. that I was available to go with Ms.

Blunck to Pittsburg. Texas the next day. Friday. December I 9. to try to get all of the accounts


                                                 2



 Page 27 of 207                                                                             000027
transfen·ed to Ms. Blunck as quickly as possible.

       At the conclusion of the hearing 1 contacted tbe disttict clerk in Pittsburg to inquire about

a suit which Mr. Blw1ck advised during the hearing that he had flied in District Court in Camp

County and in which he anticipated seeking a temporary restraining against me transferring the

accounts to Ms. Blunck. The clerk sent me a copy of the petition which had been filed on

December 17 in Cause No. CV -14-2462 styled ''Paulette M . Blunck, as Trustee of the Tedde R.

Blunck Living Trust v. Cathy A. Blunck." The original petition is styled ''PlaintifPs Original

Petition for Breach of Contract." The petition was signed by Tedde R. Blunck as attorney for

Paulette M. Blunck. as Trustee of the TeddeR. Blunck Living Trust." There was no allegation in

the petition relating to the receivership in this case nor is there a request for issuance of a

temporary restraining order, temporary injunction or permanent injunction. After consultation

with Ms. Blunck and Mr. Hays it was decided that Ms. Blunck and I would still go to Pittsburg

the next day and that in the event any type of injunction was issued and served on me or Ms.

Blunck that I would try to deal with the situation in person. 1 then advised the Court of the

situation and that in the event anything was served upon me the next day I might need to contact

the Court.

       6.      On December 19.2014, I left my house promptly at 4:00a.m. to begin the drive to

Pittsburg. Texas. Ms. Blunck had agreed to meet me at a shopping center right on 1-35 in Desoto.

Texas, so I could pick her up there and we could drive from there to Pittsburg with minimal

delay. I anticipated being able to make good time through use of state highway 130 to

Georgetown, Texas, and U1ereafter because of the early hour. Unfortunately T encountered heavy

rainstorms from just north of Georgetown to just nmth of Waco, with speeds reduced to a


                                                 3



Page 28 of 207                                                                              000028
maximum of 60 mph and often Jess than that for long stretches. I arrived in DeSoto right at 8 am

and picked up Ms. Blunck and we arrived in Pittsburg at approximately 10:15.

       We went first to Pilgrim Bank. TI1e lady we were directed to was not anyone I had dealt

with before but she seemed to know about the situation and went to work immediately. She

called the bank's lRA department and the legal department and then advised us that everything

was good and she would have the paperwork done shortly. Based on her questions and statements

while preparing the paperwork it became apparent to me that the transactions the bank had in

mind were not what should happen. The bank intended to issue me a cashier's check for the

amount of the account, then have me deposit the check into an account in Ms. Blunck's name.

Tlus was not appropriate for several reasons, one being that I as receiver had no ownership

interest in the accOLmt and should not receive any proceeds from the account, and another being

that such a transaction would presumably destroy the status of the IRA accow1ts under federal

Jaw and incur taxes that should not be incurred. After lengthy discussions with the bank

representative, the IRA department and the legal department, I finally got across that the

transaction should be handled as if lhere were no receiver and the bank should simply close out

the account in Mr. Blunck's name and transfer lhe funds to an IRA account in Ms. Blunk's name.

       We finished at Pilgrim Bank at approximately 2:15 p.m. and went across the street to

Capital One Bank. The lady 1 had dealt with previously there was not in and the employee

dealing with IRA accounts that day was from another branch but after conferring with the woman

1 had dealt with previously, and senior bank official on hand, and conferences with IRA and legal

department, they agreed to handle the transaction the same way Pilgrim's Bank had. 1l1ey had a

lot of paperwork to get approved so while they worked on that we went to Fi1·st National Bank of


                                               4



Page 29 of 207                                                                           000029
Pittsburg. The bank president I had dealt with before was present and after quick conferences

with his departments, we got the paperworJ... started there. We then went back to Capital One and

finjshed up and then back to First National to do the same. We walked out of First National Bank

right at 5:30 p.m. Had we not gone on a Friday \\ben bank hours are extended untiJ 6:00p.m.

there is no way we could have finished all 3 accounts.

       When we left First National Bank of Pittsburg. the 3 IRA accounts had been transferred

to Ms. Blunck in an aggregate amount of approximately $656,616.01 .

       We then went to dinner. not having had a meal all day. We left Pittsburg at approximately

6:30 p.m. Ms. Blunck drove back to DeSoto so I could get some sleep before my drive back

home. We arrived in DeSoto at approximately 8:20. r then drove back to San Marcos and arrived

home at 12:30 a.m. Total distance traveled was 765 miles.

       8.     Ms. Blunck subsequently sent me a cashier's check in the amount of$9,037.50 for

payment of the remainder of my fees which had preYiously been approved by the Court.

       9.      The order of March 18. 2014 contained a provision entitled ''Clarification

Regarding Accounts Under Control of Receiver··. page 3. last paragraph of the Order. In that

provision. it was stated that the 4' 11 account under my receivershlp was the Parsons Brinckerhoff

Group, Inc., 40 I (k) Retirement Savings account. I have not actually done anything in regard to

that account because Mr. B!Lmck told me at the March hearing that the money (approximately

$42.000.00) was still in that accowlt and that he bad no intention of claiming any of that money 1

also advised Mr. Hays that T wus skeptical that I could do anything in regard to a 401 (k) account

because of the federal ERISA statute, which grants broad authority and immunities to plan

administrators and that given the amount of money involved in that account versus the IRA


                                                5



 Page 30 of 207                                                                           000030
accounts that my time would be better spent in dealing with the LRA accounts. ln my humble

opinion the 401 (k) account should be governed by a QDRO rather than a receiver.

                  REQUEST FOR PAY1\1ENT OF FEES AND EXPENSES

       The Court has previously approved my hourly rate of $300.00 per hour. Time spent on

this matter is detailed below.

        1. December 11, 2014 -telephone conference with Mr. I lays                               .5

       2. December 12. 2014- review of motion and emails to 3 banks                              .5

       3. December 18.2014- attending hearing and research on case in Pittsburg                2.5

       4. December 19.2014- total travel and meal time                                       13 .25

       5. December 19, 2014- time spent at banks getting accounts transferred                 7.25

       6. January 7, 2015 - review of file and preparation of tllis report                     2.0

       Total time through preparation of this repon                                          18.75

        Fees requested

        3.5 hours @ $300.00 per hour for December I 1 - December 1~                     $1,050.00

        13.25 hours for travel on   Decemb~.:r   191? $300.00 per hour                  $3,975.00

        7.25 hours for time spent at banks on December 19 @ $300.00 per hour            $2.175.00

        2 hours for time spent preparing this report on January 7 @J $300.00 per hour   $ 600.00

        Total fees requested if no hearing on thi s motion                               $7,800.00

        Ms. Blunck bas indjcated Lhat she will pay the fees approved by the Court. The allocation

of my fees as between the parties is to be determined by the Court and is outside the scope of my

role as Receiver. Should a hearing be required on this matter.       t request that the Court award

additional fees for time expended at the hourly rate of $300.00 per hour.


                                                    6



 Page 31 of 207                                                                             000031
       WHEREFORE. J request that the Court approve my final report, approve payment of my

fees, and discharge me from my role as Receiver in lhis case.

                                                    Respectfully submitted.




                                                    ~~~~
                                                    LEON BREEDEN
                                                    120 W. Hopkins. Suite 102
                                                    San Marcos, Texas 78666
                                                    Tel: 512-396-2199
                                                    Fax: 512-754-7163
                                                    leonl@leonbrceden.com
                                                    State Bar No. 02940750
                                                    Receiver

                                     Certificate of Se~ ice

        I certify that a true copy of tlus document was served on each allorney of record or party
in accordance with the fexas Rules of Civil Procedure on January       ) :"f         , 2014.




                                                     ~~«'~~_,
                                                    Leon Breeden. Recetver




                                                7



Page 32 of 207                                                                            000032
                                                                             FILED
                                                                             1/30/2015 3:32:47 PM
                                                                             Beverly Crumley
                                                                             District Clerk
                                                                             Hays County, Texas
                                     CAUSE NUMBER 11-1217

  IN THE MATTER OF                                   §                IN THE DISTRICT COURT
  THE MARRIAGE OF                                    §
                                                     §
  TEDDER. BLUNCK                                     §                 22"n JUDICIAL DISTRICT
  AND                                                §
  CATHY A. BLUNCK                                    §                   HAYS COUNTY, TEXAS

             MOTION FOR POST-JUDGMENT RECEIVERSHIP PURSUANT TO
               SECTION 31.002, CIVIL PRACTICE AND REMEDIES CODE

 1.      Cathy A. Blunck has obtained a judgment against Tcddc R. Blunck in this cause. The

judgment is dated 24 Octo her 2012, and is in the amount of approximately $242,532.00. The

judgment is final and not appealable and remains fully payable. A copy of the judgment is attached

 as Exhibit "A." Attached as Exhibit "B" is a copy of Section 31.002, Civil Practice and Remedies

 Code (herein §31.002) upon which this motion is based.

 2.       §31.002(a) specifically provides that, "A judgment creditor is entitled to aid from a court of

 appropriate jurisdiction ... " and §31.002( a)(3) provides f(x the appointment of a receiver to collect

 the debt. Tedde R. Blunck has not paid the judgment Tcdde R. l3lunck owns property, including

 present or future rights to property that cannot he readily attached or levied on by ordinary legal

 process; and the property is not exempt from attachment, execution, or seizure for the satisfaction

 of liabilities.

 3.       Accordingly, Cathy A. Blunck requests the Court order TeddeR. Blunck to turn over all non-

 exempt property that is in TeddeR. Blunck's possession or subject to his control, including, but not

 limited to, (I) all financial accounts (bank account), certificates of deposit, money market accounts,

 accounts held by any third party; (2) all securities; (3) all real property, equipment, vehicles, boats,



                                                                     In the Matterofthe Marriage of Blunck
                                                                     Motion for Post-Judgment Receivership
                                                                                                    Page I



Page 33 of 207                                                                                 000033
 and planes: (4) all safety deposit boxes or vaults; (5) all cash: (6) all negotiable instruments,

 including promissory notes, drafts, and checks: (7) causes of action or choses of action; ( 8) contract

 rights, whether present or future; and (9) accounts receivable, together with all documents related

 to the property, to a receiver with authority to take possession of the non-exempt property, sell it and

 pay the proceeds to Cathy A. Blunck to the extent required to satisfy the judgment, including the fees

 and costs of the receiver.

 4.      Cathy A. Blunck further moves the Court to appoint a receiver pursuant to §31.002(b)(3), to

 take possession of the non-exempt assets and documents related to the assets, sell the assets and

 apply the proceeds from the sale to satisfy the judgment, including the receiver's fees and costs.

 Cathy A. Blunck requests this court to appoint Leon Breeden whose address is 120 W. llopkins.

 Suite 102, San Marcos, Texas, 78666 as Receiver. Mr. Breeden has previously served as a receiver

 in this case.

 5.      Cathy A. Blunck requests that the Court award its attorney's fees, expenses and costs in the

 amount of $750.00 for preparing, tiling and arguing the motion and obtaining an order. Under

 §31.002(e), the judgment creditor is entitled to recover reasonable costs, including attorney's fees.

         WHEREFORE PREMISES CONSIDERED, Cathy A. Blunck respectfully requests that the

 Court appoint a receiver to collect the judgment in this case, award attorney's fees, and provide for

 the payment of tees and costs to the receiver.




                                                                      In the Matter of the Marriage of Blunck
                                                                      Motion for Post-Judgment Receivership
                                                                                                       Page 2




Page 34 of 207                                                                                   000034
                                              Respectfully Submitted,

                                              LAW OFFICE OF KARL E. HAYS. PLLC
                                              2101 South IH-35, Suite 210
                                              Austin, Texas 78741
                                              512-476-1911
                                              512-476-1904 facsimile




                                              By:     /~L ~~~--·
                                                      Karl E. Hays
                                                      State Bar Number 09307050
                                                      servicc(cll,haysfami lylaw.com

                                              ATTORNEY FOR CA TIIY A. BLUNCK

                                 CERTIFICATE OF SERVICE

         The undersigned attorney certifies pursuant to Rule 21 of the Texas Rules ofCivil Procedure.
that the foregoing Motionfhr Post-.!udRment Receivership Pursuant to Section 31.002, ( 'ivil Practice
and Remedies ('ode has been served upon the below-named individual, in the manner noted below,
as prescribed by Rule 2\a ofthe Texas Rules of Civil Procedure, on this 30th day of January 2015.



                                                    // cr £_ I .d---
                                              Karl E. I lays

 Via Facsimile Transmission
 TeddeR. Blunck
 502 Quitman St.
 P.O. Box 1152
 Pittsburg, Texas 75686
 903-855-8456 facsimile




                                                                  In the Matter of the Marriage of Blunck
                                                                  Motion for Post-Judgment Receivership
                                                                                                  Page 3



Page 35 of 207                                                                               000035
, . oc~)4. 2012 9:21AM
  1                              Barrett & Coble                                       No. 0865;
                                                                                               I
                                                                                                                        P. 3



                                           '                  \\-\:l.\1                                             FILED
                                         CAUSE NUMBER 11415t
                                                                                             2012 NOV -I AH tO: 2 t
                                                                                                   I


         INITBEMATTEROF                                 §             IN THE DISTRICT ~-tl ~
         TilE MARRIAGE OF                               §
                                                        §
                                                                                                   ~           D,srl!cr CLER
          TEDDER. BLUNCK                                §            Z2ND JUDICIAL DISt~~~u~wr                                   -
                                                                                                       I

          AND                                           §                                              I
                                                                                                       I


          CA'l1lY A. BLUNCK                             §                  HAYS COUNTY, 'fEXAS         I
                                                                                                       !



                                      FINAL DECREE OF DIVORCE

                  On 8, 9, and 16 August 2012 the Court heard this case.

         Appearances

                  Petitioner, Tedde R. Blunck, appeared in person, pro se, and announced ready for
                                                                                                           I



         trial.

                  Respondent, Cathy A. Blunck, appeared in person and through attorney of record,

         John Barrett, and announced ready for trial.

         Record

                  The record of testimony was duly reported by the court reporter for the 22nd

         Judicial District Court.

         Jurisdiction and Domicile

                  The Court, upon taking judicial notice of the contents of the file in this 1cause,
                                                                                                               :,




         finds that the pleadings of Petitioner and Respondent are in due form and contain 'all the            I
                                                                                                                I

  ..:r   allegations, infonnation. and prerequisites required by law. The Court, after receiving
  CD
  1r.)
  -'
  ~
         evidence, finds that it has jurisdiction of this case and of all the parties and that ~tI least
  >                                                                                                                 I
                                                                                                                    I
         sixty days have elapsed since the date the suit was filed. The Court finds that both

                                                                                            JMMQBlunck
                                                                                    Final D6aes ofDivorcs
                                                                                                                    I   Page I
                                                                                                                    I




                                                                                                               000175
  Page 36 of 207                                        28                                                      000036
~,.    Oc!)4. 2012 9:21AM             Barrett & Coble                                       No. 0865:                         P. 4



              Petitioner and Respondent have been domiciliaries of Texas for at least a siximonth

              period preceding the filing of this action and residents of the county in which this'! suit is
                                                                                                        !

                                                                                                        I
              filed for at least a ninety-day period preceding the filing of this action. Additional:ly. the
                                                                                                        I
                                                                                                        i

              Court finds that all necessary parties have entered their appearances in this cause and are
                                                                                                        I
                                                                                                        '
              properly before the Court.

              Jury
                                                                                                            II
                     A jury was waived, and questions of fact and of law were submitted to the Court.
                                                                                                            I!




              Divorce
                                                                                                                 I

                     IT IS ORDERED AND DECREED that Tedde R. Blunck, Petitioner, and \Cathy
                                                                                                                 i

              A. Blunck, Respondent, are divorced and that the marriage between them is dissolyed on

              the grounds of adultery by Tedde R. Blunck.

              Child of the Marriage

                      The Court finds that there is no child of the marriage of Petitioner and Resp~ndent

               and that none is expected.

               Division of Marital Estate
                                                                                                                     i
                                                                                                                     I
                                                                                                                     I

                      The Court finds that the following is a just and right division of the parties' marital
  co
  Lf)
  UJ           estate, having due regard for the rights of each party.
  0
      t.::)
  ~                   Property to TeddeR. Blunck
  .:
  CD                  IT IS ORDERED AND DECREED that Tedde R. Blunck is awarde~ the
  l/)                                                                                                                    '
      -J                                                                                                                 '
      ~        following as his sole and separate property, and Cathy A. Blunck is divested of alljrigbt,
                                                                                                                         '
                                                                                                                         1.




                                                                                                   lMMO,/JIWtck
                                                                                          Final Deeret ofDtvol'ce
                                                                                                         ipage2
                                                                                                                              I




                                                                                                                     000176
  Page 37 of 207                                              29                                                         000037
~   f
            Oct. 24. 2012 9:21AM
              '9   I
                                            Barrett & Coble                                    No. 0865 P. 5
        4




                   title, interest, and claim in and to that property:
                                                                                                          '

                          1.     The real property and improvements located at 11 52 Little Bear Road,    1



                   Buda, Hays County, Texas, subject to Cathy A. Blunck's right to exclw;ive use of the
                   property pending payment of funds by Tedde R. Blunck, including but not limited to any
                   escrow funds, easements, homeowners association rights, prepaid insurance, :utility
                   deposits, keys, house plans, home security access and code, keys and garage door opener,
                   warranties and service contracts, and title and closing documents related to the prqperty,
                   which is more particularly described as:

                             Lot 9, Block C of Elliott Ranch, Phase Four, a subdivision in Hays County, Texas,
                             according to the map or plat of record in Volume 12, Pages 151-156 of the Plat
                             ~sofHaysCoun~~Te~


                              2.     The real property and improvements located at 1347 CR 4510 Pittsburg,
                       Camp County, Texas, including but not limited to any escrow funds, easements,
                       homeowners association rights, prepaid insurance, utility deposits, keys, house plans,
                       home security access and code, keys and garage door opener, warranties and service
                       contracts, and title and closing documents related to the property. which is. more
                       particularly described as:                                                      ·

                             ABS A060 Mary Hayes, Tract, 41-5000, 406.93 (+1.55 AC in Rd.) acres, Camp
                             County, Texas (containing a computed area of 408.48 acres with 1.55 acres in a
                             public road. leaving a net area of 406.93 acres)

                             BEING a tract ofland situated in the MARY HAYS SURVEY ABSTRACT NO.
                        60, Camp County, Texas and being the remainder of a tract of land conveyed to E. B.
                        McCaslin by deed recorded in volume 191 Page 415 Deed Records Camp C~unty,
                        Texas, and being more particularly described by metes and bounds as follows:

                              BEGINNING at a point for the Southeast corner of this tract on the centerline of
                              County Road No. 4Sl0, wne being the Northeast comer of a tract of land
                              conveyed to F. M. Jones by deed recorded in volume 22 page 286 Deed Records
                              Camp County, Texas. ·
                              TIIENCE South 89 degrees 56 minutes 43 seconds West, passing a Yz. inch
                              capped (yellow plastic stamped Dewey 1641) steel rod set on the West line of
                              County Road No. 4510 at 20.00 feet and continuing along the conunol) line
                              between said McCaslin and Jones tracts and generally along a wire fence. for a
                              total distance of 2443.60 feet to a Y2 inch capped (yellow plastic stamped

                                                                                                      IMMO :BI1mcl.:
                                                                                             Final DeCI'"U ofDfwJrce
                                                                                                              i'ageJ



                                                                                                              000177
            Page 38 of 207                                           30                                       000038
        .
, ' Od.' 24. 2012 9:21AM        Barrett & Coole                                   No. 0865 P. 6
  '
                                                                                             '

              Dewey 1641) steel rod set for comer, same being a point in the East line of a
              tract of land in the name of Mrs. Hallie Reed, (no recording data).    '
              lHENCE North 20 degrees 00 minutes 00 seconds West along the common
              line between said McCaslin and Reed 1racts, passing the Southeast com~ of a
              tract of land in the name of 1. W. Smith, (no recording data), also passing the
              Southeast comer of a tract of land in the name of J.D. Pankhurst, (no
              recording data) and continuing generally along a wire fence for a total d.i~tance
              of 6370.90 feet to a point for comer in Prairie Creek.             ·        · ·
              TIIENCE the following calls along the common line between said McCaslin
              and Pankhurst tracts and the meanderings of said creek:                     ·
               1. North 43 degrees 20 minutes 02 Seconds East 366.11 feet                  ~
               2. North 14 degrees 19 minutes 43 seconds West, passing the Northeast comet
               of said Pankhurst tract, same being a comer of a tract of land conveyed to
               Prairie Creek Ranch Partnership by deed recorded in volume 255 page 407
               Deed Records Camp County, Texas and continuing for a total distarice of
               2187.00 feet to a point for comer in said cree~ same being the Sou¢west
               comer of a tract of land in the name ofP. L. Nolen et al, (no recording data).
               3. North 48 degrees 55 minutes 32 seconds East along the common line between
               said McCaslin 1md Nolen tracts for a distance of 61.73 feet to a point for ~omer
               msaid creek.                                                                      ·
               4. South 54 degrees 55 minutes 32 seconds East along the conunon line between
               said McCaslin and Nolen tracts for a distance of2 34.56 feet to a point for
               comer in said creek.
               5. North 55 degrees 17 minutes 22 seconds East along the coaunon line between
               said McCaslin and Nolen tracts for a distance of 300.86 feet to a point for c:;orner
               in said creek.
               6. THENCE South 87 degrees 51 minutes 39 seconds East along the common
               line between said McCaslin and Nolen tracts for a distance of 121.10 f~ to a
               point for comer in said creek.
               1. 1HENCE North 60 degrees 17 minutes 00 seconds East along the coxpmon
               line between said McCaslin and Nolen tracts for a distance of 83.25 feet to a
               point for comer in said creek.
               8. North 73 degrees 43 minutes 49 seconds East along the conunon line between
               said McCaslin and
               Nolen tracts for a distance of 48.00 feet to point for comer in said creek,
               9. South 64 degrees 21 minutes 04 seconds East along the common line between
               said McCaslin and
               Nolen tracts for a distance of 218.71 feet to a point for comer in said creek:
               I 0. North 11 degrees 55 minutes 04 seconds West alpng the common· line

                                                                                         IMMO Blllllck
                                                                                F/IIQI Decree ofDivorce
                                                                                                     Page4



                                                                                                 000178
      Page 39 of 207                                  31                                             000039
Oct. 24. 2012 9:21AM
  '   .                  Barrett & Coble                                    No. 0865 P. 7




          between said McCaslin and Nolen tracts for a distance of 65.38 feet to a ,point
                                                                                        1



          for comer in said creek.                                                  :   I


          1.I. North 08 degrees SO minutes 00 seconds East along the common line between
          said McCaslin and
          Nolen tracts for a distance of 112.06 feet to a point for corner in said creek;
          12. South 66 degrees 39 minutes 07 seconds East along the common line between
          said McCaslin and                                                              ·
          Nolen tracts for a distance of 201.50 feet to a point for comer in said cree~
          13. North 85 degrees 46 minutes 22 seconds East along the common line between
          said McCaslin and Nolen tracts for a distance of 21.50 feet to a point for corner
          in said creek, same being a point in the West line of a tract of land in the pame
          of H. Stephens, (no recording data).                                            '.
          TIIBNCE South 19 degrees 48 minutes 58 seconds East along the common
          line between said McCaslin and Stephens tracts and generally along a. wire
          fence, passing the following tracts along the East line of McCaslin tract: :
          Annie Reynolds, (no recording data), Hartwell Stephens, (no recording data),
          and a tract of land conveyed to E. R. McCaslin and Myrtle McCaslin by· deed
          recorded in volume 59 page 43 Deed Records camp County, Texas and
          continuing for a total distance of 5101.23 feet to a fence post found for comer.
           TimNCE North 70 degrees 11 minutes 31 seconds East along the common
          line between said McCaslin tracts and generally along a wire fence, passing a ~
          inch capped (yellow plastic stamped Dewey 1641) steel rod set on the West line
          of County Road no. 4510 at 1704.66 feet and continuing for a total distance of
          1724.66 feet to a point for comer on the centerline of said road.           .
          TiffiNCE the following calls along the centerline of County Road No. 4510:
           I. South 08 degrees 28 minutes 17 seconds West 164.1 0 feet to a point for
          comer.
          2. South 03 degrees 48 minutes 48 seconds West 93.76 feet to a po~t for
           comer.
           3. South 03 degrees 18 minutes 05 seconds East 89.55 feet to a point for cotner.
           4. South 07 degrees 16 minutes 56 seconds East 1079.09 feet to a P?~t for
           comer.
           5. South 11 degrees 27 minutes 19 seconds East 78.79 feet to a point for comer.
           6. South 02 degrees 34 minutes 16 seconds West 258.83 feet to a point for
           comer.
           7. South 06 degrees 55 minutes 55 seconds West 1230.11 feet to a point for
           comer, same being the Northeast comer of a tract of land conveyed to 1. B.
           Cravey et ux by deed recorded in volwne 53 page 286 Deed Records Gam.p
           County, Texas.

                                                                                   IMMO Bl11nck
                                                                          Final DeCI'ee ofDivorce
                                                                                           PageS



                                                                                            000179
Page 40 of 207                                   32                                         000040
            .
 Oct. 24. 2012 9: 21 AM
        '
                               Bar ret t & Cob 1e                                No. 0865 ' P. 8


                                                                                           '
                                                                                           I

                THENCE North 86 degrees 34 minutes 49 seconds West along the common
                line between said McCaslin and Cravey tracts and generally along a wire 'fence
                for a. total distance of 225.52 feet to a fence post found for comer.        ·
                THENCE South 04 degrees 19 minutes 46 seconds West along the common
                line between said McCaslin and Cravey tracts and generally along a wire .fence
                                                                                           1




                for a distance of 420.00 feet to a ~ inch capped (yellow plastic stamped Dewey
                 1641) steel rod set for comer.                                            1




                THENCE South 86 degrees 34 minutes 49 seconds East along the COI11IDon
                line between said McCaslin and Cravey tracts and generally along a wire fence,
                passing the West line of county Road No. 451 0 and continuing for total   a
                distance of 236.90 feet to a point for comer on the centerline of said road. :
                THENCE the following calls along the ccmterline of said road:                .
                 1. South 13 degrees 03 minutes 14 seconds East 40.27 feet to a point for
                 comer.
                 2. South 21 degrees 13 minutes 53 seconds East 66.65 feet to a point for
                comer.
                 3. South 25 degrees 52 minutes 28 seconds East 83.10 feet to a pomt for
                 comer.                                                                        '



                 4. South 29 degrees 54 minutes 57 seconds East for a distance of 825.81 feet to
                 the point of BEGINNING.                                                      :

                CONTAINING a computed area of 408.48 acres with 1.55 acres in a public
                road, leaving a net area of 406.93 acres.
                                                                                                   I


                1HIS CONVEYANCE 1S SUBJECT TO ALL RESTRICTipNS,
                EASEMENTS, RIGHTS-OF-WAY, AND CONVEYANCES OF RECO,RD.
                                                                                                   '


                3.     The following timeshares:

N               a.     A 2% undivided interest as tenant-in-common in and to Unit 086 (the
\.()                   "Unit"), Hill Country Resort, Phase 5, a vacation resort in Comal County,
\0                     Texas, according to the Second Amended and Restated Declaration of
0
C)                     Restrictions, Covenants and conditions recorded under File No. 20000
a...                   6037046 md Supplemental Declaration recorded under File No. N/A Real
..:1"                  Property Records ofComal COWlty, Texas, (collectively the "Declaration"),
(X)
Lf)                    and as shown and described in the Plat of Hill CoWltry R.esort recorded in
_J
c::i)
                       Volume 8, Page 385 of the Plat ~cords, Coma! County, Texas, together
>                      with the exclusiv~ right to occupy the Unit during Use Period No. 50,
                       beginning DECEMBER 14, 2007, as said Use Period is defined in the

                                                                                       IMMO Blrmck
                                                                              Final Decree ofDivo,ce
                                                                                                       !fage6



                                                                                               000180
Page 41 of 207                                       33                                         000041
   .
Oct. 24. 2012 9:22AM      Barrett & Coble                                    No. 0865 P. 9



                 Declaration upon and subject to all of the terms, restrictions, covenants,
                 conditions, provision in the Declaration and any amendments thereto. ,

         b.      A 2% undivided interest as tenant-in-common in and to Unit OS7 {the
                 "Unit"), Hill Country Resort, Phase 3, a vacation resort in Comal C~unty 7
                 Texas, according to the Second Amended and Restated Declaration of
                 Restrictions, Covenants and conditions recorded Wlder File No. 20000
                 6037046 and Supplemental Declaration recorded under File No. N/A Real
                 Property Records ofComal County, Texas, (collectively the ''Declarationu),
                 and as shown and described in the Plat of Hill Country Resort recorded in
                 Volume 8, Page 345 of the Plat Records, Comal County, Texas, together
                 with the exclusive right to occupy the Unit during Use Period No. 17,
                 beginning APRIL26, 2008, as said Use Period is defined in the Declaration
                 upon and subject to all of the terms. restrictions. covenants, conditions,
                 provision in the Declaration and any amendments thereto.                 1


                                                                                          •




         4.      The real property and improvements located at 502 Quitman ~treet.
                 Pittsburg, Camp County, Texas, 75686 including but not limited to any
                 escrow funds, easements homeowners association rights, prepaid
                                             7

                 insurance, utility deposits, keys, house plans, home security access and
                 code, keys and garage door opener, warranties and service contracts, and
                 title and closing documents related to the property. which is :more
                 particularly described as:

                  .52 acre Nancy Glass Survey, Abstract No. 073. A-43 (aka Lot 08, E Pt.
                  City Block 48 per CCAD), City of Pittsburg, Camp Comty, Texas

                  Being a lot, tract, or parcel of land situated in the Nancy Glass Survey,
                  Abstract No. 073, Camp County, Texas, and being all of that certain trnct of
                  land conveyed from Zeliah Heath et vir to Dr. Manuel Guerra. by Wananty
                  deed, as recorded in Volume 141, page 342, Deed Records, Camp CoWlty,
                  Texas, and being more particularly described .bY metes and bounps as
                  ~~;                                                                         :
                                                                                              I

                                                                                              i
                  BEGINNING at a 60d nail set in asphalt at the Northeast comer of the
                  remainder of a called 0.623 acre tract conveyed to Carolyn Ra~. by
                  Warranty Deed, as recorded in Volume 041, page 106, Real Pr~perty
                  Records, Camp CoWlty, Texas, said point being in the South line of! State
                  Highway No. 11 (a.k.a. Quitman Street), from said point, a Ya inch i~n rod
                  found, bears North 69 Degrees 03 Minutes 27 Seconds West, a dis~e of
                                                                                    IMMO 'B!IUick
                                                                           Final Decrae of Divorce
                                                                                            'Page 7



                                                                                              000181
Page 42 of 207                                   34                                            000042
Oct. 24. 2012 9:22AM      Barrett & Coble                                     No. 0865 P. 10



                 64.00 feet;
                                                                                         I


                 TIIENCE South 69 Degrees 03 Minutes 27 Seconds East, with the 'South
                 line of said State Highway No. 11, a distance of 60.38 feet to- a ~ inch iron
                 rod set with a yellow plastic cap stamped (CBG INC) at the Northwest
                 comer of a tract of land once conveyed to Mollie Thomison by Warranty
                 Deed as recorded in Volume OS 1, page 165, Deed Records, Camp c9unty,
                 Texas, from said pc;>int, a~ inch iron pipe found, bears North 12 Degrees
                 53 Minutes 11 Seconds West, a distance of0.98 feet;                    ·

                 THENCE South 12 Degrees 53 Minut(:s 11 Seconds West, with the:, West
                 line of said Thomison tract, and passing the Southwest comer of said
                 Thomison tract, and a Northwest-comer of the remainder of a called' 1-1/4
                 acre tract conveyed to Camp County-City of Pittsburg, Texas, by wah-anty
                 Deed, as recorded in Volume 122, page 483, Deed Records, Camp County,
                 Texas, and continuing on for a total distance of283.36 feet to a Yz inch iron
                 rod set with a yellow plastic cap stamped (CBG INC) at the Eastern most
                 Northeast comer of a called 0.253 acre tract conveyed to the East Texas
                 Medical Center Regional Healthcare System, by Warranty D~. as
                 recorded in Volume 179, page 128, Official Public Records, Camp County,
                 Texas, from said point, a ~ inch iron rod foWld with a red plastic cap
                  stamped (S&A), bears South 10 Degrees 49 Minutes 21 Seconds West, a
                  distance of73.64 feet;

                 THENCE North 71 Degrees 36 Minutes 01 Seconds West. with a North
                 line of said 0.253 acre tract, a distance of 100.00 feet to a Y2 inch iron rod
                 set with a yellow plastic cap stamped (CBG INC) at an ell comer of said
                 0.253 acre tract;

                  TIIENCE North 20 Degrees 54 Minutes 16 Seconds East, (Reference
                  Bearing), with the !!1 East line of said 0.253 acre tract, and passing at a
                  distance of 11.29 feet, a Ya inch iron rod f01md with a red p1asti¢ cap
                  stamped (S&A) at the Northern most Northeast comer of said 0.253 acre
                  tract, and the Southeast comer of the remainder of said 0.623 acre trac~ and
                  continuing on for a total distance of 285.00 feet to the POINT OF
                  BEGINNING and CONTAINING 22,707 square feet or 0.52 acres of. land,
                  more or less.

           5.      All household furniture, furnishings. fixtures, goods, art ol:)jects,
    collectibles, appliances, and equipment in the possession of Tedde R. Blunck or s~bject
                                                                                             '·


                                                                                   IMMO 'Bluncl.:
                                                                            FiMI Deer« of[)iwlrce
                                                                                              Pags8



                                                                                             000182
Page 43 of 207                                    35                                          000043
Oct..24. 2012 9:22AM             Barrett & Coble                                    No. 0865 P. 11




        to his sole control except as specifically listed below.
                                                                                               '

               6.     The funds on deposi~ together with accrued but unpaid interest, in the
        following banks, savings institutions, or other financial institutions:

                      a.       Wells Fargo checking account number ending in .,.1488;
                      b.       Wells Fargo checking account number ending in UQ348;
                      c.       Wells Fargo checking account number ending in U9173;
                      d.       Wells Fargo checking account number ending in **4223;
                      e.       Wells Fargo checking account nwnber ending in **1927; and '
                      f.       Wells Fargo checking account number ending in .,.0879.
                      g.       The remaining balance in Wells Fargo savings accomtt number
                               ending in xxxx2983 after $40,291.00 is paid to Cathy A. Blunck.

               7.    FORTY-FIVE PERCENf (45%) ofTedde R. Blunck's benefi~ in Parsons
        Brinckerhoff Inc. Exec Def Comp Plan (DCOMP 1), c/o T. Rowe Price, arising out of
        Tedde R. Blunck's employment with Parsons Brinclcerhoff, Inc. to be paid as set out
        below.

               8.    FORTY-FIVE PERCENT (45%) ofTedde R. Bhmck's benefits in Parsons
        Brinckerhoff Inc. Exec Def Comp Plan (DCOMP II), c/o T. Rowe Price, arising out of
        Tedde R. Blunck's employment with Parsons Brinckerboff, Inc. to be paid as set out
        below.                         ·

                9.        All policies of life insurance (including cash values) insuring Tedde R.
        BlWlcJcls life.

              10. The MTL Insurance Company life insurance policy insuring S. J.
         Hawkinson.

~               11.       The 2008 Ford F 1SO motor vehicle, vehicle identification number
u;,      1FTPW14V88FB48320, together with all prepaid insurance, keys, and title docwnerits.
0
             12. The 2012 Ford Escape motor vehicle, vehicle identification nUmber
..:1'    1FMCUCEG7CKA65259, together with all prepaid insUillD.ce,keys, and title documents.
co
~                13. The 1976 Bethany Citation Travel Trailer motor vehicle, v~hicle
~        identification number BF 1111 CFB4640 IS, together with all prepaid insurance, key~. and
         title documents.

                                                                                           IMMOB/unck
                                                                                  Final Decru ofl)rvcrce
                                                                                                   Page9



                                                                                                   000183
Page 44 of 207                                           36                                        000044
Oct.• 24. 2012
             i
               9:22AM      Barrett & Coble                                        No. 0865 P. 12




          1~.    The following travel and hotel award benefits:

                 a.      Mmiott account number ending in **8894;
                 b.      50% of Gold Delta Sky Miles llCCOWlt nwnber ending Uf008;
                 c.      Southwest Airlipes benefits held i~ Husband's name;
                 d.      American Airlines benefits held in Husband's name; and
                 e.      Wells Fargo account number ending in .. 1165.

          15.    The contents of the storage unit located in Pittsburgh, Texas.

          16.     An undivided one half (Yl) interest in timber and mineral interests        on the
                  property located at ABS A060 Mary Hayes, Tract, 41-5000, 406.93 (+1.55
                  AC in Rd.) acres, and more commonly known as 1347 CR 4510 Pittsburg,
                  T~                                                                         ,

          17.     The outstanding loan proceeds from Kelle Hawkinson.

          18.     The outstanding loan proceeds from Michelle Jolic.

          19.     The outstanding loan proceeds from Beau Shafer.

          20.     The proceeds from the Note receivable from Richard and Vanessa Ant9ine.
                                 .                                                            '




          21.     The hunting trophies and prints save and except for the trophies awar~ed to
                  Cathy A. Blunck and Ordered delivered to Richard Antoine herein.

           22.    Contents of the gun safe and hunting gear in his possession.

           Property to Cathy A. Blunck

           IT IS ORDERED AND DSCREED that Cathy A. Blunck is awarded the
                                                                                                  I



    following as her sole and separate property, and TeddeR. Blunck is divested of all pght,

    title, interest, and claim in and to that property:

            1.     All household furniture, furnishings, flxtures, goods, art objects,
    collectibles, appliances, and equipment in the possession of the wife or subject to her sole
    control.

                                                                                    IMMO BIIDick
                                                                            FiMI Decree of~ivorce
                                                                                              Page 10



                                                                                              000184
Page 45 of 207                                       37                                               000045
                                                                                                             ~---~--

                                                                                                                   1




 Oct .. 24. ~012 9:22AM         Barrett & Coble                                     No. 0865 P. 13



                 _2.    All clothing, jewelry, and other personal effects in the possession of the
          wife or subject to her sole control.                                              ,

                 3.    The funds on deposit, together with accrued but Wlpaid interest, in the
          following banks, savings institutions, or other financial institutions:

                         a.   Wells Fargo joint checking account number ending in ••6681; ·
                         b.   $40,291.00 in Wells Fargo High Yield Savings account in Tedde
                              Blunck's name, account number ending in ••2983, to be paid by
                              TeddeR. Blunck to Cathy A. Blunck by check or money order: on or
                              before the date of entry of this Final Decree of Divorce. The Court
                              finds that this sum of money was in existence in this bank account
                              on the date the judgment was rendered;                        .
                         c.   Broadway Bank checking account in Cathy A. Blunck's name,
                              account number ending in *"2199; and                          :
                         d.   Greater Texas savings account in Cathy A. Blunck's name, account
                              number ending in .. 2214.

                 4.     The sums, whether matured or unmatured, accrued or unaccrued, vested or
          otherwise, together with all increases thereof, the proceeds therefrom, and any '• other
          rights related to any profit-sharing plan, retirement plan, Keogh plan, pension ·• plan,
          employee stock option plan, 40l(k) plan, employee savings plan, accrued tfupaid
          bonuses. disability plan, or other benefits existing by reason of Cathy A. Blunck's. past,
          present, or future employment, and all individual retirement accounts, simplified
          employee pensions, annuities, and variable annuity life insurance benefits including but
          not limited to:                                                                     ·

                         a.    Nationwide Annuity Contract number ending in **2740;
                         b.    Ora Phanna ER 40 lk; and
                         c.    Ora Phanna Health Savings Account.

c.::~               5.   FIFTY-FIVE PERCENT (SS%) of TeddeR. Blunck's benefits in Parsons
o...       Brinckerhoff Inc. Exec Def Comp Plan {DCOMP I), plan no. 154360, arising out of
~          Tedde R. Blunck's employment with Parsons Brinckerhoff, Inc. to be paid as set out
1.n        below.
_..
c::::;)

>                   6.  FIFTY-FIVE PERCENT (55%) of Tedde R. Blunck's benefits in Pa.rsons
           Brinckerhoff Inc. Exec Def Comp Plan (DCOMP II), plan no. 154581, arising out of
           Tedde R. Blunck's employment with Parsons Brinckerhott: Inc. to be paid as set out
           ~~                                                                                   .




                                                                                         IMMO BIIIIICk
                                                                                 Final Decru ofDivorce
                                                                                               Page II


                                                                                                    '
                                                                                               000185
 Page 46 of 207                                         38                                          000046
 Oct~24.     2012 9:23AM      Barrett   &Coble                                    No. 0865 ' P. 14




                7.     100% of Tedde R. Blunck's retirement benefits in Parsons Brinckerhoff
        Group Inc. Retirement Savings Plan, c/o T. Rowe Price, arising out ofTedde R. Blunck's
        employment with Parsons Brinckerhoff Group Inc. as of 16 August 2012, together with
        any interest, dividends, gains, or losses on that amount arising since that date andi more
        particularly defined in a Qualified Domestic Relations Order signed by the Court theon
        day this Final Decree of Divorce is signed. In determining the division of the pames'
        estate. the Couit has considered the tax effect relating to the retirement benefits ~athy
        Blunck is to receive, as authorized under the Texas Family Code.                     ·

              8.       All policies of life insurance (including cash values) insuring Cathy A.
        Blunck's life.

             9.      The MTL Insurance Company life insurance policy number ending in
        7882A, insuring R. Antoine.

                 The 2007 Ford Expedition motor vehicle, vehicle identification number
               10.
        1FMFK19S67LA9S287, together with all prepaid insurance, keys, and title documents.

                11. The Duck Boat, Motor, and Trailer duck motor vehicle, vehicle
        identification number 1MDARER19RD678273, together with. all prepaid insurance,
        keys, and title documents.

              12. ONE HUNDRED AND NINE 1HOUSAND TWO HUNDRED :AND
        FOR'IY-SEVEN AND N0/100 DOLLARS ($109,247.00) payable by TeddeR. B.lunck
        to Cathy A. Blunck according to the tenns outlined below. The Court fmds th.8t this
        amount is necessary to achieve a just and right division of community property.

co        13. NINETEEN TIIOUSAND AND N0/100 DOLLARS ($19.000.00) payable
\0 by ·Tedde R. Blunck to Cathy A. Blunck on or before the date of entxy of this :.Final
\D Decree of Divorce by cashier's check or money order. The Court fmds that this stun of
~ money was in existence in Tedde R.. Blunck's possession on the date the judgment was
n..      rendered .
...:t
a:>       14.   SIXTY-SIX lHOUSAND FOUR HUNDRED TiiiRTY NINE ·.AND
~ N0/100 DOLLARS ($66,439.00) payable by TeddeR. Blunck to Cathy A. Blunck~on or
§; within 30 days of signing of the Final Decree of Divorce by cashier's check or money
   order. The Court fmds that this amount is necessary to achieve a just and right division
              •                                                                               I
   of commumty   property.                                                            ·


                                                                                        IMMOB/undc
                                                                                Final De~e ofDivorce
                                                                                             P,oge 12



                                                                                             000186
Page 47 of 207                                        39                                      000047
Dd)4. 2012 9:23AM         Barrett & Co~le                                      No. 0865 P. 15



         IS.     The following travel and hotel award benefits:

                 a.    American Aadvantage account number ending in **4974;
                 b.    Delta account nwnber ending in **6710;
                 c.    World Points account number ending in **5588;
                 d.    Hyatt Gold account number ending in uo82F;
                 e.    SO% of Gold Delta Sky Miles (80,166 miles) account nwnber ending
                       **1008; and
                 f     Chase Freedom account number ending in **0907.

                 TeddeR. BlWlck shall pay the cost oftransferring the 80,166 miles in the
                 Gold Delta Sky Miles into an account for Cathy A. Blunck.

         16.     The contents of the storage units no. 215 and 216, located in Dallas, T~xas.

         17.     An Wldivided one half (Y2) interest in timber and mineral interests the  on
                                                                                           I

                 property located at ABS A060 Mary Hayes, Tract, 41-5000,406.93 (+1.55
                 AC in Rd.) acres, and more commonly known as 1347 CR 4510 Pittspurg,
                 ~~                                                                        .




          18.    Two (2) crypts in Calvary Hill Cemetery, Dallas, Texas.

          19.    FIVE TIIOUSAND AND N0/100 DOLLARS ($5,000.00) to be paid by
                 Tedde R. Blunck to Cathy A. Blunck on or before the date of entry of this
                 Final Decree of Divorce by cashier's check or money order for waste of
                 community assets.

          20.     Four trophy heads Ompala, Gems bock, Blesbok, and Bushbuck and 1 zebra
                  skin in the possession of Tedde R. Blunck.                                   I




          Division of Debt

~         Debts to Tedde R.. Blunck

          IT IS ORDERED AND DECREED that TeddeR. Blunck shall pay, as a part of
                                                                                                   i
5   the division of the estate of the parties, and shall indemnify and bold Cathy A. Blunck
>
    and her property hannless from any failure to so discharge, these items:

                                                                                    IMMO Blunck
                                                                            FiMI Dtcru ofDivorce
                                                                                         Page 13



                                                                                               000187
Page 48 of 207                                    40                                                   000048
Oct..24. 2012 9:23AM          Barrett & Coble                                      No. 0865 P. 16



               1.    The balance due, including principal, interest, tax, and insurance escr6w, on
        the promissory note executed by Tedde R. Blunck and Cathy A. Blunck, in the original
        principal sum of $417,000.00, dated 5 November 2007. payable to First Horizon Home
        Loans, and secured by deed of trust on the real property awarded in this decree to Tedde
        R. Blunck, which is recorded according to the map or plat of record in Volume 12, Pages
         151~156 ofthe Plat Records of Hays County, Texas

               2.    The balance due, including principal, interest, tax, and insurance escro:w, on
        the promissory note executed by Cathy A. Bhmck and Tedde R. Blunck, in the original
        principal sum of S450,000.00, dated 7 October 2010, payable to Capital Fann Credit,
        FLCA of Bryan, Texas. and secured by deed of trust on the real property awarded in this
        decree to Tedde R. Blunck, which is recorded in the Deed of Trust Records of Camp
         CoWlty, Texas.                      ·
                                                                                                '

              3.     The balance due, including principal, interest, and all other charges. on the
        promissory note payable to Ford Motor Company and given as part of the purchase price
        of and secured by a lien on the 2008 Ford Fl50 motor vehicle awarded to Tedde R.
        Blunck.                                                                                 !




               4.    The balance due, including principal, interest, and all other charges, On the
        promissory note payable to Ford Motor Company and given as part of the purchase:price
        of and secured by a lien on the 2012 Ford Escape motor vehicle awarded to TeddeR.
        Blunck.

               5.   Any outstanding debts and/or balances due any credit card accounts in the
         name ofTedde R. Blunck. including but not limited to the following:            ·

                       a.     Debt owed to Bank of America Visa, account number ending in
                              ••3885;                                                    :
                       b.     Debt owed to Bank of America American Express, account number
0                             ending in "1499;
r-                     c.     Debt owed to Chase Marriott Visa, aocoWlt nwnber ending in
1.0
0                             .. 4432;
CJ                     d.     Debt owed to GE Money Bank Visa, account number endjng in
D..
                              ••6535;                                                    i
.::r                          Debt owed to Costco American Express, accoWlt number endi'ng in
co                     e.
Lf)                           .. 1005;                                                    i
--J
c::;)                  f.     Debt owed to Costco American Express, account number endillg in
>                             .. 1001;                                                    :
                       g.     Debt owed to CitiAdvantage, account number ending in ••7921,; and

                                                                                          IMMOB/unck
                                                                                 Fittfll Decree ofDivorcs
                                                                                                  Pagt:l4



                                                                                                    000188
Page 49 of 207                                         41                                            000049
    0ct. 24. 2012 9: 23AM        8a r r et t & Co bl e                              No. 0865 P. 17
        •                                                                                       1




                        h.     Debt owed to Gold Delta American Express, account number ebding
                               in **1008.                                                •.

              6.      All debts, charges, liabilities, and other obligations incurred solely by
        TeddeR. Blunck from and after 30 May 2011 Wlless express provision is made in this
        decree to the contra.Iy.                                                           ·

               7.    The sum of THREE TIIOUSAND FOUR HUNDRED SIXTY-TWO AND
        44/100 DOLLARS ($3,462.44) to Cathy A. Bllmck for temporary support due and ciwing
        under the Temporary Orders of20 October 2011 to be paid by TeddeR Blunck to Cathy
        A. Blunck by money order or cashier's check on or before 6 September 2012. Cathy A.
        Blunck acknowledges this sum has been paid.                                   :

               8.     All encumbrances, ad valorem taxes, liens. assessments, or other charges
        due or to become due on the real and personal property awarded to Tedde R. Blunck in
        this decree unless express provision is made in this decree to the contrary.

              9.     The sum of THIRTY-SIX TIIOUSAND EIOiff HUNDRED FORTY-SIX
        AND N0/100 DOLLARS ($36,846.00) for attorneys' fees, court costs, accounting: fees,
        expert witness fees, appraisal fees, deposition costs, court reporter fees, and .other
        expenses incurred by or on behalf of Cathy A. BIWlck in connection with this cause for
        divorce owing to Banett and Coble, to be paid as set out below.

               10. Any and all attorneys' fees, court costs, accounting fees, expert witness
        fees, appraisal fees, deposition costs, court reporter fees, and all other expenses in~w:red
        by or on behalf of Tedde R. Blunck in connection with this cause for divorce, incl~ding
        without limitation all amounts owing to Noelke English Maples St. Leger Blair.

                11. The sum of FIVE THOUSAND AND N0/100 DOLLARS ($5,000.00) to
        be paid by TeddeR. Blunck to Cathy A. Blunck on or before the date of entry o,f this
r-      Final Decree of Divorce by money order or cashier's check for waste of community            I
\0      assets.
0
                                                                                                    I
                  12.The sum of ONE HUNDRED NINE TWO HUNDRED AND FORTY
-::J"       SEVEN AND N0/100 DOLLARS ($109,247.00) to Cathy A. Blunck, to be paid as set
en          out below. The Court finds that this amount is necessary to achieve a just andjright
~           division of community property.
C)
>
                  13. The sum of NINETEEN THOUSAND AND NO/I 00 DOLLARS
            ($19,000.00) to Cathy A. Blunck, to be paid on or before the date of entry of this final
                                                                                          IMMO Blunck
                                                                                 Final Decr.,e of Divorce
                                                                                                    P;ag1 15


                                                                                                        '
                                                                                                    000189
 Page 50 of 207                                          42                                                 000050
Oct .• 24. 2012 9:23AM     Barrett & Coble                                       No.0865 'P. 18



    Decree ofDivorce by money order or cashier's check.

           14. The sum of SIXTY-SIX TiiOUSAND FOUR HUNDRED 'IHIR.TY NINE
    AND N0/100 DOLLARS ($66,439.00) payable by TeddeR. Blunck to Cathy A. Blunck
    within 30 days of signing of this FiiUll Decree of Divorce by cashier's check or money
    order. The Court finds that this amount is necessary to achieve a just and right diVision
    of community property.

          15.    All debts not specifically named above in the sole name of Tedde R.
    Blunck.

          16. The tax liability and preparation fees for Cathy A. BlWlck's 2011 federal
    income tax return.

           17.    All state and federal income tax liability for Tedde R. Blunck.

           18.    All debts not specifically named above in the sole name of Tedde R.
    Blunck.

           Debts to Cathy A. Blunck

           IT IS ORDERED AND DECREED that Cathy A. Blunck shall pay, as a pBrt of

    the division of the estate of the parties, and shall indemnify and hold Tedde R. Blunck

    and his property harmless from any failure to so discharge. these items:

           l.   The balance due, including principal, interest, and all other charges, On the
    promissory note payable to Ford Motor and given as part of the purchase price of and
    secured by a lien on the 2007 Ford Expedition motor vehicle awarded to Cathy A.
    Blunck.

N       2.    Any outstanding debts and/or balances due any credit card accounts in the
~ name of Cathy A. Blunck, including but not limited to the following:
0
                  a.     Debt owed to Chase Freedom account nwnber ending in U0907;
                  b.     Debt owed to World Points account number ending in **5588; and
                   c.    Debt owed to Bank of America Master Card account number ending
                         in U9735.      .                                                      I




                                                                                        JMMO Blunclc
                                                                               Final Decree of[)ivorce
                                                                                              Page 16



                                                                                              000190
Page 51 of 207                                     43                                          000051
 Oct)4. 2012 9:24AM          Barrett   & Coble                                    No. 0865 P. 19



                                                                                             '

              3.     All debts, charges, liabilities, and 'other obligations incuxred solely by
       Cathy A. Blunck from and after 30 May 2011 unless express provision is made in this
       decree to the contrary.
                                                                                             i

              4.    All encwnbrances, ad valorem taxes, liens, assessments, or other charges
       due or to become due for the tax year 20 12, on the real and personal property awarned to
       Cathy A. Blunck in this decn:e unless express provision is made in this decree jto the
       contrary.                                                                          '

             5.     All debts not specifically named above in the sole name of Cathy A.
       BlWlck.

       Con.strut:tive Fraud on the Commllltity

              The Court fmds that Petitioner, Tedde R. Blunck. has committed constructive

       fraud on the commWlity and on Cathy A. Blunck by engaging in a series of transactions.

       including but not limited to the purchase of certain real property located in     Pi~burg,

       Texas, in the joint names of himself and a third party, Paulette Schafer, with wh9m he
                                                                                                 I


       has a romantic relationship. The Court finds that the property was purchased in violation

       of the Hays County Standing Order Regarding Children, Property and Conduct                ~f the

       Parties and in violation of his fiduciary duty owed to the community and to his: wife,

        Cathy A. Blunck. The Court further finds      ~    this single transaction has resulted in
M
r-
\.0     damage to the community in the amount of$66,439.00. The Court.further finds that no
0
c.o     sums of money were actually paid by Paulette Schafer for the purchase or improvement
0...

-3
co
Lr.)
        of this property. The Court therefore ORDERS that the entiJ:ety of the value                 of the
                                                                                                     ',
.-J
~       property be reconstituted to the community estate. The Court further finds that in' order

        to reach a just and right division of the commwlity estate that the entire amount should be


                                                                                         IMMP Blwrsck
                                                                                FiNd D14cree ofDivorc•
                                                                                                     /'age 17



                                                                                                 000191
Page 52 of 207                                       44                                           000052
Oct.)4. 2012 9:24AM          Barrett & Coble                                      No. 0865 • P. 20



       awardt4 to Respondent, Cathy A. Blunck and that the payment of such amount sho11ld be

       secured! against real property awarded to the Petitioner, Tedde R. Blunck.          IT IS
              i
       THEREfORE ORDERED AND DECREED that Cathy A. Blunck do have and re~over
              i                                                                             .
       judgme*t against TeddeR. Blunck in the amount of $66,439.00 for which let execution

       issue. IT IS FURTHER ORDERED that TeddeR. Blunck shall execute a Real Estate

       Lien Note in the amount of $66,439.00, and said Real Estate Lien Note shall be    s~ed

       by a Deed of Trust to Secure Owelty of Partition against the property located in Camp

       County, Texas, described as:
                                                                                            '

             ABS A060 Mary Hayes, Tract, 41-5000,406.93 (+l.SS AC in Rd.) acres. Camp
             County, Texas (containing a computed area of408.48 acres with 1.55 acres ma
             public road, leaving a net area of 406.93 acres)

              The Court further ORDERS that this Real Estate Lien Note be paid within 30 days

       after the signing of the FiMI Decree ofDivorce. The terms of the Real Estate Lien,Note

       shall be that it is payable in one lump sum 30 days after the signing of the Final Decree

       ofDivorce. Cathy A. Blunck may enforce this by foreclosure on the above property ~r by
                                                                                                I




        any remedy available for the enforcement ofjudgments.
~

~ Waste of Community Assets
0
              The Court finds that Tedde R. BIWlck has wasted community assets and the

a;      community estate should be reconstituted to include the amounts wasted.
l/')
              IT IS FURnrnR ORDERED that TeddeR. Blunck shall pay the swn of$5,000.00

        to Cathy A. Blunck for community funds wasted by him on or before the date of entry of


                                                                                       IMMO Bl1111ck
                                                                              Final Decree ofDivor"
                                                                                            Page 18



                                                                                            000192
Page 53 of 207                                      45                                       000053
  Od)4. 2012 9:24AM            Barrett & Coble                                    No. 0865 P. 21



       this Final Decree of Divorce by cashier's check or money order.

       Notice
                                                                                             'i

                IT IS ORDERED AND DECREED that each party shall send to the other party,

       within three days of its receipt, a copy of any correspondence from a creditor or taxing

       authority concerning any potential liability of the other party.

       Owelty ofPtutitio11

                The Court, having awarded the 1347 CR 4510 Pittsburg, Texas property and the

       1152 Little Bear Road, Buda, Texas property of the parties to Petitioner, finds that it is
                                                                                                  I

       necessary to impose an encumbrance for owelty of partition against the 1347 CR 45 10

       Pittsburg, Texas property to secure the payment of the debt resulting from the awardJ

                IT IS ORDERED AND DECREED that an encwnbrance for owelty of partition is

       imposed against the entirety of the property described as follows:

                ABS A060 Mary Hayes, Tract, 41~5000, 406.93 (+1.55 AC in Rd.) acres, Camp
                County, Texas (containing a computed area of 408.48 acres with 1.55 acre~ in a
                public road, leaving a net area of 406.93 acres)
                                                                                                      I


1J")
                The purpose of the encumbrance is to secure the paym~t of the debt of Peti~oner
r-                                                                                                    '
~       in favor of Respondent of ONE HUNDRED NINE rnoUSAND TWO HUND;RED

~       FORlY-SEVEN AND N0/100 Dollars ($109,247.00), resulting from the award of the
.:;r                                                                                                      I

   Oct .• 24. 2012 9:24AM       Barrett & Co~le
                                                                                   No. 0865 ' P. 22



        Divorce is entered and continuing on the 1st of each month thereafter, and continuing for

        ten years until principal and interest have been paid. To further evidence the :debt,

        Petitioner is ORDERED to sign a Lien Note payable to Respondent in the amount of the

        debt specified above and payable according to the terms specified above. Petitiokr is

        FURTIIER ORDERED to sign a deed of trust to secure payment of the debt resulting
        from the owelty of partition.

               This debt is part of the division of community property between the parties and

        shall not constitute or be interpreted to be any fonn of spousal support or alimony.: The

        Court finds that this debt is necessary foc the purpose of achieving a just and ':right

        division of the community property.

        Judgment and Lien
                                                                                              I
                                                                                              I



              .For the purpose of a just and right division of property made in this decree, IT IS

        FURTHER ORDERED AND DECREED that Respondent, Cathy A. Blunck, is awarded

        judgment of ONE HUNDRED NINE TIIOUSAND TWO HUNDRED FOR1Y-SEVEN

        AND N0/100 Dollars ($109,247.00) against Petitioner, Tedde R. Blunck, payable in

\0      accordance with the tenns listed above, with interest at 5% percent per year compoUnded
~                                                                                                 I


~ annually from the date ofjudgment, for which let ex~ution issue.           The Court further
c.::>
a...     fmds that the payment of such amount should be secured against real property awarded to
...3'
~ the Petitioner, TeddeR. Blunck. IT IS TIIEREFORE ORDERED AND DECREED that
__,
~ Cathy A. Blunck do have and recover judgment against Tedde R. Blunck in the ~ount

                                                                                        IMMOBhutck
                                                                               Final Decree ofDivorce
                                                                                              P'ags 20



                                                                                              000194
 Page 55 of 207                                       47                                       000055
Oct. 24. 2012 9:24AM             Barrett & Co~le                                        No. 0865   1 P. 23
                                                                                                   I




         of($109,247.00) for which let execution issue.
                                                                                                       I
               This judgment is part of the division o.f community property between the parties

         and shall not constitute or be intetpteted to be any form of spousal support or alimony.

         Cathy A. Bl1111ck Residin,g lit the 1152 Lillie Bear Road, Buda, Texas Residence              I




                IT IS ORDERED that Cathy A. Blunck may continue to have exclusive use of the

         residence located at 1152 Little Bear Ro~ Buda, Texas until30 days after all documents

         necessary to effectuate this Final Decree of Divorce are executed and the following 1,swns

         owed to Cathy A. Blunck by Tedd.e R. Blunck are paid:

                1.       $40,291.00 to be paid from the Wells Fargo account ending in 2983;

                2.       $3,462.44 for money owed under the Temporary Orders; Cathy A. Blunck

                      acknowledges the payment of this amount.

                3.       $19,000.00 for the pUipose of achieving a just and right division;

                4.       $36,846.00 for attorney's fees to be paid to Barrett and Coble;

                 5.      $66,439.00 to achieve a just and right division of property:
                                                                                                           I

                 6.      $30,000.00 for appellate attorney's fees (if TeddeR. Bloock files a Notice

                         of Appeal or Motion for New Trial); and
,.....
,.....           7.      $5,000.00 for waste committed by Tedde R Blunck for a total of
                                                                                                               I



\D
0
Q
                         $197,576.00 (if TeddeR. BlWick files a Notice of Appeal or Motiop for
0...
.3'                      New Trial) or $167,S76.00 (if TeddeR. Blunck does not file a Notice of
(X)
1/)
 __.                      Appeal or Motion for New Trial).
 ~
>
                                                                                              IMMOB/wu:k
                                                                                    Final Decree ofDivorce
                                                                                                   Page2J
                                                                                                    I




                                                                                                           000195
 Page 56 of 207                                           48                                                       000056
0ct._24. 2012 9:25AM          Barrett & Co~le                                       No. 0865 ; P. 24



              IT IS FURTimR ORDERED that TeddeR. Blunck shall timely pay all :costs

       associated with the upkeep and maintenance of the residence, including but not limited to
                                                                                                '

       the current levels of yard maintenance, pool maintenance, utilities (water and electri'~ity).

       reasonable repairs, property taxes, and vehicle payment.

              The following amounts are due and payable under the temporary orders and/or
                                                                                                '


       subsequent to the trial $2,896.81. These are due as of the date of entry of the decree.

       Cathy A. Blunck.shall not be required to surrender possession of the residence until 'these
                                                                                                    I


       amomtts are paid.

       Attorney's Fees

              The Court finds that Cathy A. Blunck has incurred thirty six thousand eight

       hwuired and forty-six and no/100 dollars ($36,846.00) as attorney's fees, expert· fees.,

       expenses, and costs, which were necessary as support for Cathy A. Blunck. IT IS

       ORDERED that good cause exists to award a judgment to Barrett and Coble, Attorneys at

       Law, in the amount of a thirty six thousand eight hundred and forty-six and no/100

       dollars ($36,846.00) for attorney's fees, expert fees, expenses, and costs, with intel'fSt at

~ six percent (6%) percent per year compounded annually from the date this Final Dfcree
\0
o      of Divorce is signed until paid. The judgment, for which let execution issue, is awarded
(!:)
0...
...:r against TeddeR. Blunck, and TeddeR. Blunck is ORDERED to pay the fees, expenses,
co
tn
__.     costs, and interest to Barrett and Coble at 7200 North MoPac Expressway, Suite 440,
0
>
        Austin, Texas 78731 by cash, cashier's check, or money order on or before 3{) days after


                                                                                          IMMOBIWJa
                                                                                 FlllallJ.ecree ofDivorce
                                                                                                    Page22



                                                                                                    000196
Page 57 of 207                                         49                                            000057
                                                                                                                     -   -------~1




         ..
 0ct. 24. 2012 9: 25AM            Ba r r et t & Co ~ 1e                              No. 0865 P. 25



          this Final Itcree ofDivorce is signed. Barrett and Coble may enforce this judgment for

          fees,   e~es, and costs in the attorney's own name by any means available f~r the
                        I                                                                       I
                        I                                                                       ,


          enforcement of a judgment for debt.
                        '                                                                       I


                   IT ISJFURTHER ORDERED AND DECREED that Cathy A. Blunck is aw~ed a

          judgment of $30,000.00 against Tedde R. Blunck for attorney's fees on appeal for the

          benefit of her attorneys, B~ett and. Coble, Attorneys at Law, together with all expenses.

          The judgment shall bear interest at 6 percent per year compoUnded annually from thb date

          of judgment, for which let execution issue. This swn shall be due 10 days after TeddeR.

          Blunck files a Notice of Appeal or a Motion for New Trial and shall be paid to Barrett
                                                                                                    I




          and Coble, 7200 North MoPac Expressway, Suite 440, Austin, Texas, 78731 by cash,

          cashier's check or money order.

          Payment ofBenefits in Parsons BrlnckerltoffInc. F.Juc Def Comp Plfln

                   IT IS ORDERED that Cathy A. Blunck is entitled to receive 55% of all post-tax

          funds received by Tedde R. Blunck through Tedde R. Blunck's benefits in Parsons

              Brinckerhoff Inc. Exec Def Comp Plan (DCOMP I), plan no. 154360 and Persons
0"1
r- Brinckerhoff Inc. Exec Def Comp Plan (DCOMP II), plan no. 154581 if,                 as, and when
\D
0             received by TeddeR. Blunck. IT IS ORDERED that TeddeR. Blunck shall pay Cathy A.
c:;,:)
a_

-3'           Blunck's portion to her by check, cashier's check or money order at her last known
QJ

~             address within 3 days of his receipt of the funds. IT IS FURTHER ORDERED that
=
>
              Tedde R. Blunck is appoinred the constructive trustee for Cathy A. Blunck for any funds
                                                                                                        !




                                                                                           IMMO Bl~~nck
                                                                                   Final Deer" ofDivorce
                                                                                                 fage2J



                                                                                                    000197
  Page 58 of 207                                          50                                                000058
                                                                                                                   -~--




                                                                                                                      1




Oct._24. 2012 9:25AM           Barrett & Coble                                      No. 0865 · P. 26



        received: by him tmder these plans and Tedde R. Blunck shall bear 100% of th~ tax

        liability for any money received under these plans. It is ORDERED that Tedde R.

        Blunck shall provide Cathy A. Blunck complete written disclosure of the amount he

        receives if, as and when he receives it.

               This provision is part of the division of community property between the parties

        and shall not constitute or be interpreted to be any fonn of spousal support or alimony.
                 '                                                                            .



        Tax ProvisiolfS
                 '

               Liability for Federal Income Taxes for Prior Year

               fF IS ORDERED AND DECREED that Tedde R. Blunck shall be solely

        responsible for all federal income tax liabilities of the parties from the date of marriage
                 .                                                                             .


        through :December 31, 2011, and shall timely pay any deficiencies, assessments,
                                                                                                  I

        penalties. or interest due thereon and shall indemnity and hold Cathy A. Blunck and her

        property· harmless therefrom unless such additional tax, penalty, and/or interest resulted
                                                                                                  I




        from Cathy A. Bhmck's omission of taxable income or claim of erroneous deductions. In

        such cas~, the portion of the tax, penalty, and/or interest relating to the omitted income or
0
~ claims of erroneous deductions shall be paid by Cathy A. Blunck.
C)

(.,:)           IT IS ORDERED AND DECREED that if a refund is made for overpayment of
0...

a;
IJ")
         taxes for. any year during the parties' marriage through December 31 of 20 11, each ,party

c5 shall be :entitled to one-half of the refund, and the party receiving the refund check is
>                                                                                                     I


         designat~   a constructive trustee for the benefit of the other party, to the extent of one-


                                                                                        IMMO lJIIUrCl
                                                                                 FiMl D«ree ()/D;vorce
                                                                                              RflgeU



                                                                                                  000198
Page 59 of 207                                         51                                                 000059
. -Oct, ..24.
            "
                     2012 9:25AM        Barrett & Coble                                        No. 0665 ' P. 27



                half of the total amount of the refund, and shall pay ·to the other party one-half of the total

                amount of the refund check within five days of receipt of the refund check. Either party

                is ORDERED to endorse a refund check on presentation by the other party.

                       IT IS ORDERED AND DECREED Tedde R. Blunck is ORDERED to pay

                $185.00 to Cathy A. Blmtck for preparation of Cathy A. BlWlck's returns for the t~ year

                2011, and shall timely pay 100 percent of any liability shown on or Cathy A. Blunck's

                2011 federal income tax returns.

                       Treatment/Allocation of Community Income for Year of Divorce

                       For the purposes of detennining income tax liability, the parties hereby partition

                100 percent of the income, gain, loss, and deductions attributable to a party        fro~   that

                party's individual labor, that party's individual efforts, or the property awarded in this

                agreement to that party, as his or her sole and separate property, as if that party had been

                single and unmanied from January 1, 2012, through the date of divorce. The partition

                 further assigns to a party any exemptions, exclusions, estimated tax. payments, and

                 withholdings made by that party or for his or her benefit from January 1, 2012, through
    co
    ~            the date of divorce, as if the same were that party's separate property. IT IS ORDERED
    C!)
    a...         AND DECREED that, for pw:poses of detennining income tax liability, any property
    ..:t"
   ~             awarded to a party in this decree shall be deemed to be partitioned to that party and.have
    __J

    §;           been that party's separate property as of January 1, 2012, and thereafter. The p~es

                 further agree and IT IS ORDERED AND DECREED that any tax payments and any


                                                                                                     IMMO Blwrck.
                                                                                            Filial Deuu of[)IY~
                                                                                                          Page25




                                                                                                            000199
    Page 60 of 207                                               52                                          000060
         ..
. Oct. 24. 20!2 9:25AM              Barrett & Cobh                                        No. 0865 P. 28



                                                                                                     I


          payments that are tax deductible are assigned to the party who made those payments.

                   IT IS ORDERED AND DECREED that for the calendar year 2012, each party             1




          will file an individual income tax return in accordance with the Internal Revenue Code.
                                                                               .                         '

                   IT IS ORDERED AND DECREED that Cathy A. Blunck shall report 100 percent

          of her income, withholdingt prepayments, and deductions and none of Tedde R. Blunck's

          income, withholding, prepayments, and deductions. Cathy A. Blunck shall be entitled to

          receive 100 percent of any refund for which she might be entitled on her 2012 federal

          income tax return. Cathy A Blunck shall pay I 00 percent of any liability shown on her

          2012 federal income tax return.

                    IT IS ORDERED AND DECREED that Tedde R. Blunck shall report 100 percent

          of his income, withholding, prepayments, and deductions and none of Cathy A. Blunck's

          income, withholding, prepayments, and deductions. Tedde R. Blunck shall be entitled to
                                                                                                             I

          receive 100 percent of any refund for which he might be entitled on his 2012               f~deral

          income tax return. TeddeR. BlWick shall pay 100 percent of any liability shown on his
                                                                                                             I




 ~ 2012 federal income tax return. IT IS FURTHER ORDERED that Tedde Bhmck will
                                                                                                                 I
 \0                                                                                                              I
 0            report any withdrawals he made from his Parsons Brinckerhoff Group Inc. Retirement
 '-!;)
 0...
 ..:t         Savings Plan. c/o T. Rowe Price. including but not limited to the $130,000.00 withdrawal
 Q)

 ~            by TeddeR. Blunck on April 3, 2012, on his federal income tax return and have sole
  c::>
  >-
              responsibility f~r any tax liability associated with those withdrawals.




                                                                                                /MMO Blunck
                                                                                        FtMI Decl'tl ofDivorce
                                                                                                       Page26



                                                                                                             000200
  Page 61 of 207                                             53                                               000061
. .Oct. .24.   2012 9:26AM        Barrdt & Coble                                        No. 0865 P. 29




                 IT IS ORDERED AND DECREED that for calendar year 2012, each party: shall

          indemnify and hold the other party and his or her property harmless from any tax liability

          associated with the reporting party's individual tax return for that year unless the parties

          have agreed to allocate their tax liability in a manner different from that reflected on their

          returns.

                 IT IS ORDERED AND DECREED that each party shall furnish such infonnation

          to the other party as is requested to prepare federal income tax returns for 2012 within

          thirty days of receipt of a written request for the infonnation, and in no event shall the

          available infonnation be -exchanged later than March 1, 2013. As requested information

          becomes available afu:r that dare, it shall be provided within ten days of receipt

                 IT IS ORDERED AND DECREED that each party shall preserve for a period of

          seven years from the date of divorce all financial records relating to the conununity

          estate. Each party is ORDERED to allow the other party            ~s      to these records to

          detennine acquisition dates or tax basis or to respond to an IRS examination within five
   ("')
   co
   \D     days of receipt of written notice from the other party. Access shall include the right to
   0
   ~       oopy the records.

                     IT IS ORDERED AND DECREED that all payments made to the other party in
                                                                                                    I
                                                                                                    I

   5       accor~ce with the allocation provisions for payment of federal income taxes                                                                                                 I
                                                                                                    i
           in this Final Decree of Divorce are not deemed income to the party receiving those
                                                                                                    I


           payments but are part of the property division and necessary for a just and right di~ision

                                                                                             JMMO .Blame!
                                                                                     Fined Decru ofPtvOI'CI
                                                                                                   PtJge 27



                                                                                                    000201
    Page 62 of 207                                        54                                         000062
     ..
Oct. 24. 2012 9:26AM           Barrett & Coble                                       No. 0865 ',. P. 30



     of the parties' estate.                                                                     1




                                                                                                 I
                                                                                                 I

               IT IS ORDERED AND DECREED that any assets of the parties not awar                                                                                                             I
                                                                                                              I
          or incuning:any indebtedness on those cards:                                                        I
                                                                                                              i

                a.    ' CitiAdvantage accoWlt ending in **7921.                                               I

                                                                                          /MMO
                                                                                   FIMI Decnt of Dtvol't!t
                                                                                                              ~IIUICfc
                                                                                                  I

                                                                                                         1tlge28


                                                                                                              I
                                                                                                          000202
Page 63 of 207                                           55                                                000063
                                                                                                           I

                                                                                                                  i
  0ct. 24. 2012 9: 26AM        Ba r r e t t & Co bl e                               No. 0865 P. 31
       ••                                                                                        !




       ~~u                                                                                       I

              It is ORDERED and DRCREBD that any notice to be given \mder this del by

        either party to the other shall be in writing and may be effected by registered or   1fied
        mail, return receipt requested, unless specified othe.rw.ise herein. Notice to Tedde R.

        Blunck will be sufficient if made or addressed to the following:                         I

               Tedde ~ BlWlck
               502 Quitman Street
               Pittsburgh, Texas 75686

               and to Cathy A. Blunck if made and addressed to the following:

               Cathy A. Blunck
               11 52 Little Bear Road
               Buda, Texas 78610

               Each party may change the address for notice to him or her by giving written

        notice of that change to the other in accordance with the provisions of this paragrapJ.

        TrllM/er aiUI Delivery ofProptrty                                                            •
                                                                                                     I
               IT IS ORDERED AND DECREED that Tedde R. Blunck and Cathy A. Blunck
                                                                                                     I
lr>                                                                                                  I
~       shall execute all instruments necessary to effectuate this Final Decree of Dirrce,
0
c.:>    including any deeds, notes, powers of attorney, bills of sale, assignments,       cons~ts            to
a_
                                                                                                     I

-=t     cllanges of beneficiary of insurance policies, tax returns, and other documents,       an4 that
~                                                                     -                              I
-J      Tcddc R. Blunck and Cathy A Blwtck shall each have all appropriate and nec~ssary
~                                                                                                    I
        writs, executiferee ~1 lJ/vol'~
                                                                                                 ~age 29
                                                                                                         i




                                                                                                     000203
 Page 64 of 207                                         .   56                                        000064
.   . Oct..... 24.
       ,
                     2012 9:26AM      Barrett & Co~le                                     . No. 0865 P. 32



             all transf~ of community and separate property funds, modifications of signatories to

             accounts, occur within fifteen (IS) days from the date this Final Decree ofDlvotce is
             approved by the Court. Cathy A. Blunck's attorneys, Barrett and Coble, shall dr~ all

                                                                              separate~.
             necessary documentation to effectuate the transfers of community and

                      Tedde R. Blunck is ORDERED to execute, have acknowledged, and deliver~

             John Barrett these instruments within 15 days of receipt:

                      1.     Deed ofTrust to Secure Owelty ofPartition on the property located a~ABS
                             A060 Mary Hayes, Tract, 41-5000, 406.93 (+1.55 AC in Rd.) acres, Camp
                             County, T~xas and more commonly known as 1347 CR 4510 Pitt!lburg,
                             Texas~
                      2.     Real Estate Lien Note;
                      3.     Deed of Trust to Secure Assumption on the 1152 little Bear Road. uda
                             Texas property;
                      4.     Deed of Trust with Owelty Lien;
                      5.     Power of attorney to transfer the 2007 Ford Expedition motor vehicle;
                      6.     Power of attorney to transfer the Duck boat, motor and trailer; and
                      7.     Mineral/timber deeds.

                       Cathy A. Blunck is ORDERED to execute, have acknowledged, and deliver to

              TeddeR. Blunck these instruments within 15 days of receipt:

                       1.    Speci~  Warranty Deed on the property located at 1152 Little Bear ltoad,
                             Buda,irexas;                                                       I
                       2.    Specitu Wmanty Deed with Encwnbrance for Owelty of Partition f~r the
                             property located at ABS A060 Mary Hayes, Tract, 41-SOOO, 406.93 (tl.SS
                             AC in Rd.) acres, Camp County, Texas and more commonly known as
      ..:r                   1347 CR 4510 Pittsburg, Texas; and                                 I
      co
      11')             3.    Deed of Trust with Owelty Lien.                                    \
      --1
      C::l
      >                This decree shall serve as a muniment of title to transfer ownership of all proJ>erty
                                                                                                       I


                                                                                                            I
               awarded to any party in this Final Decr~e ofDivorce.                                         1


                                                                                                            I

                                                                                                    IMMO \B/wnck
                                                                                         FinQ/ Dt.CI't.t. ofIJivOI'ce
                                                                                                           ~Dgt.JO


                                                                                                             i
                                                                                                           000204
       Page 65 of 207                                         57                                            000065
'       .Oct...24.   2012 9:27AM           Barrett & Coble                              No. 0865 P. 33
                                                                                                   !
                                                                                                   I
                                                                                                   i
             Direction to Deliver Property                                                         I
                                                                                              I
                      Teddc R. Blunck is ORDERED to deliver to Richard Antoine, at 1006 Hot S~rings
                                                                                                   !

             Valley, Buda, Texas 78610, in good condition, on or before 6 September 201!2 the
                                                                                                   I
                                                                                                   !


             following items:

                      1.       Four heads {Impala, Gems bock, Blesbok, and Bushbuck); and
                      2.       1 zebra skin

             CoJUtCosts
                                                                                                   i

                      IT IS ORDERED AND DECREED that court costs shall be paid by the partY that
                                                                                                    I
             inCUlTed them.

             Spousal SIIJJport                                                                         I



                                                                                                       I
                      IT IS ORDERED that Cathy A. Blunck's request for spousal support is DENIED.

              Ttdtk R. B/UIIclt's 1'1Alturtded Pditiort for DiwJrce                                    '
                                                                                                       I,
                                                                                                       I


                      IT IS ORDERED that relief requested in Tedde R. Blunck's 1" Amended Petition
                                  '                                                                    !
             for Divorce is DENIED.                                                                     I
                                                                                                        i
                                                                                                            I
              Resolution ofTemporlliY Orders
    r-
    eo                The Court fmds that TeddeR. BlWJck owes the swn of $2,896.8lto Cathy A.
                                                                                                            i
    \.0

    ~         Blunck       pursuan~ to the temporary orders and orders made by the   Court   durin~ trial
    :                             ;                 .                                                       I
    co        concerning costS associated with the upkeep and maintenance of the residence, including
    lf)                           .                                                                         I

    ~         but not limited to the current levels of yard maintenance, pool maintenance, u~lities
                                                                                                                !
              (water and electricity), reasonable repairs, and property taxes. IT IS TimRB~ORE
                                      I                                                                         i

              ORDERED          AND        DECREED that Cathy A. BlWlck do have and recover judgment

                                                                                              IMMdBtunck
                                                                                     Final Decree ofDftlorce
                                                                                                    ~ag~31



    Page 66 of 207                                                                                     000205
                                                                                                        000066
                                                              58
• ,Oc!./4. 2012 9:27AM         Barrett & Coble                                        No. 0865 P. 34



        against TeddeR. Blunck in the amoWlt of$2,896.8lfor which let execution issue.

        Discltlll'ge from Discovery Retention Requirement

               IT IS ORDERED AND DECREED that the parties and their respective attorneys

        are discharged from the requirement of keeping and storing the docwnents produJed in

        this case in accordance with rule 191.4(d) of the Texas Rules of Civil Procedure.

        SIICCessors ad Assign1

               It is ORDERED AND DECREED that this decree, except as otherwise expressly

        provided herein, will be binding on, and will inure to the benefit of, the          ~tive
        Iegatees, dev1sees,
                     ·        · executors, adm'm1strators,
                            bell's,             ·              ·
                                                           assigllS, and successors m     I or
                                                                                    · mterest
                                                                                      ·

        the parties.

        Indemnification

               Each party represents and warrants that he or she has not incurred any outstanding

        deb~ obligation. or other liability on whidt the other party Is or may be liable, o1hJ than
        those described in this decree. Each party agrees and IT IS ORDERED that if any          llaim.,
 ~ action, or proceeding is hereafter initiated seeking to hold the party not assuming a debt,
 \.0
 0      an obligation, a liability, an act, or an omission of the other party liable for such debt,

 ..:t   obligation, liability, act or omission of the other party, that other party will, at his or her

 ~      sole expense, defend the party not assuming the debt, oblig;rtion, liab!Uty,l, or

 ~       omission of the other party against any such claim or demand, whether or noJ well

         fOIUlded, and will indemnify 1he party not asswning the debt, obligation, liability,     let, or
                                                                                            JMMO Blunclc
                                                                                   Final Du:ree of Divorcs
                                                                                                  1age32

 Page 67 of 207
                                                                                                  doozo6
                                                                                                   000067
                                                       59
                                                                                                   I!
_. 9c~~·   2012 9:27AM      Barrett & Coble                                       No. 0665 • P. 35



                                                                                             I

     omission of the other party and hold him or her hannless from all damages resulting ftom1



                                                                                             1




     the claim or demand.

            Damages, as used in this   provisioi~t   includes any reasonable loss, cost, expense,
                                                                                             I
                                                                                                 '

     penalty, and other damage, including without limitation attorney's fees and other [costs

     and expenses reasonably and necessarily inCUlTed in enforcing this indemnity.
                                                                                                 i
            IT IS ORDERED that the indemnifying party will reimburse the inde~ified

     party. on demand, for any payment made by the         in~~ified party at any time aftL the
                                                                                                 I
     entry of the divorce decree to satisfy any judgment of any court of competent jurisdiction

      or in accordance with a bona tide compromise or settlement of claims, demands, or

      actions for any damages to which this indemnity relates.

      Clarifying Orden

             Without affecting the finality of this Final Decree ofDivorce, this Court expressly

      reserves the right to make orders necessary to clarify and enforce this decree.

      RelkfNot Grated

              IT IS ORDERED AND DECREED that all relief requested in this case and not

      expressly granted is denied. This is a final judgmen~ for which let execution and all

      writs and processes necessary to enforce this judgment issue. This judgment finally

      disposes of all claims and all parties and is appealable.




                                                                                         IMMO Blrm&
                                                                                Fmal Det:ree ofDivore4
                                                                                                     Page;;



  Page 68 of 207                                                                                     000207
                                                                                                      000068
                                                      60
• .0ct.... ~. 2012 9: 27AM             Ba rr et t   & Cobl e                             No. 0865 P. 36



      Utulisclosed Assets
               I




              I~ is, therefore,         ORDERED AND DECREED that any property not           disclo~d      by
               I                                                                                    !

      Tedde R. Blunck in this proceeding, which property is later detennined to be                  in the
      possession of or under the control of TeddeR. Blunck, shall be awarded to Cathy A.

      Blunck.! It is ORDERED AND DECREED that TeddeR. Blunck is designated as the

      constru~tive trustee of the property for the benefit of Cathy A. Blunck.
                   I
                   i

              I~ is          ORDERED AND DECREED, as a part of the division of the estate of the
                   i
                   i
       parties that any community liability not expressly awarded to a party under the tenns of

       this Declree is to be paid by the party incurring the liability.
                   I



       Date ofiJudgment
                   i

              This divorce judicially PRONOUNCED AND RENDERED in court at in Hays
                       '

       County~             Texas, on 16 August 2012, and further noted on the court's docket sheet on the
                       I




       same   ~te, but signed on !Z.?~                         2   t    2012.




                                                                                                IMMO Bl11nck
                                                                                       Final Dscree ofDivorce
                                                                                                        Page 54



  Page 69 of 207
                                                                                                        000208
                                                                                                         000069
                                                                   61
_...oc~./4.    2012 9:27AM     Barrett & Coble         No. 0865 P. 37



       APPROVED AS TO FORM ONLY:

       BARRETT AND COBLE
       7200 North MoPac Expressway, Suite 440
       Austin, Texas 78731
       512-482-8193
       512-482-0525 facsimile

       By: _ _ _ _ _ _ _ _ _ _ _ _ __
              JohnBanett
              State Bar No. 01816300
              Kathleen Debra Coble
              State Bar No. 24049063


        TeddeR. Blunck
        502 Quitman Street
        Pittsburgh, Texas 75686
        903-855-8460

        By:._________________________
            TeddeR Blunck, Pro Se




                                                               IMMO Blllrtdc
                                                      Final Decree ofDivorce
                                                                     Page35



                                                                     000209
   Page 70 of 207                                62                  000070
   Enforcement of Family Law Judgments Through Receivership                                                  Chapter   1~~




                                         The Turnover Statute

          31.002 Collection Of Judgment Through Court Proceeding.

          (a)    A judgment creditor is entitled to aid from a court of appropriate jurisdiction through
                 injunction or other means in order to reach property to obtain satisfaction on the
                 judgment if the judgment debtor owns property, including present or future rights to
                 property, that:

                  (I) cannot readily be attached or levied on by ordinary legal process; and

                  (2)      is not exempt from attachment, execution, or seizure for the satisfaction of
                              liabilities.

          (b)    The court may:

                  (I)         order the judgment debtor to turn over nonexempt property that is in the
                         debtor's possession or is subject to the debtor's control, together with all
                         documents or records related to the property, to a designated sheriff or constable
                         for execution;

                   (2)       otherwise apply the property to the satisfaction of the judgment; or

                   (3)       appoint a receiver with the authority to take possession of the nonexempt
                         property, sell it, and pay the proceeds to the judgment creditor to the extent
                         required to satisfy the judgment.

          (c)    The court may enforce the order by contempt proceedings or by other appropriate
                 means in the event of refusal or disobedience.

           (d)   The judgment creditor may move for the court's assistance under this section in the
                 same proceeding in which the judgment is rendered or in an independent proceeding.

           (e)   The judgment creditor is entitled to recover reasonable costs, including attorney's fees.

           (f)   A court may not enter or enforce an order under this section that requires the turnover
                 of the proceeds of, or the disbursement of, property exempt under any statute,
                 including Section 42.0021, Property Code. This subsection does not apply to the
                 enforcement of a child support obligation or a judgment for past due child support.

           (g)   With respect to turnover of property held by a financial institution in the name of or on
                 behalf of the judgment debtor as customer of the financial institution, the rights of a
                 receiver appointed under Subsection (b)(3) do not attach until the financial institution
                 receives service of a certified copy of the order of receivership in the manner specified
                 by Section 59.008, Finance Code.

           (h)    A court may enter or enforce an order under this section that requires the turnover of
                  nonexempt property without identii)ring in the order the specific property subject to
                  turnover.



    TEX. CIV. PRAC. & REM. CODE ANN.§ 31.002 (WEST 2008).


Page© 71
      2013ofMike
             207Bernstein                               IV                                          000071
. :.   '.




                                          CAUSE NUMBER 11-1217
                                                                                              {   :
                                                                                                                     ,:. l' >        ',   J\~
                                                                                                                                          {\\_J
                                                                                                                                          1\   )   .-




                                                                                     :2015 ... --.                       •~. q:           ~s
        IN THE MATTER OF                                  §                IN THE DISTRICT COURT
        THE MARRIAGE OF                                   §                           I~·;. - . . -                                  . .i;.r
                                                          §                                . . . ,....-.1 c·r ... ,. . . u
                                                                                            ~··-·-·-.f
                                                                                                      '. '•'   t   ............._'   '\


        TEDDER. BLUNCK                                    §                 22No JUDICIA1JI'DISTD:ICT
        AND                                               §
        CATHY A. BLUNCK                                   §                    HAYS COUNTY, TEXAS

                ORDER APPOINTING RECEIVER PURSUANT TO SECTION 31.002,
                         CIVIL PRACTICE AND REMEDIES CODE

              On the date subscribed below, Cathy A. Blunck's Motion for Post-Judgment Receivership

       Pursuant to Section 31.002, Civil Practice and Remedies Code was presented to the Court.

              The Court, upon taking judicial notice of the file in this cause and upon a review of the

       substance of Cathy A. Blunck's motion, is of the opinion and does so find that a Receiver should be

       appointed to take possession of and sell the leviable assets ofTedde R. Blunck (hereinafter referred

       to as Judgment Debtor).

              Based on the pleadings, the evidence and the argument of counsel, the Court finds that the

       Judgment Debtor owns non-exempt property that cannot be readily attached or levied on by ordinary

       legal process. Notwithstanding any contrary language herein, this order does not compel turn over

       of Judgment Debtor's homestead, or checks for current wages or other exempt property.

              It is therefore ORDERED, ADJUDGED, and DECREED by this Court that Leon Breeden,

       whose address is 120 W. Hopkins, Suite 102, San Marcos, Texas, 78666,512-396-2199 (telephone),

       512-754-7163 (facsimile), 1eon@leonbreeden.com be, and he is hereby appointed Receiver in this

       case pursuant to the provisions of Section 31.002 of the Texas Civil Practice and Remedies Code

       with the power and authority to take possession of and sell all leviable property of Judgment Debtor,


                                                                          In the Matter of the Marriage of Blunck
                                                                 Order on Motion for Post-Judgment Receivership
                                                                                                           Page I




       Page 72 of 207                                                                                                       000072
including, but not limited to the following non-exempt property: ( 1) all documents or records,

including financial records, related to such property that is in the actual or constructive possession

or control of the Judgment Debtor; (2) all financial accounts (bank account), certificates of deposit,

money-market accounts, accounts held by any third party; (3) all securities; (4) all real property,

equipment, vehicles, boats, and planes; (5) all safety deposit boxes or vaults; (6) all cash; (7) all

negotiable instruments, including promissory notes, drafts, and checks; (8) cause of action or choses

of action; (9) contract rights, whether present or future; and (1 0) accounts receivable; and that all

such property shall beheld in custodia legis by said Receiver as of the date of this Order. •                   .s-J
                                                                       I{+   f,.:.f   6   (-(Ct. A
                                                                                                        1
                                                                                                     ".P( (t"     ~
       Judgment Debtor is ORDERED to turnover to the Receiver1.vithin five (5) from Judgment

Debtor's receipt of a copy of this Order: 1) the documents contained on Exhibit "A" attached hereto,

together with all documents and financial records which may be requested by the Receiver; 2) all

checks, cash, securities (stocks and bonds), promissory notes, documents of title, and contracts

owned by or in the name of Judgment Debtor.                                                      .              r/'        £AA~rl
                                                                                            ,a- i f         0   +-~Debtor's partnership or membership interest.

       Judgment Debtor is ORDERED to continue, until the Judgment in this cause is fully paid,

to turnover to the Receiver at the Receiver's address all checks, cash, securities, promissory notes,

documents of title, and contracts within three (3) days from the Judgment Debtor's receipt and

possession of such property, if, as and when Judgment Debtor becomes in receipt and possession of

any such property. Paychecks for current wages are exempt from this Order.

       In addition to the powers of the Receiver set forth herein, it is ORDERED that the Receiver

shall have the following rights, authority and powers with respect to the Judgment Debtor's property,

to: 1) collect all accounts receivable of Judgment Debtor and all rents due to the Judgment Debtor

from any tenant; 2) to change locks to all premises at which any property is situated; 3) direct the

delivery of Judgment Debtor's mail and the mail of any business of the Judgment Debtor's to the

Receiver's address and open all mail directed to Judgment Debtor and any business of Judgment

Debtor; 4) endorse and cash all checks and negotiable instruments payable to Judgment Debtor,

except paychecks for current wages; 5) hire a real estate broker to sell any real property and mineral

interest belonging to the Judgment Debtor; 6) hire any person or company to move and store the

property of Judgment Debtor; 7) (but not the obligation) insure any property belonging to the

Judgment Debtor; 8) obtain from any financial institution, bank, credit union, credit bureau, savings

and loan, title company, or any other third party, any financial records, including credit reports

belonging to or pertaining to the Judgment Debtor; 9) obtain from any landlord, building owner or

building manager where the Judgment Debtor or the Judgment Debtor's business is a tenant, copies

ofthe Judgment Debtor's lease, lease application, credit application, payment history and copies of


                                                                   In the Matter of the Marriage of Blunck
                                                          Order on Motion for Post-Judgment Receivership
                                                                                                    Page3




Page 74 of 207                                                                                 000074
Judgment Debtor's checks for rent or other payments; 10) hire any person or company necessary to

accomplish any right or power under this Order; and 11) take all action necessary to gain access to

all storage facilities, safety deposit boxes, real property, and leased premises wherein any property

of Judgment Debtor may be situated, and to review and obtain copies of all documents related to

same.

        In addition to the powers of the Receiver set forth herein, it is ORDERED that the Receiver

shall have the right, authority and power to request and obtain from providers of utilities,

telecommunications, telephone, cell phone, cable, internet, data services, internet website hosts,

satellite television services, and all similar services (including Time Wamer, AT&T, Verizon, Sprint,

Satellite TV, Direct TV, EV 1, Google, Yahoo, and internet blogs and chat rooms) compelling the

production of any information regarding the defendant's payments, payment history and financial

information, including account information, telephone numbers, names, service addresses, telephone

numbers, IP addresses, call detail records, payment records, and bank and credit card information.

This Order specifically serves as the court order required by 47 USC §551, and satisfies all

obligations of the responding party to obtain or receive a court order prior to disclosing material

containing personally identifiable information of the subscriber and/or customer.

        Any Sheriff or Constable, and their deputies, and any other peace officer, are hereby directed

and ordered to assist the Receiver in carrying out his duties and exercising his powers hereunder and

prevent any person from interfering with the Receiver in taking control and possession of the

property of Judgment Debtor, without the necessity of a Writ of Execution. It is ORDERED that the

Receiver is authorized to direct any Constable or Sheriff to seize and sell property under a Writ of


                                                                   In the Matter ofthe Marriage of Blunck
                                                          Order on Motion for Post-Judgment Receivership
                                                                                                   Page4




Page 75 of 207                                                                                000075
Execution.

          It is ORDERED that Cathy A. Blunck shall have and recover of and against Judgment

Debtor, judgment in the additional sum of $750.00 as additional attorney fees for the presentation

of this motion. Said judgment shall bear interest at the rate of 5% per annum from the date of this

order until said judgment is fully satisfied.

          It is ORDERED that the Receiver has the authority to issue subpoenas for the production of

documents to Judgment Debtor and to third parties.

          It is ORDERED the Receiver shall not post a bond. It is further ORDERED that the Receiver

shall be entitled to Receiver's fees at a rate of $300.00 per hour, which the Court finds to be the

customary and usual fee for a turnover receiver. It is ORDERED that the Receiver's fee is taxed as

a cost against the Judgment Debtor. The Receiver is further ORDERED to take the oath of his

office.

          SIGNED this _----..LL_day of February 2015.




                                                                   In the Matter of the Marriage of Blunck
                                                          Order on Motion for Post-Judgment Receivership
                                                                                                    Page 5




Page 76 of 207                                                                                 000076
ORDER PREPARED BY:

LAW OFFICE OF KARL E. HAYS, PLLC
2101 South IH-35, Suite 210
Austin, Texas 78741
512-476-1911
512-476-1904 facsimile



              ,.,.c___............    ------
                 ..····_·/-~~--2-=::._·_ __
By:___..,.,..o::_-_
            Karl E. Hays
            State Bar Number 09307050
            service@haysfamilylaw.com

ATTORNEY FOR CATHY A. BLUNCK




                                                        In the Matter of the Marriage of Blunck
                                               Order on Motion for Post-Judgment Receivership
                                                                                         Page6




Page 77 of 207                                                                      000077
                   EXHIBIT "A"- Documents to be Delivered to Receiver

1.      Tax returns for calendar years 2012, 2013, and 2014, including all W-2 and 1099 forms. If
returns have not been prepared yet for any year, then produce W -2 and 1099 forms for each year.

2.     Name, address and telephone number of any tax preparer, accountant or bookkeeper
employed by TeddeR. Blunck or any business or entity in which he has an interest since September
1, 2012.

3.     Full statements for all bank, financial and brokerage accounts in the name of TeddeR.
Blunck or any business or entity in which he has an interest for each month since September 1, 2012.

4.     All life insurance policies currently in effect insuring the life ofTedde R. Blunck.

5.     All checkbooks for all accounts currently held by TeddeR. Blunck and any business or entity
in which he has an interest.

6.   All keys for any safety deposit boxes or drawers or storage facilities currently rented by
TeddeR. Blunck or any business or entity in which he has an interest.

7.     All trust documents in which TeddeR. Blunck is named as a grantor or beneficiary.

8.     All titles for all motor vehicles, boats, aircraft, and trailers owned by TeddeR. Blunck or any
business or entity in which he has an interest.

9.     All firearms owned by TeddeR. Blunck.

10.    All deeds, deeds of trust, notes and leases pertaining to any real property owned by Tedde
R. Blunck or any business or entity in which he has an interest.

11.    All documents relating to the transfer of any property by TeddeR. Blunck since September
1, 2012.




                                                                   In the Matter of the Marriage of Blunck
                                                          Order on Motion for Post-Judgment Receivership
                                                                                                    Page7




Page 78 of 207                                                                                 000078
                                                                                             11   .




                                   CAUSE NUMBER 11-1217
                                                                                     ~il~
 IN THE MATTER OF                                  §               IN M{~ISTiuc1JfCdl!RT
 THE MARRIAGE OF                                   §
                                                   §
 TEDDER. BLUNCK                                    §
 AND                                               §
 CATHY A. BLUNCK                                   §                  HAYS COUNTY, TEXAS

                                     OATH OF RECEIVER

       I solemnly swear that I will faithfully perform and discharge the duties of receiver in this

cause and will obey the orders of the Court. I further swear that I am a qualified voter of the State

of Texas and am in fact registered to vote. My actual residence is in the State of Texas. I further

swear that I am not a party, attorney or other person interested in the action giving rise to the

judgment that is the basis for the appointment of a receiver.



                                            f~~~~~:.e~A:::::::::::E:::.-&~
                                            ~ Receiver

STATEOFTEXAS                   §

COUNTY OF HAYS                 §

        I certify under my seal of office thisct-tvday of February 2015, that Leon Breeden
personally appeared before me, the undersigned Notary Public, and signed the foregoing statement
in writing before me and swore before me that the facts therein stated are true and correct.




Page 79 of 207                                                                             000079
                                                                    FIL!j[lJt:lls
                                                                    20-lQ.
                                                                                    0. -'-··ot~
                                                                                    ~.
                                                                    CLER[)l/JCT d.URT, HAYS CO.lX
                                       NO. 11-1217
                                                                    By               a   <        ()epUly

IN THE MATTER OF                             §     IN THE DISTRICT COURT
THE MARRIAGE OF                              §
                                             §
TEDDER. BLUNCK                               §     22ND JUDICIAL DISTRICT
AND                                          §
CATHY A. BLUNCK                              §     HAYS COUNTY, TEXAS


 ORDER APPROVING RECEIVER'S FINAL REPORT, AUTHORIZING PAYMENT
 OF RECEIVER'S FINAL FEES AND EXPENSES. AND DISCHARGING RECEIVER

       On this date came on to be considered the Motion to Approve Final Report of Receiver,

For Payment of Receiver's Fees and Expenses, and to Discharge Receiver filed by LEON

BREEDEN, who was appointed as Receiver in this case.

       The Court approves the Receiver's Final Report and authorizes payment of $7,800.00 to

LEON BREEDEN for the final fees and expenses of the Receiver, to be paid by CATHY A

BLUNCK. The Court reserves a final ruling on assessment ofthe Receiver's fees in this case as

between the parties.

       IT IS ORDERED that LEON BREEDEN is hereby DISCHARGES from his duties as

Receiver in this case.

       Signed on       5 6c u~                               ' 201.K..l




APPROVED AS TO FORM:



Tedd R. Blunck, Pro Se                     Kat( E. Hays, Attorney For Cathy Blunck
State Bar No. 00793355                     State Bar No. 09307050




Page 80 of 207                                                                               000080
                                                                             FILED
                                                                             2/9/2015 12:00:00 AM
                                                                             Beverly Crumley
                                                                             District Clerk
                                                                             Hays County, Texas
                                        CAUSE NO. 11-1217

 IN THE MATTER OF                                  §                   IN THE DISTRICT COURT
 THE MARRIAGE OF                                   §
                                                   §
 TEDDE R. BLUNCK                                   §                   22ND JUDICIAL DISTRICT
 AND                                               §
 CATHY A. BLUNCK                                   §                     HAYS COUNTY, TEXAS

     OBJECTION TO RECEIVER’S MOTION TO APPROVE FINAL REPORT OF
     RECEIVER, FOR PAYMENT OF RECEIVER’S FEES AND EXPENSES. AND
                      TO DISCHARGE RECEIVER

       This Objection To Receiver’s Motion To Approve Final Report Of Receiver, For Payment

Of Receiver’s Fees And Expenses. And To Discharge Receiver is brought by Tedde R. Blunck,

Petitioner. In support, Tedde R. Blunck shows:

       1.      Receiver Leon Breeden submitted his Final Report of Activities to the Court and

Noticed the Petitioner January 14, 2015. Receiver Requests that his final report be approved and

that he be discharged from his role as Receiver in the case.

       2.      Petitioner objects only to Payment of Receiver’s fees as requested and makes no

objection to the Final Report or the discharge of the Receiver.

       3.      Petitioner asserts that Receiver’s fees are unreasonable because they are based on

his hourly rate for his work as an attorney, not that of a receiver.

       4.      Receivers are entitled to reasonable compensation. See Jones v. Strayhorn, 159
Tex. 421, 321 S.W.2d 290, 292-293 (1959). The value of a receiver's services determines the

appropriate amount of compensation. See Bergeron v. Sessions, 561 S.W.2d 551, 554 (Tex. Civ.

App.--Dallas 1977, writ ref'd n.r.e.). To determine the value of a receiver's services, courts

consider the following factors:

       (1) the nature, extent and value of the administered estate;

       (2) the complexity and difficulty of the work;

Objection To Receiver’s Motion To Approve Final Report Of Receiver, For Payment Of Receiver’s Fees And
Expenses. And To Discharge Receiver                                                          Page 1 of 4
Page 81 of 207                                                                                 000081
         (3) the time spent;

         (4) the knowledge, experience, labor and skill required of, or devoted by the receiver;

         (5) the diligence and thoroughness displayed; and

         (6) the results accomplished.

Id. at 554-55. While courts should "cautiously avoid excessive or improper" fees, sufficient fees

should be permitted "to induce competent persons to serve as receiver[.]" Id. at 555.

We should be mindful that "[t]he apportionment of costs should be controlled by equitable

principles and the ultimate success or failure of the party who requests the appointment of a

receiver is not in itself controlling, but is a prime factor in determining who shall ultimately pay the

costs of the receivership." Hodges v. Peden, 634 S.W.2d 8, 12 (Tex. App.--Houston [14th Dist.]

1982, no writ (citing Jones, 321 S.W.2d at 293-94).

         5.     Objection to the Receiver’s fees requested will be addressed in the order set out

above:

         (1)    the nature, extent and value of the administered estate – there were three accounts

that the Receiver held in custodia legis. According to his report, he did nothing more than visit

each bank and present the order of the court appointing him receiver and subsequent to that time

received periodic reports from the banks.

         (2)    the complexity and difficulty of the work – there was nothing complex at all in the

work that the receiver did, it could have just as easily been done by any high school graduate. The

Petitioner cooperated in every regard and did not interfere with Receiver in any way to complicate

the Receiver’s exercise of his obligations.

         (3)    the time spent – the vast majority of the Receiver’s time was spent traveling and

eating meals. In fact the Final Report is incorrect in that total time through preparation of the

report was 18.75 hours and the invoice if for 26 hours. Even if 26 is the correct number more than

Objection To Receiver’s Motion To Approve Final Report Of Receiver, For Payment Of Receiver’s Fees And
Expenses. And To Discharge Receiver                                                          Page 2 of 4
Page 82 of 207                                                                                 000082
half of the Receiver’s time was spent in travel and meals.

        (4)     the knowledge, experience, labor and skill required of, or devoted by the receiver –

the only knowledge required of the Receiver was that of the accounts provided to him by the

Petitioner. There was no need to use the knowledge, experience, labor and skill of an attorney in

this matter and the Receiver should not be compensated at his rate as an attorney to perform legal

work in complex legal matter. "[A] receiver is not entitled to compensation at a legal rate for

work which does not require legal skills." Bergeron, 561 S.W.2d at 554.

        (5)     the diligence and thoroughness displayed – the Receiver did not file regular

monthly reports with the Court, in fact the only two reports have been received by the Petitioner,

the initial report and the final report.

        (6)     the results accomplished – The Receiver held three IRA accounts in custodia legis

without doing any more, as set out in the Agreed Order, signed by the Petitioner. Absolutely no

legal effort was required on the part of the Receiver at any time.

        6.      Receiver has not provided any evidence at any time during the last two years that

his charged rate of $300 per hour is reasonable compensation for the services provided. In fact

such a high rate for the services that were provided is highly unreasonable, especially the use of

such an egregious rate for travel and meals.

        7.      Tedde R. Blunck prays that the Court sustain his Objection To Receiver’s Motion

To Approve Final Report Of Receiver, For Payment Of Receiver’s Fees And Expenses. And To

Discharge Receiver and require the Receiver to, at a hearing to proffer evidence showing by a

preponderance of the evidence that the fee charged for the services was reasonable, in light of the

factors stated above that the court must consider.




Objection To Receiver’s Motion To Approve Final Report Of Receiver, For Payment Of Receiver’s Fees And
Expenses. And To Discharge Receiver                                                          Page 3 of 4
Page 83 of 207                                                                                 000083
                                               Respectfully submitted,

                                               TEDDE R. BLUNCK, PETITIONER
                                               502 Quitman Street
                                               P.O. Box 1152
                                               Pittsburg, Texas 75686
                                               Tel: (903) 855-8460
                                               Fax: (903) 855-8465
                                               tblunck@yahoo.com




                                               By:
                                                     Tedde R. Blunck, Pro Se



                                       Certificate of Service


       I certify that a true copy of the above was served on Leon Breeden and Karl E. Hays, by

e-service to their e-mail addresses on file in accordance with the Texas Rules of Civil Procedure on

February 8, 2015.




                                               Tedde R. Blunck, Petitioner

                                               Pro Se




Objection To Receiver’s Motion To Approve Final Report Of Receiver, For Payment Of Receiver’s Fees And
Expenses. And To Discharge Receiver                                                          Page 4 of 4
Page 84 of 207                                                                                 000084
                                                                                   FILED
                                                                                   2/9/2015 12:00:00 AM
                                                                                   Beverly Crumley
                                                                                   District Clerk
                                                                                   Hays County, Texas
                                           CAUSE NO. 11-1217

 IN THE MATTER OF                                      §                  IN THE DISTRICT COURT
 THE MARRIAGE OF                                       §
                                                       §
 TEDDE R. BLUNCK                                       §                   22ND JUDICIAL DISTRICT
 AND                                                   §
 CATHY A. BLUNCK                                       §                      HAYS COUNTY, TEXAS

OBJECTION AND SPECIAL EXCEPTION TO RESPONDENT’S MOTION FOR POST
JUDGMENT RECEIVERSHIP PURSUANT TO SECTION 31.002 , CIVIL PRACTICES
                       AND REMEDIES CODE

        This Objection To Respondent’s Motion For Post Judgment Receivership Pursuant To

Section 31.002 , Civil Practices And Remedies Code is brought by Tedde R. Blunck, Petitioner.

In support, Tedde R. Blunck shows:

        1.       The Motion is not sufficiently specific to comply with the requirements of the

Texas Civil Practices and Remedies Code Section 31.002.

        2.       Petitioner did not receive adequate notice as required under the Texas Rules of

Civil Procedure as Exhibit A referenced in the Motion was not provided by the Respondent.

        3.       The Judgment amount stated in the Motion of $242,532.00 is not supported by the

text of the Final Decree of Divorce.

        4.       The Receiver proposed seeks unreasonable fees.

        5.       Although it cannot be determined in fact since Exhibit A was not provided, it is

assumed that the Judgment amount alleged seeks payment for attorney’s fees that were awarded in

the Final Decree of Divorce for Appellate proceedings. Such fees were never incurred and the

Appellate court actually denied the Respondent’s request for attorney fees in the limited appellate

proceedings that did take place.

        6.       Tedde R. Blunck prays that the Court sustain his Objection and Special Exception

To Respondent’s Motion For Post Judgment Receivership Pursuant To Section 31.002, Civil

Objection To Respondent’s Motion For Post Judgment Receivership Pursuant To Section 31.002 , Civil Practices And
Remedies Code                                                                                        Page 1 of 2
Page 85 of 207                                                                                        000085
Practices And Remedies Code and require the Respondent to provide proper notice, and restate her

Motion to comply with the Texas Civil Practices and Remedies Code Section 31.002 and that the

Court review Respondent’s Exhibit A in light of the Final Decree of Divorce to correct any and all

errors stated therein and that Receiver proposed be disqualified.



                                                   Respectfully submitted,

                                                   TEDDE R. BLUNCK, PETITIONER
                                                   502 Quitman Street
                                                   P.O. Box 1152
                                                   Pittsburg, Texas 75686
                                                   Tel: (903) 855-8460
                                                   Fax: (903) 855-8465
                                                   tblunck@yahoo.com




                                                   By:
                                                         Tedde R. Blunck, Pro Se



                                           Certificate of Service


        I certify that a true copy of the above was served on Leon Breeden and Karl E. Hays, by

e-service to their e-mail addresses on file in accordance with the Texas Rules of Civil Procedure on

February 8, 2015.




                                                   Tedde R. Blunck, Petitioner

                                                   Pro Se


Objection To Respondent’s Motion For Post Judgment Receivership Pursuant To Section 31.002 , Civil Practices And
Remedies Code                                                                                        Page 2 of 2
Page 86 of 207                                                                                        000086
                                                  NO.   1/-!~17              15 FEB -9 A11!~
                                                                            ~ lJ ~~-"-.JJr::~u~
                                                           §             IN THE{;:£>f.S.T~~t:QURTS OF
                                                           §                 HAYS cou:, r'l·, Tii')(.,td;
                                                           §
                        ~                                  §              HAYS COUNTY, TEXAS
                                                           §

Ca,+f,~ A.~
                                                           §
                                                           §         ~~~JUDICIAL             DISTRICT

                                      RECEIPT OF EXHIBITS

     I, the undersigned court reporter for the above District Court, do
hereby tender for filing to the District Clerk of Hays County the following
exhibits in the above styled and numbered cause:
               fV1 D·vun-fl~
                   -pJ.A I I§ I I   )!JiU.S EXHIBITS


;/2.     1n7t~'t:~~v~
 3.                                                            ~
  4 ..
 s.
  6.
  7.
  8.
  9.
  10.
  11.
  12.




H~        t?vti ~-tt-t~
      I, , Beverly Crumley , District Clerk, do hereby acknowledge receipt of the
 above listed exhibits in the above numbered and styled cause .                                                I
         • DATED    ~his             CJ      day of     FEZ312?1AR.. Y       , 2.0~ L5 .                       I
                                                                                          ----      ~--~-- ~   I

          Page 87 of 207                                                                   000087
                                                                                                               I
                                                                         FILED
                                                                         2/13/2015 7:37:13 PM
                                                                         Beverly Crumley
                                                                         District Clerk
                                                                         Hays County, Texas


                                     CAUSE NO. 11-1217

IN THE MATTER OF                                  §                IN THE DISTRICT COURT
THE MARRIAGE OF                                   §
                                                  §
TEDDE R. BLUNCK                                   §                    22 JUDICIAL DISTRICT
AND                                               §
CATHY A. BLUNCK                                   §                    HAYS COUNTY, TEXAS

                          DESIGNATION OF CLERK'S RECORD

TO THE CLERK OF THE COURT:

       Tedde R. Blunck requests the clerk of the Court to prepare a record of these proceedings,

including all matters required by rule 34.5(a) of the Texas Rules of Appellate Procedure and

specifically including the following documents:

       1.     All documents filed or entered of record in the matter from December 1, 2014
through and including February 9, 2015, and

       2.      All Exhibits filed or entered of record in the matter from December 1, 2014 through
and including February 9, 2015.



                                             Respectfully submitted,

                                             TEDDE R. BLUNCK
                                             502 Quitman Street
                                             PO Box 1152
                                             Pittsburg, Texas 75686
                                             Tel: (903) 855-8460
                                             Fax: (903) 855-8465
                                             E-Mail: tedde@bluncklaw.net




                                             By:
                                                   Tedde R. Blunck, Pro Se
                                                   Petitioner




Page 88 of 207                                                                             000088
                                    Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on February 13, 2015.




                                            Tedde R. Blunck, Pro Se
                                            Petitioner




Page 89 of 207                                                                         000089
                                                                               FILED
                                                                               2/26/2015 1:49:39 PM
                                                                               Beverly Crumley
                                                                               District Clerk
                                                                               Hays County, Texas
                                             CAUSE NO. 11-1217

IN THE MATTER OF                                    §                  IN THE DISTRICT COURT
THE MARRIAGE OF                                     §
                                                    §
TEDDE R. BLUNCK                                     §                      22 JUDICIAL DISTRICT
AND                                                 §
CATHY A. BLUNCK                                     §                      HAYS COUNTY, TEXAS

                                        NOTICE OF APPEAL

         This Notice of Appeal is filed by Tedde R. Blunck, Petitioner, a party to this proceeding

who seeks to alter the trial court's judgment or other appealable order.

         1.        The trial court, cause number, and style of this case are as shown in the caption

above.

         2.        The judgment or order appealed from is titled ORDER APPOINTING RECEIVER

PURSUANT TO SECTION 31.002, CIVIL PRACTICE AND REMEDIES CODE and was

signed on February 9, 2015.

         3.        Tedde R. Blunck desires to appeal from all portions of the judgment.

         4.        This appeal is being taken to the Third Court of Appeals.

         5.        This notice is being filed by Tedde R. Blunck.

                                                 Respectfully submitted,

                                                 TEDDE R. BLUNCK, PRO SE
                                                 502 Quitman Street
                                                 PO Box 1152
                                                 Pittsburg, Texas 75686
                                                 Tel: (903) 855-8460
                                                 Fax: (903) 855-8465




                                                 By:
                                                       Tedde R. Blunck, Pro Se
                                                       tblunck@yahoo.com

Notice of Appeal                                                                               Page 1 of 2

Page 90 of 207                                                                                   000090
                                       Certificate of Service

        I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5 of

the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

Party: Cathy A. Blunck

Lead attorney: Karl Hays

Address of service:    Law Office of Karl Hays, 2101 South -35, Suite 210, Austin, Texas 78741

Email Address:         karlhays@haysfamilylaw.com

Method of service:     by electronic service

Date of service: February 26, 2015

Party: Receiver - Leon Breeden

Lead attorney: Leon Breeden

Address of service:    120 W. Hopkins, Suite 102, San Marcos, Texas 78666

Email Address:         leon@leonbreeden.com

Method of service:     by electronic service

Date of service:       February 26, 2015




                                               Tedde R. Blunck, Pro Se




Notice of Appeal                                                                           Page 2 of 2

Page 91 of 207                                                                              000091
CIVIL DOCKET
                                 ... . It
                                 iJiUI.... TM4o ,.

DATE




                        -   --




       Page 92 of 207                                000092
JJftl.fi                                UK.lJJ£~   u.tr T.l:f..J£CUUK1'

                      ~   c.l..:e   .




     Page 93 of 207                                                       000093
    CRIMINAL DOCKET                                                                   --
                                                                                      --
                                                                                      ~

                                                                                      i!!!
                                                  ----~-
                                                       l........,·- - - - ~ -
                                           Blunck. Tadde R    ProSe                   --
                                                                                      ~-

    DATE            ORDERS OF THE COURT
                                          I_---           ---+-------~                -=
                                                                                       =
                                                                                      ~=



                                                                                      --
                                           O.llod•            l Ud Anoraoy
                                           Blunck, Cltlly A   Coble, Kathleen Debre   iiiiiiiiii




I   I




I   I




        Page 94 of 207                                                 000094
·-- - ·- r - --
DATE                  ORDERS OF THECOURT




     Page 95 of 207                        000095
                    11 -1217

                                                                  -----
                    F1led   06/1512011
                                                                   --
                    IMMO: TED DE ft. BLUNCK AND CATHY A. BLUNCK
                                                                    -
CIVIL DOCKET
                    ,..."                  l---                   --
                    ~~------~---------;-
                    Blunck. Teclde ft      ProSe

                                                                  -----
                                                                  ~-
                                                                  ~-
                                                                   ~




                                                                  --




   Page 96 of 207                             000096
                  --- - - - - - - - - - - - - - - --                      - - - - - - -- -
       .
      0'-\TE                                                                           .
                                                                          ORDERS OF THECOLRT
                                                                                                                                                     .        .
.
r                        ·-                                                                                                                          _   ~
                                                                                                                                                             .._

  I              4_-;&-J..-, .Bjl
                                                                                                                                                               I




I
                                                                                                                                                              .~



                                                                                                                                                               ;

                                                                                                                                                               I
      /JY ;}I b/'.r +fO'~ 4                                        L~.c-ut...   ?'_~
                                                                                                                            '*
/.A                                                       /'!!'_                                 c-~                                                           I
                                                                                             /                                                                 I
                                                                                                                                                               '
                                                              --                                                                                             ~ '

                  ~
    2. 9   /S'         .
                   ~c~. (.(;/   f
                                 I
                                           A"U> 1:   ·-            .t. -ytJr     4   ="-L   t~ /c-~w/-- k                              /ece. ;~Cc




l
                  4~ ~..,...
                 j 'J- - ~· /) "
                     I
                                     o:2
                                                                   ~
                                             -r../7 ..;& . - . . . / .
                                            (''            ..-       ./
                                                                           ;1'!1'/0V't.,.
                                                                                ?.~         ~
                                                                                                 C..r
                                                                                                        /
                                                                                                            -
                                                                                                            ../.' . .-'1-
                                                                                                                            ~
                                                                                                                             A4
                                                                                                                                   6!11.~~~

                                                                                                                                   L
                                                                                                                                               9-=
                                                                                                                                         /t!"'re...;~
                                                                                                                                                               I


                                                                                                                                                               .
                                                                                                                                                               I



                                                                                                                                                             --I
                                                                                                                                                               I

I
                 (./~         ~            ,(;~            l/lrr?
                                                                             .Pit                                                                              '
                                                                                                                                                               i

F                                                                                                                                                             JI
                                                                                                                                                               !
                                                                                                                                                               I
                                                                                                                                                              "!   I
                                                                                                                                                                   l




I
I
I
                                                                                                                                                              ~
l
                                                                                                                                                             ~
I                    -                                                                                                                                        ~
                                                                                                                                                                   I

I                                                                                                                                                                  ''
                                                                                                                                                              _j



                         -                                                                                                                                   --
I
I
:
                                                                                                                                                                   .'
                                                                                                                                                                   i
                                                                                                                                                                   I

                                                                                                                                                                   I
                                                                                       -·- - -                              ·---                     · --·




           Page 97 of 207                                                                                                                000097
                                                BEVERLY CRUMLEY
                                         HAYS COUNTY DISTRlCT CLERK
                                      HAYS COUNTY GOVERNMENT CENTER
                                       712 S. STAGECOACH TRAIL, STE. 2211
                                            SAN MARCOS, TEXAS 78666
                                                   5 12-393-7660

                                               CASENO. 11-121 7
                                     TEDDER. BLUNCK VS. CATHY A. BLUNCK
                                                BILL OF COSTS
TYJ>e of Fee                      Charges             Paid                       By
   Court of Appeals
3 rd                              5.00                5.00                       TEDDE BLUNCK
Alternative Dispute          :    15.00               15.00                      TEDDE BLUNCK
Resolution System Fee
Issuance of Citation(s)      I    8.00                8.00                       TEDDE BLUNCK
Clerk Filing Fee                  50.00               50.00                      TEDDE BLUNCK
Constable Service Fee             65.00               65.00                      TEDDE BLUNCK
Cost of Clerk's Record (20 13)    372.00              372.00                     TEDDE BLUNCK
Cost of Clerk's Record (20 I 5)   98.00               98.00                      TEDDE BLUNCK
Court Building Fund               15 .00              J5.00                      TEDDE BLUNCK
Court Records Pres. Fee           10.00               10.00                      TEDDE BLUNCK
Courthouse Security Fee           5.00                5.00                       TEDDE BLUNCK
District Court Tech. Fee          10.00               10.00                      TEODE BLUNCK
E-Filing Convenience Fee          78.00               78.00                      TEDDEBLUNCK
Family Protection Fee             15.00               15.00                      TEDDEBLUNCK
Indigent Services - Family        15.00               15.00                      TEDDE BLUNCK
Judicial Fund Court Costs         45 ,00              45 .00                     TEDDEBLUNCK
Law Library Fee                   20.00               20.00                      TEDDE BLUNCK
Motion to Modify                  15.00               15.00                      TEDDE BLUNCK
Motion for New Trial              15.00               15.00                      TEDDE BLUNCK
Records Mgmt!Preservation         10.00               10.00                      TEDDEBLUNCK
Records Mgmt/Pres. - DC           10.00               10.00                      TEDDE BLUNCK
Reports/Copies                    1.00                1.00                       TEDDE BLUNCK
Steno Fee                         15.00               15.00                      TEDDEBLUNCK
Support of the Judiciary Fee      42.00               42.00                      TEDDE BLUNCK
Abstract of Judgment              8.00                8.00                       CATHY BLUNCK
Citation                          16.00               16.00                      CATHY BLUNCK
Counterclaim- Family              15.00               15.00                      CATHY BLUNCK
District Cowt Tech. Fee           5.00                5.00                       CATHY BLUNCK
E-Filing Fee - Civil              50.00               50.00                      CATHY BLUNCK
[ndigent Services - Family        15.00               15.00                      CATHY BLUNCK
Motion for Enforcement            30.00               30.00                      CATHY BLUNCK
Records Mgmt & Pres. Fee          5.00                5.00                       CATHY BLUNCK
Records Mgmt/Pres - DC            5.00                5.00                       CATHY BLUNCK
Show Cause Notice                 24.00               24.00                      CATHY BLUNCK

        I, Beverly Crumley, Clerk of the District Courts in and for Hays County, Texas, do hereby certify the above to be
a correct account of the cost5 due in the above entitled and numbered cause up to this date.

        Given under my hand and official seal on this the 18TH day of MARCI-l, 20 I 5.

                                                         BEVERLY CRUMLEY, DISTRICT CLERK


                                                         ::,~·TEWOO!J'bi , oepu~
         Page 98 of 207                                                                                  000098
                                 CLERK ' S CERTIFICATE




THE STATE OF TEXAS                          §
                                            §
                                            §
COUNTY OF HAYS                              §




     I , BEVERLY CRUMLEY , Clerk of t h e District Courts , within and

for the State and County aforesaid ,                    do hereby certify that the

documents contained in this record to which this certification is

attached    are   all    of     the    documents        specified         by   Texas    Rule    of

Appellate    Procedure          34 . 5(a)       and    all    other        documents     timely

requested    by   a     party     to   this      proceeding          under     Texas    Rule    of

Appellate Procedure 34 . 5(b) .



            GIVEN     UNDER      MY    HAND      AND    SEAL        at   my    office    in    San

Marcos , Texas this 18th day of MARCH , 2015 .




                                                             BEVERLY CRUMLEY
                                                             District Clerk
                                                             Hays County , Tex as

                                                             By :   ---..!.J~--¥'A"!J<<4~~~--JIC-



Page 99 of 207                                                                             000099
                                                               1

   1                         REPORTER'S RECORD
                               VOLUME 1 OF 3
   2                         CAUSE NO. 11-1217

   3   IN THE MATTER OF THE MARRIAGE    ) IN THE DISTRICT COURT
                                        )
   4   OF                               ) 428TH JUDICIAL DISTRICT
                                        )
   5   TEDDE R. BLUNCK AND              )
       CATHY A. BLUNCK                  ) HAYS COUNTY, TEXAS
   6
       --------------------------------------------------------
   7
                               MASTER INDEX
   8
                             FEBRUARY 9, 2015
   9
       --------------------------------------------------------
  10
                    On the 9th day of February, 2015, the
  11
       following proceedings came on to be heard in the above-
  12
       entitled and numbered cause before the Honorable William
  13
       Henry, judge presiding, held in San Marcos, Hays County,
  14
       Texas.
  15
                    Proceedings reported by machine shorthand.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




Page 100 of 207
                                           2

   1                         APPEARANCES

   2   FOR THE RESPONDENT:
       Mr. Karl E. Hays
   3   LAW OFFICES OF KARL E. HAYS
       2101 South IH-35, Suite 210
   4   Austin, TX 78741
       Telephone: 512-476-1911
   5   State Bar No. 09307050

   6   FOR THE RECEIVER:
       Mr. Leon Breeden
   7   Attorney at Law
       120 W. Hopkins St., Suite 102
   8   San Marcos, TX 78666
       Telephone: 512-396-2199
   9   State Bar No. 02940750

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




Page 101 of 207
                                                                  3

   1                           VOLUME 2

   2    RECEIVER'S MOTION TO APPROVE FINAL REPORT OF RECEIVER,
             FOR PAYMENT OF RECEIVER'S FEES AND EXPENSES,
   3                  AND TO DISCHARGE RECEIVER;
                   RESPONDENT'S/MOVANT'S MOTION FOR
   4                  POST-JUDGMENT RECEIVERSHIP

   5   FEBRUARY 9, 2015                                   PAGE VOL.
       Reciever's Motion to Approve Final Report
   6     of Receiver, For Payment of Reciever's Fees
         and Expenses, and to Discharge Reciever....        6     2
   7
       Respondent's/Movant's Motion for
   8     Post-Judgment Receivership.................       11     2

   9   Court's Rulings..............................       23     2

  10   Adjournment..................................       24     2

  11   Court Reporter's Certificate.................       25     2

  12                         EXHIBIT INDEX
       RECEIVER'S NO.                OFFERED   ADMITTED         VOL.
  13   1   Receiver's File-stamped      6           6             2
             Motion
  14
       RESPONDENT'S/MOVANT'S
  15   NO.
       1   Living Trust                15          16             2
  16
       2     Schedules                 19          19             2
  17

  18

  19

  20

  21

  22

  23

  24

  25




Page 102 of 207
                                                              4

   1                             VOLUME 3

   2                           EXHIBIT INDEX

   3   RECEIVER'S NO.                  OFFERED   ADMITTED   VOL.
       1   Receiver's File-stamped        6           6       2
   4         Motion

   5   RESPONDENT'S/MOVANT'S
       NO.
   6   1   Living Trust                  15          16       2

   7   2     Schedules                   19          19       2

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




Page 103 of 207
                                                                  5

   1   STATE OF TEXAS )

   2   COUNTY OF HAYS)

   3              I, Diana Vargas, Deputy Official Court Reporter

   4   in and for the 428th Judicial District Court of Hays

   5   County, State of Texas, do hereby certify that the above

   6   and foregoing pages contain a true and correct

   7   transcript of all portions of evidence and other

   8   proceedings, requested in writing by counsel for the

   9   parties to be included in this volume of the Reporter's

  10   Record, in the above-styled and numbered cause, all of

  11   which occurred in open court or in chambers and were

  12   reported by me.

  13              I further certify that this Reporter's Record

  14   of the proceedings truly and correctly reflects the

  15   exhibits, if any, admitted by the respective parties.

  16              WITNESS MY HAND this the 11th day of March,

  17   2015.

  18

  19                                /s/ Diana Vargas
                                    Diana Vargas, Texas CSR 5872
  20                                Expiration Date: 12/31/16
                                    P.O. Box 404
  21                                Schertz, TX 78154
                                    Telephone: 210-827-4164
  22

  23

  24

  25




Page 104 of 207
                                                               1

   1                         REPORTER'S RECORD
                               VOLUME 2 OF 3
   2                         CAUSE NO. 11-1217

   3   IN THE MATTER OF THE MARRIAGE    ) IN THE DISTRICT COURT
                                        )
   4   OF                               ) 428TH JUDICIAL DISTRICT
                                        )
   5   TEDDE R. BLUNCK AND              )
       CATHY A. BLUNCK                  ) HAYS COUNTY, TEXAS
   6
       --------------------------------------------------------
   7
        RECEIVER'S MOTION TO APPROVE FINAL REPORT OF RECEIVER,
   8         FOR PAYMENT OF RECEIVER'S FEES AND EXPENSES,
                      AND TO DISCHARGE RECEIVER;
   9               RESPONDENT'S/MOVANT'S MOTION FOR
                      POST-JUDGMENT RECEIVERSHIP
  10
                             FEBRUARY 9, 2015
  11
       --------------------------------------------------------
  12
                    On the 9th day of February, 2015, the
  13
       following proceedings came on to be heard in the above-
  14
       entitled and numbered cause before the Honorable William
  15
       Henry, judge presiding, held in San Marcos, Hays County,
  16
       Texas.
  17
                    Proceedings reported by machine shorthand.
  18

  19

  20

  21

  22

  23

  24

  25




Page 105 of 207
                                           2

   1                         APPEARANCES

   2   FOR THE RESPONDENT:
       Mr. Karl E. Hays
   3   LAW OFFICES OF KARL E. HAYS
       2101 South IH-35, Suite 210
   4   Austin, TX 78741
       Telephone: 512-476-1911
   5   State Bar No. 09307050

   6   FOR THE RECEIVER:
       Mr. Leon Breeden
   7   Attorney at Law
       120 W. Hopkins St., Suite 102
   8   San Marcos, TX 78666
       Telephone: 512-396-2199
   9   State Bar No. 02940750

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




Page 106 of 207
                                                                  3

   1                           VOLUME 2

   2    RECEIVER'S MOTION TO APPROVE FINAL REPORT OF RECEIVER,
             FOR PAYMENT OF RECEIVER'S FEES AND EXPENSES,
   3                  AND TO DISCHARGE RECEIVER;
                   RESPONDENT'S/MOVANT'S MOTION FOR
   4                  POST-JUDGMENT RECEIVERSHIP

   5   FEBRUARY 9, 2015                                   PAGE VOL.
       Reciever's Motion to Approve Final Report
   6     of Receiver, For Payment of Reciever's Fees
         and Expenses, and to Discharge Reciever....        6     2
   7
       Respondent's/Movant's Motion for
   8     Post-Judgment Receivership.................       11     2

   9   Court's Rulings..............................       23     2

  10   Adjournment..................................       24     2

  11   Court Reporter's Certificate.................       25     2

  12                         EXHIBIT INDEX
       RECEIVER'S NO.                OFFERED   ADMITTED         VOL.
  13   1   Receiver's File-stamped      6           6             2
             Motion
  14
       RESPONDENT'S/MOVANT'S
  15   NO.
       1   Living Trust                15          16             2
  16
       2     Schedules                 19          19             2
  17

  18

  19

  20

  21

  22

  23

  24

  25




Page 107 of 207
                                                                    4

   1                   (Proceedings commencing at 9:00 a.m. in

   2                   open court)

   3                   THE BAILIFF:     Please rise.    The 428th

   4   District Court is now in session, the Honorable Bill

   5   Henry presiding.     God bless these United States of

   6   America, this great state of Texas, and this honorable

   7   court.

   8                   THE COURT:     Good morning.    Please be

   9   seated.     I'll call the docket, let me know whether or

  10   not you're ready and how much time you anticipate.

  11                   In the Matter of the Marriage of Blunck.

  12                   MR. HAYS:     Mr. Breeden and I are here,

  13   Judge, and probably just 10 minutes of the court's time.

  14                   THE COURT:     Okay.

  15                   (Other matters were before the court)

  16                   THE COURT:     At this time we'll call

  17   Cause No. 11-1217.     That's styled In the Matter of the

  18   Marriage of Tedde R. Blunck and Cathy A. Blunck.

  19                   Go ahead and make your announcements for

  20   the record.

  21                   MR. BREEDEN:     Your Honor, Leon Breeden as

  22   Receiver.     And I filed the first pleading that was set

  23   for hearing this morning, which was my final report and

  24   request to be discharged.

  25                    And Mr. Hays has filed another pleading.




Page 108 of 207
                                                                     5

   1                   MR. HAYS:    That's correct, Your Honor.

   2   Karl Hays on behalf of Cathy Blunck.

   3                   Subsequent to Mr. Breeden filing his

   4   motion, I have filed a motion for appointment of a

   5   receiver pursuant to the turnover statute, asking for

   6   Mr. Breeden, since he's now getting out of the case as

   7   the original Receiver, to be reappointed as a turnover

   8   receiver for purposes of collecting the judgment.

   9                   THE COURT:    Is anyone here on behalf of

  10   Tedde R. Blunck?     It is now ten after nine, 9:10; I hear

  11   no answer.   Has counsel heard from him in any way,

  12   shape, or form?

  13                   MR. HAYS:    Yes, your Honor.   Well, I

  14   received two motions, Mr. Breeden only received one

  15   yesterday.   Sometime in the afternoon Mr. Blunck faxed

  16   through an objection to my motion for appointment of a

  17   receiver and then also an objection to Mr. Breeden's --

  18                   I don't want to speak for Mr. Breeden, but

  19   he did not get the one that dealt with him.       He only got

  20   the one that dealt with me.      But that's it.   No

  21   indication of whether Mr. Blunck intended to show up

  22   today or not.     But that's the last that I've heard from

  23   him.

  24                   THE COURT:    Okay.   Let me take a look at

  25   his objections.




Page 109 of 207
                                                                   6

   1                THE CLERK:     They are in the computer.

   2                MR. HAYS:    I have the two.    Those are my

   3   only copies, but you're more than welcome to go through

   4   them.

   5                THE COURT:     They were sent through on

   6   Sunday?

   7                MR. BREEDEN:     Yes, Your Honor.

   8                MR. HAYS:    And I know Mr. Breeden has a

   9   response to his, and then I can briefly tell you the

  10   response to mine.

  11                THE COURT:     Okay.   In order for the court

  12   to consider the issues related to the final report and

  13   payment of Receiver's fees, I'll go ahead and hear the

  14   report from Receiver at this time and I'll waive the

  15   reading of this.

  16                MR. BREEDEN:     Your Honor, I would offer

  17   into evidence Receiver's Exhibit 1, which is a file-

  18   marked copy of my motion.

  19                MR. HAYS:    No objection.

  20                THE COURT:     Receiver's Exhibit No. 1 is

  21   admitted into evidence.

  22                MR. BREEDEN:     That, Your Honor, contains

  23   my written report and a description of my activities

  24   since the last hearing in this case in March of 2014.

  25   Nothing much happened at all because of Mr. Blunck's




Page 110 of 207
                                                                7

   1   bankruptcy filing and his appeal.   Until those were both

   2   disposed of -- and I received notice in early December

   3   from Mr. Hays that the appeal had been dismissed and a

   4   mandate had been issued and that he was going to be

   5   setting a hearing regarding the disposition of the three

   6   IRA accounts that I was in charge of.   And as the court

   7   knows, he had a hearing with regard to that matter in

   8   December.

   9                And the next day -- well, I drove to

  10   Dallas and picked up Ms. Blunck and we went up to

  11   Pittsburg and we went to each of the three banks; had a

  12   very difficult time with the first bank, convincing them

  13   of the proper manner of disposing of these accounts,

  14   took us about four hours to finally get them convinced

  15   that the appropriate way to do this was to set up an IRA

  16   account for Ms. Blunck and to simply transfer the

  17   account, or the proceeds, to her name under an IRA.

  18                 They initially proposed a couple of

  19   different methods of attempting to do this that would

  20   have cost her significantly with regards to tax dollars,

  21   to the federal government, and, in my opinion, would

  22   have destroyed the protective nature of the IRA itself.

  23                So once we got the first bank on line,

  24   after conferring multiple times with their legal

  25   department and their IRA department, the second two were




Page 111 of 207
                                                                 8

   1   a little faster.

   2                    But the paperwork involved with doing

   3   this, Your Honor, quite frankly, astonished me.      And the

   4   fact that the banks, at least one bank, CitiBank,

   5   surprisingly, the biggest one of all, had their system

   6   set up where any typographical error or missed answer to

   7   a question required reprinting the entire document-

   8   ation.     And they accumulated several reams of incorrect

   9   sets of documents before we finally got it all corrected

  10   and printed out.      And all of that is detailed in my

  11   report.

  12                    We arrived in Pittsburg at about 10:15 in

  13   the morning and we walked out of the last bank at a

  14   5:30.      If we had not gone on a Friday, we wouldn't have

  15   gotten it all done.      We had not eaten all day, and then

  16   had a meal and then drove back.      I left at four o'clock

  17   in the morning, I arrived back at my house at 12:30 in

  18   the morning.

  19                    Mr. Blunck apparently continues to object

  20   to my hourly rate of $300 an hour, which the court has

  21   previously approved, which I can assure the court is a

  22   reasonable fee for my services as an attorney with 31

  23   years of experience and being board certified in

  24   consumer and commercial law.      And that was very helpful

  25   and useful and necessary in dealing with these banks in




Page 112 of 207
                                                                    9

   1   regards to these accounts.

   2                    And had someone with my experience not

   3   been there, Ms. Blunck may very well have been put in a

   4   position of having the protective nature of IRAs

   5   destroyed, and possible tax implications that would have

   6   been very negative for her.      So I don't have any problem

   7   with saying that $300 an hour for my time is a

   8   reasonable fee.

   9                     He also says a lot of my time is travel.

  10   Yeah, I had to get up there and get all this done,

  11   yeah.      And I don't have any hesitation in asking for

  12   that either, primarily, Your Honor, on the basis that

  13   most receivers in any case are paid on a contingency

  14   basis.     And when you look at the total of my fees on an

  15   hourly rate for all the work that I have done against a

  16   contingent fee, even at a low percentage of say 25

  17   percent, my fees are still less than that.      So I don't,

  18   again, have any problem with saying that all of my time

  19   was justified.

  20                    His assertion that anyone with a high

  21   school degree could have done this is simply laughable.

  22   And quite frankly, I was a bit surprised that I didn't

  23   run across Mr. Blunck or a constable or a sheriff's

  24   deputy given his comments at the last hearing that he

  25   was going to be seeking a restraining order against




Page 113 of 207
                                                                     10

   1   transferring the accounts.

   2                   So, Your Honor, I believe my fee is fully

   3   justified.     And Ms. Blunck was with me and she's quite

   4   satisfied that I was necessary to get this done.        And

   5   her attorney has signed off on the order and doesn't

   6   have an objection.     And so I would ask the court to

   7   approve my fees.     I believe they are very reasonable.

   8                   And had we not done this at the time that

   9   we did do it -- this lady has been waiting for a couple

  10   of years, more than that, to get any assets out of this

  11   divorce estate.     And we accomplished in a day something

  12   that on her own just would not have been possible, not

  13   the way the banks were trying to structure this

  14   transaction.

  15                   So not only was my fee reasonable, but my

  16   services were very necessary, assuming that's the

  17   standard.    Basically, I did as the court instructed me.

  18   In my mind, that's really the standard, that I do what I

  19   was instructed to do, which was to get those accounts

  20   transferred to her.     And we got that accomplished.

  21                   MR. HAYS:   And, Your Honor, I'd add two

  22   things to that.     First, with respect to my client being

  23   happy about what happened, the order reflects that

  24   Ms. Blunck is going to actually front the fees, the

  25   remainder of the fees.      That's because she is extremely




Page 114 of 207
                                                                    11

   1   happy with what happened.      And, of course, the court is

   2   going to, in the order, reserves the right to reallocate

   3   those, hopefully against Mr. Blunck at some point.

   4                    The other thing I would mention to the

   5   court is the irony of Mr. Blunck's argument that

   6   Mr. Breeden had to travel long distance.      He wouldn't

   7   have had to do that if Mr. Blunck hadn't violated the

   8   court order by basically stealing these funds and taking

   9   them and putting them in Pittsburg, Texas.      Because if

  10   he had left them where they were at we wouldn't have had

  11   to have Mr. Breeden go up there and get these funds, to

  12   extricate them.     The court has already held him in

  13   contempt for doing that.

  14                   And I just basically think that this is

  15   ridiculous that he would be alleging that a problem that

  16   he caused, that somehow Mr. Breeden shouldn't be paid

  17   for fixing it.

  18                   THE COURT:    Let's change gears a little

  19   bit here.   What's the issue behind Mr. Blunck's

  20   allegation that an appellate court has denied the

  21   respondent's request for attorney's fees?      How does that

  22   play into it?

  23                   MR. HAYS:    Your Honor, as is typical with

  24   what Mr. Blunck has done continuously in this case, and

  25   we sit there and we try to find nice words about




Page 115 of 207
                                                                   12

   1   attorneys misrepresenting things to the court and saying

   2   that they're being disingenuous.     I will make no bones

   3   about the fact that I think Mr. Blunck is both dishonest

   4   and deceitful and violates at every turn the ethical

   5   rules that lawyers are supposed to abide by because he

   6   is not advising the court with the level of candor that

   7   he needs to.

   8                  First and foremost, we filed for sanctions

   9   in the court of appeals because Mr. Blunck filed a

  10   frivolous appeal.   The court dismissed his appeal, but

  11   then said in the order:     We're not going to issue

  12   sanctions.

  13                  That has nothing to do with this court's

  14   award of appellate fees, and Mr. Blunck knows that.     But

  15   he is representing to the court that, Oh, well, the

  16   court of appeals said no.     No, they turned down my

  17   motion, under the appellate rules, for sanctions.

  18                  In addition -- and this is why every time

  19   I get something from Mr. Blunck, it's upsetting because

  20   Mr. Blunck complained about lack of notice.     And what he

  21   says is that, Well, you didn't attach a copy of the

  22   exhibit.

  23                  We told him we were not attaching a copy

  24   of the divorce decree.    In fact, I have the fax

  25   cover sheet where we said, "Please note:     Exhibit A, the




Page 116 of 207
                                                                    13

   1   final decree of the divorce, is not being faxed to

   2   you."      Because half the time he doesn't put his e-mail

   3   address on there, so we don't know whether to serve him

   4   by e-mail, and wanted to make sure we had confirmation

   5   that he got this because he's the type of person that

   6   will say, You didn't e-mail it to me.      We didn't fax it

   7   because the volume of the document and because you

   8   already have a copy.

   9                    So now he files something, saying, Well, I

  10   don't know what you're talking about.      Which is

  11   completely dishonest.      He knows about the decree of

  12   divorce, he knows what's in the decree, he's appealed

  13   from the decree of divorce.

  14                    And so the bottom line is, we also, under

  15   the statute, don't even have to attach a copy of it.         I

  16   just did that because that's what I ordinarily do when I

  17   file these motions.      I even attached a copy of the

  18   statute itself, just for the court's own benefit, so you

  19   would have both the copy of the turnover statute and a

  20   copy of the decree.

  21                    But this is at its most fundamental level

  22   an ex parte proceeding, clearly.      And I'll just tell the

  23   court the most recent citation for that.      And I can give

  24   the court a copy of this case.      It's Cantu v. Seeman.

  25   It's a May, 2012, court of appeals opinion.      It was




Page 117 of 207
                                                                      14

   1   petition denied from the First District, Houston Court

   2   of Appeals, where the exact same argument was raised

   3   about "I didn't get notice, I didn't get an opportunity

   4   to argue."

   5                    And the court specifically says:     Due

   6   process does not require that a complainant who has been

   7   granted an opportunity to be heard and had his day in

   8   court should, after judgment, have further notice and

   9   hearing before supplemental proceedings.

  10                    You don't give them, really, notice of

  11   writ of execution being issued.        They don't get a chance

  12   to challenge that.

  13                    THE COURT:    Or garnishment.

  14                    MR. HAYS:    Or garnishment or anything like

  15   that.      And they mention there's no statutory

  16   requirement.      So they overruled his objections.    You can

  17   keep a copy of that case, Judge, I have additional ones.

  18                     So what we're asking for in this case,

  19   Your Honor, is we now have a situation where there is no

  20   longer an appeal -- because that's what Mr. Blunck's

  21   original argument was:        You can't do anything under

  22   9.007(c) of the Texas Family Code.        That says while an

  23   appeal is pending you can't do anything to enforce a

  24   judgment -- or to enforce the property division.

  25                    Mr. Breeden was appointed originally just




Page 118 of 207
                                                                       15

   1   to hold on to this property, make sure nothing else

   2   happened to it.      Now we want Mr. Breeden appointed

   3   because of his background, his being board certified in

   4   consumer law, to be able to go collect on the judgment.

   5                    The judgment is in the amount of $242,000

   6   and some change.      There's interest attached to that

   7   because this judgment was basically done in October of

   8   2012.      So we've got, you know, at least two, two and a

   9   half years' worth of interest on this judgment.

  10                    I'm marking as an exhibit, Your Honor, as

  11   Movant's 1, a copy of Mr. Blunck's living trust.         It's

  12   been marked by the court reporter.       I'll tender that to

  13   the court.

  14                    I'm asking the court to do two things.

  15   One, is first take judicial notice of the file and the

  16   decree of divorce.

  17                    THE COURT:    The request is granted.

  18                    MR. HAYS:    And that, in and of itself,

  19   reflects the property that was awarded to Ms. Blunck.

  20   And it is that property, various items of property that

  21   we're asking for the court to appoint a receiver to be

  22   able to recover.

  23                    I'm moving for the admission of

  24   Movant's 1, which is the Living Trust in which

  25   Mr. Blunck transferred all of his property.        We believe




Page 119 of 207
                                                                     16

   1   that that -- well, that does establish in Mr. Blunck

   2   certain contractual rights.       Those rights are not

   3   subject to regular execution; we can't go have the

   4   sheriff execute on those.

   5                   But a receiver steps into the shoes of

   6   Mr. Blunck and can exercise the rights that are granted

   7   to Mr. Blunck under that agreement, under that trust

   8   agreement.     And so that's why we need to have a

   9   receiver, because essentially the receiver is going to

  10   step into Mr. Blunck's shoes with respect to that living

  11   trust and be able to exercise Mr. Blunck's rights that

  12   he would have under the living trust.

  13                   THE COURT:     Any objection to Movant's

  14   Exhibit No. 1?

  15                   MR. BREEDEN: I'm just standing here, Your

  16   Honor.     I'm not a party.

  17                   MR. HAYS:     He's not here yet.

  18                   THE COURT:     Correct.

  19                   MR. HAYS:     He's not here yet, until you

  20   sign an order.

  21                   THE COURT:     There being no objection,

  22   Movant's Exhibit No. 1 is admitted into evidence.

  23                   MR. HAYS:     And I'll tender the court a

  24   copy of our proposed order on that, Your Honor.          And it

  25   basically gives -- number one, it sets the same fee the




Page 120 of 207
                                                                   17

   1   court has previously recognized as a reasonable fee for

   2   Mr. Breeden.

   3                   Mr. Breeden and I discussed this and he

   4   felt that -- and I believe this to be true -- that it's

   5   fairer to do it on an hourly basis than a contingent fee

   6   basis.     It certainly benefits my client to do that

   7   considering there's about $242,000.     I appreciate

   8   Mr. Breeden not doing this on a contingent basis because

   9   the reasonable fee for that is a quarter, 25 percent.

  10   And certainly I believe his hourly rate is going to be

  11   much less than that.     That's what it was in connection

  12   with the original receivership.

  13                   So we asking $300 an hour for

  14   Mr. Breeden.     We are asking because the statute --

  15   there's a difference between the Turnover Statute and

  16   the provisions for receiver under the other provisions

  17   of the law.     Receivers routinely serve without bond.     As

  18   a turnover receiver, we're asking that Mr. Breeden be

  19   allowed to do that.

  20                   He showed himself to be an exemplary

  21   receiver in the previous case, and so in this situation

  22   all he's going to be doing is executing on a judgment.

  23   I think there's very little chance of anything going

  24   wrong that we would need a bond for.     So we're asking

  25   for it to be without bond.




Page 121 of 207
                                                                   18

   1                   And we're asking for certain rights to be

   2   afforded to him; namely, that property be turned over to

   3   him; that Mr. Blunck be required to turn over certain

   4   items to him.     We don't believe that that's going to

   5   happen, but we still have it in the order, asking for

   6   that.

   7                   And with that, Your Honor, I'd simply ask

   8   that the court approve the receivership.     This has been

   9   a long and arduous path to get to this point.     My client

  10   sat for over two years without having any benefit -- she

  11   still hasn't gotten -- she can't transfer title, she

  12   can't sell her car, transfer title to any of the

  13   vehicles because he hasn't signed off on any of it.        He

  14   hasn't done any of that.     And she's basically been

  15   sitting without any of this property.

  16                   We finally got the 600,000 that she should

  17   have gotten two years ago to her.     But this is the end

  18   of the road for Mr. Blunck.     And we need to start

  19   collecting on this judgment.

  20                   Your Honor, I have one additional thing

  21   that I wanted to provide to the court.     I have marked as

  22   Movant's 2 -- Mr. Breeden already mentioned this and the

  23   court knows it.     Mr. Blunck declared bankruptcy.     And as

  24   the court knows, you specifically asked the bankruptcy

  25   court for permission to be able to go against




Page 122 of 207
                                                                 19

   1   Mr. Blunck, and the bankruptcy court has granted you

   2   that permission.

   3                 They have also -- these particular debts

   4   are outside of the bankruptcy.    There's a court order

   5   that says specifically we can collect these.    He's in a

   6   Chapter 13 plan.   These reason why I'm presenting --

   7   these are the schedules that Mr. Blunck submitted.      And

   8   in those schedules Mr. Blunck represented to the

   9   bankruptcy court that he had exempt property, in

  10   addition to what we showed you with the trust and the

  11   contract rights that can be executed pursuant to the

  12   turnover order.

  13                 There is also exempt properties in terms

  14   that there's a number of firearms that he lists in here

  15   as being exempt property.    There's equity interest in

  16   properties.   And I would tender that to the court and

  17   move for its admission because it's a representation by

  18   him that he had over $200,000 of nonexempt property that

  19   he is still in possession of, that we want.    Because if

  20   it's over $200,000, it will go a long way toward

  21   settling this judgment of 242,000.

  22                 THE COURT:    Movant's Exhibit No. 2 is

  23   admitted into evidence.

  24                 I want to go through the basics of

  25   receivership a bit here.    Prior to this, the court




Page 123 of 207
                                                                      20

   1   appointed Mr. Breeden to hold and protect the property;

   2   is that basically --

   3                   MR. HAYS:    Correct.

   4                   THE COURT:    Now you're asking the court to

   5   appoint him on behalf of a party to collect, and as a

   6   subset of that to -- for lack of a better word, step

   7   into the shoes of Mr. Blunck as Mr. Blunck's fiduciary

   8   responsibility to the trust?

   9                   MR. HAYS:    Correct.    I'll be candid with

  10   the court.   Mr. Blunck attempted to avoid the

  11   application of any of our efforts to collect by

  12   transferring.    He has transferred all of his property

  13   into the living trust.       He represented to the court of

  14   appeals that was his poor man's attempt to a

  15   supersedeas bond.     That ended backfiring on him because

  16   the court of appeals said, You transferred it to a

  17   third-party, therefore you've accepted the benefits

  18   under the judgment by that transfer; your appeal is

  19   dismissed.

  20                   Under the trust agreement, Mr. Blunck has

  21   the right to revoke that trust.         Also under the trust

  22   agreement, Mr. Blunck has the right to appoint a

  23   substitute trustee.     Whomever is appointed as receiver

  24   will step into Mr. Blunck's shoes and have the right to

  25   either revoke the trust or appoint a substitute trustee




Page 124 of 207
                                                                  21

   1   to transfer property.

   2                   It is clearly in there that Mr. Blunck

   3   right now can tell his trustee "Do this with the

   4   property."     He maintains full control over it.    So those

   5   rights, those contract rights, the turnover order would

   6   authorize the receiver to execute those contract rights

   7   because those are rights that are subject to basically

   8   being -- they're subject to a receiver taking control of

   9   under the turnover order.     They're not readily leviable

  10   because you can't have the sheriff go out and do that.

  11   And so that's why we're asking the receiver to do that.

  12                   I fully believe that Mr. Breeden will then

  13   either cause a new trustee to be appointed and have that

  14   trustee transfer property pursuant to his request, or

  15   he's going revoke the trust.     One of the two.    And that

  16   primarily is the focus of our turnover proceeding.

  17                    Originally, we tried the turnover, we

  18   filed for a turnover, but Mr. Blunck said, Wait a

  19   minute, under the Family Code, 9.007(c) says you can't

  20   do that.     And there's a specific case.   They did a

  21   turnover order and the court of appeals said you can't

  22   do that because you're attempting to enforce the

  23   judgment, and while there's an appeal you can't enforce

  24   the judgment.

  25                   So we were stymied.   The most we could do




Page 125 of 207
                                                                      22

   1   is just have it held so that Mr. Blunck didn't run out

   2   and put it in a bank in South Africa or do something

   3   else with it.    And so the court just basically said,

   4   We're holding all of, you know -- and we agreed.        We

   5   even said that Mr. Breeden didn't have to invest it or

   6   do anything with it.     He just basically was going to

   7   hold title to it.     And we were perfectly fine with that

   8   because we just didn't want Mr. Blunck to do anything

   9   with it.

  10                   But now all the appeals have been

  11   discharged.     There's nothing else he can do, at all, to

  12   try and prevent the collection, as far as we see.        And

  13   so now we're moving to start to collect the judgment

  14   because we're entitled to do it.     And my client is

  15   entitled to get -- you granted her $240,000 worth of

  16   judgments to equalize the division of the estate.        Some

  17   of it is attorneys' fees.     I think over sixty grand of

  18   it is attorney's fees to Mr. Barrett.

  19                   Thankfully, Ms. Blunck has paid part of my

  20   attorney's fees out of the money she got.     She also had

  21   paid Mr. Breeden some, but not all, of his fees.        She

  22   still owes him I think the 7,000 or 7,500 that the court

  23   awarded today.

  24                   But she needs to be able to collect this

  25   and move on and kind of put a little bow on this and




Page 126 of 207
                                                                    23

   1   bring closure to it.

   2                  THE COURT:    The concept of having the same

   3   person be receiver under both hats is not an issue, is

   4   it?    Because, conceivably, Mr. Breeden was representing

   5   the court in the prior situation and would be

   6   representing a party.      So there's no conflict there, is

   7   there?

   8                  MR. HAYS:    No, sir.   And he is actually

   9   still also an arm of the court in terms -- because it's

  10   an executive function that he's going to be performing.

  11   And I actually think it is better to have the continuity

  12   there because he's familiar with this situation, as

  13   opposed to someone who would be coming in brand new, who

  14   wouldn't be familiar.

  15                  I mean, he's been through a lot of

  16   dealings with Mr. Blunck so far.       And although he's not

  17   going to have to deal with the same institutions

  18   again -- I mean, he has been up to Pittsburg.       And if

  19   there is an issue, I think the way that he handled the

  20   banks previously, he did a good job.

  21                  THE COURT:    The final report from Receiver

  22   is approved, the motion to pay the fees in the amount of

  23   $7,800 is approved.     Mr. Breeden is appointed as the

  24   Receiver.    That order is signed; that is, the Receiver

  25   related to the collection under the living will --




Page 127 of 207
                                                                    24

   1   living trust, excuse me.

   2                  MR. HAYS:    Your Honor, the court reporter

   3   is telling me you may not have officially admitted my

   4   Exhibit 2.

   5                  THE COURT:     Movant's Exhibit 2 is

   6   admitted.    It's my understanding that was officially

   7   admitted.

   8                  And the amount of $300 per hour is

   9   approved as being probably under the fair market value

  10   of what receivers are paid in these types of matters.

  11                  Anything else?

  12                  MR. HAYS:    No, sir.

  13                  MR. BREEDEN:     Your Honor, I'm going to be

  14   signing up as Receiver, and he's ordered to produce

  15   stuff at my office, is my understanding.         I haven't seen

  16   the latest version of the order.         I mean --

  17                  (Sotto voce discussion between counsel)

  18                  MR. HAYS:    May we be excused?

  19                  THE COURT:     You bet.

  20                  (Proceedings adjourned)

  21

  22

  23

  24

  25




Page 128 of 207
                                                                  25

   1   STATE OF TEXAS )

   2   COUNTY OF HAYS)

   3              I, Diana Vargas, Deputy Official Court Reporter

   4   in and for the 428th Judicial District Court of Hays

   5   County, State of Texas, do hereby certify that the above

   6   and foregoing pages contain a true and correct

   7   transcript of all portions of evidence and other

   8   proceedings, requested in writing by counsel for the

   9   parties to be included in this volume of the Reporter's

  10   Record, in the above-styled and numbered cause, all of

  11   which occurred in open court or in chambers and were

  12   reported by me.

  13              I further certify that this Reporter's Record

  14   of the proceedings truly and correctly reflects the

  15   exhibits, if any, admitted by the respective parties.

  16              WITNESS MY HAND this the 11th day of March,

  17   2015.

  18

  19                                /s/ Diana Vargas
                                    Diana Vargas, Texas CSR 5872
  20                                Expiration Date: 12/31/16
                                    P.O. Box 404
  21                                Schertz, TX 78154
                                    Telephone: 210-827-4164
  22

  23

  24

  25




Page 129 of 207
                                                                1

   1                         REPORTER'S RECORD
                               VOLUME 3 OF 3
   2                         CAUSE NO. 11-1217

   3   IN THE MATTER OF THE MARRIAGE    ) IN THE DISTRICT COURT
                                        )
   4   OF                               ) 428TH JUDICIAL DISTRICT
                                        )
   5   TEDDE R. BLUNCK AND              )
       CATHY A. BLUNCK                  ) HAYS COUNTY, TEXAS
   6
       ________________________________________________________
   7
                               EXHIBITS
   8   ________________________________________________________

   9                  I, Diana Vargas, Deputy Official Court

  10   Reporter in and for the 428th Judicial District Court of

  11   Hays County, Texas, do hereby certify that the following

  12   exhibits constitute true and complete duplicates of the

  13   original exhibits, excluding physical evidence, offered

  14   into evidence during the proceedings in the above-

  15   entitled and numbered cause as set out herein before the

  16   Honorable William Henry, judge presiding, on February

  17   9th, 2015.

  18                  I further certify that this Reporter's

  19   Record of the proceedings truly and correctly reflects

  20   the exhibits, if any, admitted by the respective

  21   parties.

  22                  I further certify that the total cost for

  23   the preparation of this Reporter's Record is $360.95 and

  24   was paid/will be paid by Petitioner Tedde R. Blunck.

  25              WITNESS MY HAND this the 11th day of February,




Page 130 of 207
                                             2

   1   2015.

   2

   3              /s/ Diana Vargas
                  Diana Vargas, Texas CSR 5872
   4              Expiration Date: 12/31/16
                  P.O. Box 404
   5              Schertz, TX 78154
                  Telephone: 210-827-4164
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




Page 131 of 207
                                                              3

   1                             VOLUME 3

   2                           EXHIBIT INDEX

   3   RECEIVER'S NO.                  OFFERED   ADMITTED   VOL.
       1   Receiver's File-stamped        6           6       2
   4         Motion

   5   RESPONDENT'S/MOVANT'S
       NO.
   6   1   Living Trust                  15          16       2

   7   2     Schedules                   19          19       2

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




Page 132 of 207
                  RECEIVER'S EXHIBIT 1

                        02-09-15




Page 133 of 207
                                                                                    FILED
·"·                                                                                 1/14/2015 12:40:25 PM
                                                                                    Beverly Crumley
                                                                                    District Clerk
                                                                                    Hays County, Texas


                                                  NO.   11~1217


      IN THE MATTER OF                                   §     IN THE DISTRICT COURT
      THE MARRIAGE OF                                    §
                                                         §
      TEDDER. BLUNCK                                     §     22ND JUDICIAL DISTRICT
      AND                                                §
      CATHY A. BLUNCK                                    §     HAYSCOUNTY,TEXAS


           MOTION TO APPROVE FINAL REPORT OF RECEIVER, FOR PAYMENT
           OF RECEIVER'S FEES AND EXPENSES, AND TO DISCHARGE RECEIVER

      TO THE HONORABLE JUDGE BILL HENRY:

                                     FINAL REPORT OF ACTIVITIES

             This report covers my activites as receiver in this case from and after the hearing held on

      March 5, 2014, after which the Court entered its "Order on Motion to Release Property in

      Possession of Receiver and for Clerk to Release Cash Bond to Receiver" which was signed on

      March 18, 2014.     At that time the Court denied the motion of Cathy A. Blunck to release

      property in possession of receiver but did approve additional fees incurred by the Receiver and

      for payment of the cash bond on file with the clerk of court for partial payment of my ft.:t.:s.

              1. I did receive payment of $7,000.00 for the cash bond from the district clerk's office as

      partial payment of my total approved fees in that order of $16,037.51, leaving a balance of

      approved fees in the amount of $9,037.50.

             2. Since the hearing in March, 2014, I only received sporadic emails from Ms. Blunck's

      attorney regarding the status of the appeal in this case, along with a request to sign an affidavit to

      be filed in the appeal, which I did sign and return to Mr. Hays. No fees are requested for these

      matters.


                                                         1




      Page 134 of 207
       3.      On December 11, 2014, Mr. Hays called me and advised that he had received the

mandate from the Court of Appeals tinalizing the dismissal of Mr. Blunck's appeal and that he

planned to file a motion requesting that I be discharged as receiver and that the 3 IRA accounts in

the banks in Pittsburg, Texas be transferred to Cathy Blunck. I advised Mr. Hays that based on

my knowledge of how banks operate that I felt strongly that no matter how his motion and order

were actually worded that the banks would require some kind of signature from both Ms. Blunck

and me in order to process transferring the accounts to her name and that it would be best, in my

opinion, for the court to order me to transfer the accounts to Ms. Blunck rather than having me

discharged and the order directing the non-party banks to transfer the accounts to Ms. Blunck.

Mr. Hays agreed with my position on how the order should be worded and advised that he would

file the motion the next day and request a hearing the following week.

       4.      On December 12, 2014, I received and reviewed the Motion to Release and

Transfer Property in Possession of Receiver and   to   Authorize Receiver to Submit Final Report. I

then sent an email to each of the 3 banks advising them that a hearing was scheduled for the

following week and that I anticipated that the Court would be ordering the accounts to be

transferred to Ms. Blunck.

       5.      On December 18, 2014, I appeared at the hearing on Cathy Blunck's Motion to

Release and Transfer Property in Possession of Receiver tmd to Authorize Receiver to Submit

Final Report. After hearing, the Court signed an order granting that motion and directing me to

transfer the 3 IRA accounts in various banks in Pittsburg, Texas to Ms. Blunck. I had previously

advised Mr. Hays, and advised the Court at the hearing, that I was available to go with Ms.

Blunck to Pittsburg, Texas the next day, Friday, December 19, to try to get all of the accounts


                                                2




Page 135 of 207
transferred to Ms. Blunck as quickly as possible.

        At the conclusion of the hearing I contacted the district clerk in Pittsburg to inquire about

a suit which Mr. Blunck advised during the hearing that he had filed in District Court in Camp

County and in which he anticipated seeking a temporary restraining against me transferring the

accounts to Ms. Blunck. The clerk sent me a copy of the petition which had been filed on

December 17 in Cause No. CV -14-2462 styled "Paulette M. Blunck, as Trustee of the Ted de R.

Blunck Living Trust v. Cathy A. Blunck." The original petition is styled ''Plaintiffs Original

Petition for Breach of Contract." The petition was signed by Tedde R. Blunck as attorney for

Paulette M. Blunck, as Trustee of the Tedde R. Blunck Living Trust." TI1ere was no allegation in

the petition relating to the receivership in this case nor is there a request for issuance of a

temporary restraining order, temporary injunction or pem1anent injunction. After consultation

with Ms. Blunck and Mr. Hays it was decided that Ms. Blunck and I would still go to Pittsburg

the next day and that in the event any type of injunction was issued and served on me or Ms.

Blunck that I would try to deal with the situation in person. I then advised the Court of the

situation and that in the event anyihing was served upon me the next day I might need to contact

the Court.

        6.     On December 19, 2014, I left my house promptly at 4:00a.m. to begin the drive to

 Pittsburg, Texas. Ms. Blunck had agreed to meet me at a shopping center right on 1-35 in Desoto,

 Texas, so I could pick her up there and we could drive from there to Pittsburg with minimal

 delay. I anticipated being able to make good time through use of state highway 130 to

 Georgetown, Texas, and thereafter because of the early hour. Unfortunately I encountered heavy

 rainstorms from just north of Georgetown to just north of Waco, with speeds reduced to a

                                                    ..,
                                                    J




Page 136 of 207
maximum of 60 mph and often less than that for long stretches. I arrived in DeSoto right at 8 am

and picked up Ms. Blunck and we arrived in Pittsburg at approximately 10:15.

        We went first to Pilgrim Bank. The lady we were directed to was not anyone I had dealt

with before but she seemed to know about the situation and went to work immediately. She

called the bank's IRA department and the legal department and then advised us that everything

was good and she would have the paperwork done shortly. Based on her questions and statements

 while preparing the paperwork it became apparent to me that the transactions the bank had in

 mind were not what should happen. The bank intended to issue me a cashier's check for the

 amount of the account, then have me deposit the check into an account in Ms. Blunck's name.

 This was not appropriate for several reasons, one being that I as receiver had no ownership

 interest in the account and should not receive any proceeds from the account, and another being

 that such a transaction would presumably destroy the status of the IRA accounts under federal

 law and incur taxes that should not be incurred. After lengthy discussions with the bank

 representative, the IRA department and the legal department, I finally got across that the

 transaction should be handled as if there were no receiver and the bank should simply close out

 the account in Mr. Blunck's name and transfer the funds to an IRA account in Ms. Blunk's name.

        We finished at Pilgrim Bank at approximately 2:15 p.m. and went across the street to

 Capital One Bank. The lady I had dealt with previously there was not in and the employee

 dealing with IRA accounts that day was from another branch but after conferring with the woman

 I had dealt with previously, and senior bank official on hand, and conferences with IRA and legal

 department, they agreed to handle the transaction the same way Pilgrim's Bank had. They had a

 lot of paperwork to get approved so while they worked on that we went to First National Bank of


                                                4




Page 137 of 207
Pittsburg. The bank president I had dealt with before was present and after quick conferences

with his departments, we got the paperwork started there. We then went back to Capital One and

finished up and then back to First National to do the same. We walked out of First National Bank

right at 5:30p.m. Had we not gone on a Friday when bank hours are extended tmtil 6:00p.m.

there is no way we could have finished all3 accounts.

       When we left First National Bank of Pittsburg, the 3 IRA accounts had been transferred

to Ms. Blunck in an aggregate amount of approximately $656,616.01.

       We then went to dinner, not having had a meal all day. We left Pittsburg at approximately

6:30 p.m. Ms. Blunck drove back to DeSoto so I could get some sleep before my drive back

home. We arrived in DeSoto at approximately 8:20. I then drove back to San Marcos and arrived

home at 12:30 a.m. Total distance traveled was 765 miles.

       8.     Ms. Blunck subsequently sent me a cashier's check in the amount of $9,037.50 for

payment of the remainder of my fees which had previously been approved by the Court.

       9.     The order of March 18, 2014 contained a provision entitled "Clarification

Regarding Accounts Under Control of Receiver", page 3, last paragraph of the Order. In that

provision, it was stated that the 41h account under my receivership was the Parsons Brinckerhoff

Group, Inc., 401(k) Retirement Savings account. I have not actually done anything in regard to

that account because Mr. Blunck told me at the March hearing that the money (approximately

$42,000.00) was still in that account and that he had no intention of claiming any of that money. I

also advised Mr. Hays that I was skeptical that I could do anything in regard to a 40l(k) account

because of the federal ERISA statute, which grants broad authority and immunities to plan

administrators and that given the amount of money involved in that account versus the IRA


                                                s


Page 138 of 207
accmmts that my time would be better spent in dealing with the IRA accounts. In my humble

opinion the 40l(k) account should be govemed by a QDRO rather than a receiver.

                  REQUEST FOR PAYMENT 0~"' FEES AND EXPENSES

       The Court has previously approved my hourly rate of $300.00 per hour. Time spent on

this matter is detailed below.

       1. December 11, 2014- telephone conference with Mr. Hays                               .5

       2. December 12, 2014- review of motion and emails to 3 banks                           .5

       3. December 18, 2014- attending hearing and research on case in Pittsburg             2.5

       4. December 19,2014- total travel and meal time                                     13.25

       5. December 19, 2014- time spent at banks getting accounts transferred               7.25

       6. January 7_, 2015 - review of file and preparation of this report                   2.0

       Total time through preparation of this report                                       18.75

       Fees requested

        3.5 hours@ $300.00 per hour for December 11 -December 18                      $1,050.00

        13.25 hours for travel on December 19@ $300.00 per hour                       $3,975.00

        7.25 hours for time spent at banks on December 19 @ $300.00 per hour          $2,175.00

        2 hours for time spent preparing this report on January 7@ $300.00 per hour   $ 600.00

        Total fees requested if no hearing on this motion                              $7,800.00

        Ms. Blunck has indicated that she will pay the fees approved by the Court. The allocation

of my fees as between the parties is to be determined by the Court and is outside the scope of my

role as Receiver. Should a hearing be required on this matter, I request that the Court award

additional fees for time expended at the hourly rate of $300.00 per hour.


                                                  6



Page 139 of 207
       WHEREFORE, I request that the Court approve my final report, approve payment of my

fees, and discharge me from my role as Receiver in this case.

                                                    Respectfully submitted,


                                                           ~£?          x2:                    ,.,
                                                    ~J~~~
                                                    LEON BREEDEN .
                                                    120 W. Hopkins, Suite 102
                                                    San Marcos, Texas 78666
                                                    Tel: 512-396-2199
                                                    Fax: 512-754-7163
                                                    leonifvJeonbreeden.com
                                                    State Bar No. 02940750
                                                    Receiver

                                     Certificate of Service

       I certify that a true copy of this document was served on each attorney of record or party
in accordance with the Texas Rules of Civil Procedure on January      j ']/          , 2014.



                                                     ~~€Ze#L
                                                    Leon Breeden, Rece1ver




                                                7



Page 140 of 207
                  MOVANT'S EXHIBIT 1

                       02-09-15




Page 141 of 207
                                                                             \lOt   3 34      PAGE     601


         TUJS AGBEM£NT.•OF TRUST is made and·eKecu:ted at Pittsburg~ Calllp County.

 1'e:&as. on this the     t;t;4-~day of December. 2012, by and between T¢dde R. Blun~ hereinafter
 tefen:ed to as '1 Settlor~'1 and Pap:lette M. B.lu,nck, hereinafter referred to as 1'Trustee," ofthis trust

 known as tbe Te be added to the trust estate; and

             WHEREAS. ®. Trtl$tee is Wilting       ro hold and adntinister sucll pl'                                                                                             334       PAGE    603
  be effective immediately upon delivery to the Trustee, except that changes \\1th respect to the

  Ttusteeis duties. liabilities or compensation shall not be effective without the Trustee's written

  consent. Settlor shall further have the power and· right to require and direct the Trustee to

  distribute to Settlor or to any other person designated by Settlor any property or properties held

  by the Trustee. hereunder.
                                              ARTICLE IV.

                                 Distributions Whik Settlor IS Living

        . lf during the life of Settlor there shail be transferred to the Trustee~ to be held in

  accordance with the tenns of this Ttust Agreement, investment or income-producing assets, then

 · so lmtg tlS Settlqr shall live, there shall be distrib;nted to. or for the bel)efit of Settlor so much of

  the trust income and corpt:ISas Settlor shall from time to time direct in wdting. Initially and until

  further wdtten notice from Settlor to the Trustee, the Trustee shall distribute to Settlor the net

·.. trUst ineom¢; In the event of the .incapacity of Settlor, ·then·notwithstanding any prior written

  instructions to the contrary, the Trustee may distribute to or for the ben.efit of Settlor so much of

  the truSt:· income and corpus as the Trustee shall detemtine, in· her sole discretion, to be necessary

· . and appropriatetoprovide forthe health; maintenanceandsupport·ofSettlor, Any·incomeuot so

  distributed shall be added to cdrplls. The Trustee shalt for the purpose ofthis Article fV. be the
  sole. judge. qf Settlor's incapacity; no judicial· detern1ination shall be required and the Trustee
          .                           .




  ·shall incur.u.·. ·o liability to·any person whomsoever for making distributions to or for the benefit of
                                                             .   .                      .




  Settlor~ upO.n tb:e Trustee's determination ofSettlor's· incapacity.

                                               ARTICLEV.

                                    DiSJ)OSJtion Upon Death. of Settlor

          Upon the .death of the Settlor, the Trust Agreement shall be tem1inated and the Trust




Page 144 of 207
                         3 34      PA&E     60 11
 dissolved and the entire trust estate shall be distributed; su~ject to the following provisions.

 conditions and limitations, outright and FREE FROM TRUST to the heirs as stated in the

 Settlor~$ Last.Will and Testament If Settlor does not have a Last WiH and Testament, the entire

 trust estate shall he distributed outright and FREE OF TRUST to the heirs~at-law of Settlor. The

 identity and respective shares of such heirs {as hereinafter defined in Article XI) shall be

 detennined in all respects as if the death ofthe Settlor had occurred immediately follo\ving the

 happening. of the event requiring such di~'tribution, and according to the laws of the State of

 .Texas thenitl force governing the distribution ofthe estate of an intestate .

                                           . ARTICLE VI.

                                (lene~al Provisions. Relatitig·.toTrust

         All uf the provisions ofthis Article VI ate applicable to alttrusts and shares create-d by

 this Trust Agreement.

         A     . Succession of Trustees~     The initial Trustee of the trust created by this Trust

. Agteerl1ent sh(;l}l be Paulette M. Bltmck. lf Paulette M. Blunck should fail or cease to serve as

 ;'fruste¢ for any reason, then Pauline L. Murphy shall serve as successor Trustee. If both Paulette

  M. Bll.liick and Pauline L.. Murphy should fail or cease to serve as Trustee for any reason, then a
 . !fllccessor Trustee·shall ~·appointed in the n1anner and with the qualifications pursuant to the·

 tenn$   of this Trust Agreement set forth in   the paragraph .below entitled ''APPOINTMENT OF

  SUCCESS,OR TRUSTEES'';
                 B.      Removal of TrtL                                                                                                                                     PAGE                   605
 qualifications pursuant to the terms of this Trust Agreement set forth in the paragraph below

 entitled"APPOINTMENT OF SUCCESSOR TRUSTEES;', Such removal shall be by a written

 ·doetnnent~     duly·· executed and acknowledged by the removing parties· and by the successor

 trustee, and shall be filed in the Real Property Records of Camp County, Texas. The successor

 trustee shall promptly deliver a copy of such recorded document to the trustee being removed

  and then serving and the delivery of such recorded document shall immediately deprive the

·· .removed trustee of all powers .as trustee hereunder. No purchaser from or other person dealing

  with any trustee is obligated to examine the County records and any such person shall be

 .prote   V'   o   A'~'   •   ''M-••·---~----~"''~~~>='•• M                         334 PAGE 606

 and. having a capital, surplus and undivided profits of at least Twenty Million Dollars, or any

 individualregardlessofdomicUe. Such appointment shall be made by a written document, duly

 executed and acknowledged by the appointing parties. and by the successor trustee being

 apppinted, and shall be. filed for record' in the .Real Property Records of Camp County, Texas. If

 a successor trustee is not appointed as hereinabove provided, then a court of competent

 junsdiction shall be requested to appoint a successor trustee '-\-ith the qualifications set forth

 above. andthe costs associm~d with such a court proceeding shall be paid from the trust or trusts

 fur which the suecessor trustee is appointed.

         E.      Rel~nguishment.     of Powers. Any ·trustee may release or· relinquish any one or

  more of any powers, rights. or privileges which, in the trustee's judgment. unless released or

  relinquisbed,Jnight resultin adverse Consequences to the intst estate ot' any beneficiary because

  ofchanges in law or interpretation of the law. Any such release or relinquishment shall be made

  by a ~itten document, duly executed and acknowledged by said trustee, and shall be filed for

 record in the Real Property Records of Camp           Count)'~   Texas. After any power has been so

  rel~ed ()f'Telinquishec!~ it   shall never again be exercised by such trustee.

         F.      Compensatio11 and J3ond. Any trustee serving hereunder shall be reimbursed for

  any and all expenses incurred while acting as trustee of the trust created pursuant to the

  provisions: hereof, and in addition any corporate trustee shall receive fair and reasonable

  cornpensatio!l· for services as .tn.tstee in·· accordance with the corporate trustee's regular fee
  schedules   as published from time to time.       No trustee serving hereunder shall be required to

  furnish bond or any other. security~ aild all rights,   powers~   authorities; privileges and discretions

  herein coliferred up()n any trustee· aLtthorized to serve hereunder shall be· exercised without the

  su~rvision   of any court, it being intended that so far as. cart he legally provided the trustee




Page 147 of 207
                                                                                    PAGE    607
      serving shall be completely free of all court supervision of any kind, including the requirements

      of any accounting; provided, however, that the then serving trustee shall furnish an accounting to

      any bene-ficiary or guardian of any benet'iciary ttpon reasonable demand made therefor .

                .G.       Powers and Duties of Successor Trustees.. .On the appointment and qualification

      of any successor trustee, the same duties shall devolve on and the sanle rights, powers.

      authorities, privileges; and discretions shall inure to such successor trustee        as to the Trustee
.     ori~inally      designated h.eteunder. AU rights, powers, authorities, privileges and discretions shall

      be exercised without the supervision of any court. No successor trustee shall have any duty,
      responsibility, obligatiotr or liability whatsoever for the ·acts, defaults or omissions of any

      predecessor truste.e. Any successor·trustee nanled herein shall be responsible only for the assets

      d~livered       by the preeerung tr:ustee, or his or her legal representative, and may accept as correct

      the statements of such predecessor, or his or her legal representative, that these constitute all of
      the assets of the trust estate, without any duty to in,quire into the administration or accounting by

      the preceding trustee. No successor trustee shall beheld responsible for.at)d by.reason of any act

      oroinission ofa pred.ece'ssor in trust

                H.         Reorgm1i1.ation of anv Corporate Trustee. Any corporation or national or state

      banking association that shall succeed to ali or the greater part of the asset') of any corporate
 :.      .. .         .    .                           .

·. · trustee $ervit\ghereunder by purchasei merger, consolidation, or otherwise, shall succeed to all

      the rights. duties, andftuictions ofsuch corporate trustee as trustee under all trusts governed by

      this TrustAgreement for which the corporate trustee is then serving or may serve as trustee.

                                                     ARTICLE VII.

                                       .9eneral Provisions Relating .to the Trust

                 A.        Situs. of Trust. The trusts created herein shaU·be deemed Texas•trusts and shall, in




Page 148 of 207
 aU re$pects, be governed by the laws of the State of Texas. However, if the Trustee. in the

 Trl.lStee's sole discretion~ detennines that a change of situs would be beneficial to the purposes of

  any separate trust established by this Trust Agreement, the Trustee shall have the discretion and

  authority to change the situs of any such trust to another state. f'onnal notice of any change of

 ·situs :rp.ay be given by filing of record a ""Titten declaration in the Real Property Records of

     Camp Cme shall be distributed outright and free of tn\St to tne Settlor, if living;

     otherwise to the beneficiaries thereof,   or to a custodian named for a beneficiary urtder a Unifonn
     Transfers to Minors Act, or to the beneficiaries' legal representatives in proportion to their

     respective presu:t:nptive interests in the trust or share at the time ofsuch terr;uinatimi. Upon such

 ... distribution an(t.delivery, the sai4 ·trustor share shall terttiinate and the Trustee then serving shall
 .                  .



     not be liable or responsible to any person or persons whomsoever for so acting. The Trustee then

     serving shall not be liable for fai1irtg or refusing at any time to tenninate the trust or a share

     thereofas: authorized by this paragraph.



                                                                                                  Page 8 of3l


Page 149 of 207
                                                                       ~$ 34 PAGE        60!)
         C.     ,Merger of Trusts. If any time the Trustee of any trust created pursuant to this

' ' TmstAgreementshall also be acting as Trustee of any other trust created hereby, or by a Will for

  the benefit of the same beneficiary or beneficiaries upon substantially the same terms and

, (X)nditiow., the then serving Trustee is authorized and empowered, if in such IhiStee's discretion

  suchaction is in the best irrterestofthe beneficiary or beneficiaries of the trust created hereunder,

  to transfer and merge aU of tbe assets then held tmder such trust created pursuant to this Trust

  Agreemen~   to and with such ,other trust and there'\lpon:and thereby to terminate the trust created

 ,hereby; Sllh trustee is further authorized to accept the assets of the other trust which may be,
, ,transfetre&to such trustee of the trust created hereunder and to administer and distribute such

 ,assets and properties so transferred in accordance with the provisions of this Trust Agreement. If

  the componenttrusts ditfer as to contijlgent beneficiaries and the contingency· occurs, the funds

·. may be diStributed in s.uch shares as the      trustee~   in the Trustee's sole discretion. shall deem

· necessary to create a fair ratio between the various sets of remaindermen. If any trust created in

  this Trust Agreement is merged with any trust created under any other document, such merged

 trust·. shall not continue lrey()nd the date. on which . the wliest rnaximurn tenn of the trusts . so

 .. merged would, without regard to such merger, have been requited to expire. Settlor further

  directs tha4 as to any property belonging to any trust estate at any time (inch.iding a merged trost)

. . as to wh:icb under the laws of any state applicable to said property that trust is required to be

  terminated ~t any time prior to its nonnal termination date. the ttust as to that particular property
 .shall terminate at the time required by the laws of said. state.
                       '.. .·p'rovts1on.
                 ,Perpetmties      ..
                                                Notwithstanding any other provisio11s of tllis Trust

····Agreement to the   c                 ,, '
                ~Ut
                          l) t_) ·4·
                          0 •) .        nar:r
                                        fAu:;.,
                                                  s. .1'. ·o·
 lineal descendants of the Settlor living on the date of this Trust Agreement.                     Upon such

 tertnination~   the remaining assets and property of the tntst shall be delivered and distributed,

 .outright ~d free of trust. to the person or persons to. whom the. income of the particular trust may

 be distributed at that time. If the income of a particular trust may be distributed to more than one

 Pt'l':Son at that tim.~~ the then serving Trustee shall· divide the assets and properties between such

 persons in such proportioJ1S between them as said Trustee shall determine, in the Trustee's sole

 ·dlscretion,.to bt;st calTY out the Settlor's intentions. as expressed in this docuniellt.

           R       ·Spendthrift ·Provision. No beneficiary shall have the right or power to anticipate,

  bY assigntttent or otherwise; any income or corpus given to such beneficiary or any portion
 thereof;.· nor~ in advance of actually receiving the same, shall any beneficiary have the right or

  power t{) sell. transfer, encumber or in anywise charge same; nor shall such inc-ome ot corpus. or

  any portion of s!Wle, be subject to any divorce, exectition, garnishment, attachment, insolvency,

  !:>ankruptqy or other Jegal proceeding of a1ry character, ot legal sequestration, levy or sale or in

 · any event or trullll1er be applicable or subject; voluntarily or involuntarily, to the payment of such



                                                        ARTICLEVUI.

                                                    Powersoftbe.'trustee
           The Trustee shall have and may exercise the foUowing rights, powers .and privileges with

  tespecno each trust created by this insttwnent, unless specifiealJy limited l:>y other provisions of
  this itistl'Ulllent:

           A.           ·n•
                    ·· .tstti·b··· uttons.
                                    ·•        The Trustee shall have full powet and authority to make all

  p~itions.     divisions and distributioits          con~mplated   by any of the provisions of this instrument.

  Any partitions, divisions or distributions may be tnade by allocating assets and property




Page 151 of 207
                                                                     L   334          PAG£     611
  proportionately in kind or by allocating undivided interests therein in kind.                Any partition,

  division, or distribution made by the Trustee in good faith shall be binding and conclusive on all

  interested parties. .In the event that a beneficiary shall, in t.he opinion of the Trustee, be
     .          .




  incapacitated by reason ofage,.illness, or any other cause at the time of a particular distribution,

  the.'frustee may apply the distribution for the benefit of such beneficiary in any manner that the

  Trustee may deem advisable, whether by payment of such beneficiary's expenses or to any such

  beneficiary, thelegat or natural guardian, the person having custOdy of such,beneficiary or any

 · other person deen1ed suitable by Jhe Trustee, Should any property be distributable hereunder to a

  minor person, the Trustee may make the distribution to a custodian for such person under the
  'lJnifonl;l Transfers to Minors Act ofTexas or any other state.

          R         Consewatiop, of Trust •Properties. The Trustee may hold~ manage and ~onserve

·····any an~ .all pr()perties transferred·. to the trust and may take any action that the Trustee .·may deem

  .necessary or appropriate, including the ·exercise of all rights .and powers that a prudent owner

  would exercise in managing and conserving properties of a like kind.

          C;        wvestm¢ntin Secgritigs.. The Trustee may buy. sell or trade any security ofany

  mtmre(inclt:.t.ding stocks, . stock tights, warrants, bonds,   debe11tures~   notes, certificates of interest,

  certificates of indebtedness and. options) or any other things· of value issued by any person, firm,

 ... association, trust. corporation or body politic whatsoever.

          D. ·      Securiti~   and Margin .Acc,ounts.      The Trustee may buy. sell .and· trade in

  ·securities   of any nature, including covered and uncovered options on margin and, for such
  purposes.. may maintain and operate margin accounts with brokers and may pledge any securities
  with broker$ as security for loans and advances made to the Truste.e.

          E.        Investment in .Real Estate and Personal Property. The Trustee may, at such cost




Page 152 of 207
                                   334       PA6E     612
  and llPOn S\lCh tem1s as the Trustee may deem advisable, purchase or otherwise acquire real

  estate and personal property of any kind and hold, manage i:lfid, conserve the same in whatever

  manner :the Trustee may deem best; lease such property under a lease or leases to commence at

 ·onceor in the future and for any period of time, even though such period may extend beyond the

  duration ofthe trust; renew and extend leases; partition, exchangt,\ release, convey or assign any

  dght, title or intetest of the trust in any real estate or personal property owned by the trust~ plat

  r{:al   estat~     at1d  lay outa11d dedicate streets; alleys and ways; and improve and erect. buildings on
            .         . ..


  ~Y reaLproperty {in addition to           or substitution for buildings at any time existing thereon).

                F.        .Investment ill Oil. Gas· and Other Mineral Interests. The Trustee may purchase. or
  otherwise a.oquite oil~ gas ·and other mineral interests;, leases, royalties;, overriding royalties,

  produ"-'tion payments, oil payments. gas payments, net profit overriding royalties, and net prof1t

 ·. interestS; :gr~t, .make and release oil, ga                                                                                PAGE    6-1 u *_).




 such ho1ding shalt however, defer the vesting in possession of any estate created by this

 instrument;

         R        Investment in Partnerships. The Trustee may purchase or otherwise acquire an

 interest in any partnership conductingca lawful business, transfer trust property to any partnership

 which will cortduct or is conducting. any lawful business, or become either a general or limited

 partner or any such partnership.

         I.        Power to Organize .or Continue Business. The Trustee may continue any business

 (Wllether a proprietorship, corporation; partnership; liinited partnership or other business. etiti ty)

 whichthe.tntstmayown.orin which it may be financially interested for such: time as the Trustee

  may deem to be in the bestintei-ests ofthe trust; employ in the conduct of any such business such

  ca;:pitat out of trust as th~ Trustee may deem pn)pet; borrow money for use in any such business

  alone or with other persons financially interested in such busil'less, and secure loans by a

  mortgage~    pledge or any other manner of encumbrance of not only the tn1st's property and

·. inte~st in such business. bttt also such portion of the trust outside of such business as· the Trustee

 .may deem,proper;organize•. ·eitber alone orjointly with. others, new corporations, partnerships.

 ·litl1ited p$'tiierships or ot}J.er business entities and convey to .it or them trust property or any part
  thereof~   and generally exercise with respect to the continuance,. management, sale or liquidation

  ofa:ny busiQess which the trust niay own or in which it may be financially interested, or of any

... n~w htl$itl~s.Qt bU$iness i.nterest;all the rights and powers which a ,prudent.owner of any such

 ·business woUld have·.

         J.        Selection and. Retention of Investme!1!JS. Any property acquired by the Trustee

  and •at any time constituting any part of the trust shall be deemed a proper investment, and the
  Tru~tee    shall be under no obligation to dispose of or convert snell property. Investme.nts need




Page 154 of 207
 not be diversified, may be of a wasting natme. and may be made or retained with a view to

 possible increase in value. The Trustee may invest all funds available for investment at any time

 that the Trustee may deem advisable in such investments as the Trustee may be permitted                to

 make pursitantto thetenns.heteof. The Trustee, unless otherwise herein specifically prohibited,

  shall have as wide a latitude in the selection, retention and making of investments as an

  individual would have in retaining or investing his own funds and shall not be limited to nor

·. bound                                                                                       PAGE    615
 COl}lorations as the Trustee may deem proper and appropriate; provided. however, that the

. Trustee shaH n.ot be empowered to make· any loan to any person. or corporation then serving as

 ·TrQstee hereunder.

         N.       Power to Vote Stock The Trustee may vote shares of stock in person or by

 proxy. with or \vitbout power of substitution; exercise and perform any and aU rights, privileges

 and powers inurmgto the holder of any .stock or security comprising at any time a part. of the

 trust, .and exerci$e by agent or attorney ..in~fact any right appurtenantto any property or matter in

 WhiCh the trust may be interested.

         Q.       Protection of the Trust Estate. The Trustee may protect, perfect and defend the

  title to anytrust prOperty; sue and be sued; enfhrce any bonds, mortgages or other obligations or

  liens owned by the trust;      compromise~ arbitrate,   or otherWise adjust claims in favOr of or against

  tl1e trust; waive .or release. rigiJ.ts of any kind; and abandon .any property considered by the

 T:rtisteeto be wotthless.

         P*       Notes•. Mortgages. and Foreclosures. The Trustee mayt at any time, reduce the

  r'4.te of interest payable on any bond, note_, or other security owned by the trust; continue

 .tnortgage& ttpon and after maturity, with or without renewal, or extend the sa.tne upon such term.s
         .    .              .                                              .




  as seem advisable to the Trcistee without reference to the value of the security at the time of such

  ccmJmliMce; tnodify or release any guaranty or mortgage; as an incident to collection of any

  bond or note. foreclose and bid in the property at foreclosure sale, acquire· the property. by d~ed

  frol11 the Jliortg~g                                        PAGE     616
  hazarcis and· in such amounts as the Trustee may deem advisable. With respect to lite insurance.

  the Trustee may acquire life insurance on the life of any beneficiary or on the life of any person

 in whom a beneficiary has an· insurable interest from any company in such amotmt and type· as

  the Trustee may deem advisable, pay all premiums from either income or principal, and

  designate as beneficiary the Trustee ofthe trust. With respect to all insurance policies held in the

  trust estate~ unless the Trusti!e shall arrange for the automatic application of dividends in

 . reduction· ofpremium payments, dividends shall be·treated.as a return of corpus· and applied to

  the paylllentofst1ch preniiums. ·

         R.      Employ and Compensate Agents and Representatives. The Trustee may employ,

  appoint, remove and compensate, out pfincome or corpus or in such proportion between income

  and c.()1'pus as the Trustee may deem proper, agents or other representatives, including

  acc{)untants, brokers, attorneys..at;.law~ attomeys,.in.:fact, investment counsel, investn1ent btokers,

 · realtors, rental agents, geologists! engineers, and other assistants and advisers, as are deemed by

  the Tru5tee to be helpful in the proper administration· of the tmst, without liability tbr any

 . neglect, omissi()~ l11:isconduct; or default ofsuch agent or representative, provided such agent or
  representative was selected and retained by the Trustee with due care.

          S.        Establishand Maintain Reserves. Out of rents, profits~ or other income received,

  the   Tru$te~ n~ay s~t ~p       reserves for   taxes~   assessments, itis:urance pr~miums, repairs,

  improvements~      depletion, depreciation, obsolescence and general maintenance of buildings or

  other property~

         T.      ·Power to Dete1mine Income and Corpus. Stock dividends and·capital gains shall

 ·be·· treated as corpus. Except as herein otherwise· ·specifically provided, the Trustee shall

  detennine in accordance with general principles of federal tax law the manner in which expenses




Page 157 of 207
 are to be borne and receipts credited between corpus and income and what shall constitute

 incoroe5 net.incometllldcorpus. In determining such matters~ the Trustee may give consideration

 to~   butshail not be· bound by~ the provisions of the Texas Trust Code.

           U.        Liability of 'Third Party. No purchaser at any sale made by the Trustee or person

 dealin,g ·with the Trusteeis obliged to see to the application of any m:oney or property paid or

 deliveredlQ the Trt.tstee. or to inquire into the expediency or propriety of~ or the authority of the

 Trustee to enter into and consummate! any transaction.

           V~        Documents.    The Trustee may execute and deliver any deeds, conveyances.

 assigp,m~ts,    leases, contracts, ~tock or security transfer powers, or any other written instrument
 · ofany character a.pptopriate to any of the powers or .duties herein conferred upon the Trustee.

           W.        Trai}S!}Stions with Beneticiar.ies and Fiduciaries; The Trustee is authorized to

 .eritqr into· any transaction pennitted by this instrument,· even though the· other party to that

  transaction is a beneficiary;. the estate of a, beneficiary; a trust. created by. or for the benefit of a

  beneficiary, whether living or deceased; the estate of Settlor; a personal representative of any

 estate. including that of Settlor; or a Trustee ·Of any trust, including the Trustee w1.der this

  instrument acting individually; except to ·the· extent that the Texas Trust Code, as .amended, or

 any successor       Sta~te   may expressly prohibit Settlor from authorizing any corporate Trustee

  serving hereunder front engaging in any such transactioi1. The Trustee is authorized, but not

 directed, to lend trust f®ds to the persona) representatives of the Settlor's estate upon such

.. s®urity and for such time and at such rate ofinterest as the Trustee, in its sole discretiol\ deems
 proper, and    to   purchase any assets from the personal representatives of the Settlor's estate for

  such sums and on such terms as the Trustee may deem appropriate or proper; provided, however,

 that th~ Tru,st¢e shaH be required to act in all such matters on the same basis as it would in




Page 158 of 207
                                                                                       PAGE    619
 other policies or any benefit plans which may be rnade payable to the Trustee heretmder,

  including, but not limited to, the following:

                  L       The power, as provided in Article I above, to add the proceeds of any

         other policies of insurance and any benefit plans to the operation of the trust by making

         such policies and benefit plans payable to the Trustee;

                 .2.      The tight to receive or· apply dividends or distributive shares of sut:plus.

         disability benefits, surrender values or the proceeds of matured endowments;

                  3.      The power to obtain and receive from the respec:tive insurance companit.·s

         :Such advances or loans on account of policies as may be available;

                  4.      The power to exercise any option, right or privilege granted in any policy

         :or benefit plan;

                  5.      The power to borrow       on~   sell, assign or pledge any policy or rights under

         •·I:Ulyhenefit plan;

                  6.      The power to changethe beneficiary Of any policy or benefit plan;

                  7.      The power to withdraw a policy or benefit plan from ~he operation of this

         ttust In ord~r to exercise a reserved power or for any other purpose;.

                  g.       The power .·tO· change the beneficiaries under this Trust Agreement, their
          ~ective shares        and plans of distribution; and

                  9.       The power to convert any policy of insurance intQ ·another Ionn          or· fonns

          It is the intent of the parties hereto that as       to   the life insurance policies listed on the

  atta                          ·'"   3 3·:~·it
                                %           PAGE    6'' (i
                                                      IV;




  such Settlor's lifetime. and the Settlor shall, during his lifetime, retai11 all other contractual

  benefit.~,   powers and options under such poH{..~es and benefit plan.

          B.        Dutv Regarding Policies and Premium Pavments.

                     1.         Settlor's Duties.    lt is tl1e Settlor's intention to pay all premiums,

          asse$sttteots; or other cbarges necessa.ry to keep all policies own~ by them and payable

          to the Trustee in force, but the Settlor shall be under no duty to do so and shall sustain no

          liability to anyone if'Settlor should permit any policies within operation of the trust to

           lapse for non-payment of premiums. assessments, or other ·charges. or         othemi~          pennit

           the policies, ot any of them, to become lUlco11ectible.

                    2.           1rustee's Duties. The Trustee .shan· be under no   obligation~   during the

          ·Hfetime of the Settl(}r, to pay any premiums, assessments, or other charges necessary to
           keep the policies in force, nor shaH the Trustee be under any obligation to ascertain

           whether the          s~e    have been paid, or to notify any person of the non-payment of

           premiums. The Trustee shall keep safely all policies deposited wit4 the Trustee, and

           sball. attherequest of the Settlor, execute such releases and other docunients         a.c;   shall be

           required to pe:nnit the Settlor to exercise any options, privileges, or powers reserved to

           the Settlor hereunder.
          .C.        Trustee's Duties Upon Insure                                                                                            PAGE                           621
     sums of money, the Trustee shall have the power to execute and deliver rec.eipts and other

     documents, .to compromise or adjust disputed claims in such manner as the Trustee, in the

     Tn1stee's sole discretion, nuty deem just, and to take such steps as the Trustee, in the Trustee's
     sole discretion, shall deem necessary and proper for collection thereof; prGvided that if payment

     on any policy is c-ontested. the Trustee shall not be obligated to take any action for collection

. U111ess.and until theTrustee·shall have been indemnified to.the Trust~c1 S satisfaction·against any

··· ·loss, liability~ ·or expense1 including attorney's tees; an                                           Acc::c.p;tance bv Trustee

          The Trustee by executing this Trust Agreement hereby accepts the trust created by this

 1'1'Ust Agreement and covenants to faithfully discharge aU duties of the Trustee hereunder.

                                                ARTICLE XI.

                                    l),~fhtitions   and   G~n,m;atProvisioll$

          Tbe following definitions and provisions are applicable to this TmstAgreement:
          A          Children and DescendantS; The terms 11 child, children, descendantS, issue" and

  similar tenns shall be deemed ortly to include children born to, or adopted (on or before eighteen

  years ofa¥e) in, a lawful· marriage. A posthumous. child shall be considered as living at the death
  of hi-, ,parent.

           B.        Heirs, The "heir$" of a person shaH include those persons who would ha:ve

 · inherited the personal, property of a deceased person had such .deceased person died intestate at

  the time of such distribution. unmarried and domiciled in Texas, under the laws of the State of

  Texas then in force, taking shares as prescribed by such applicable laws.

          'C.        Beneficiat;y. A "be11efi:ciacy'' is a pet'SOtl who is entitled   to distribution   assets

 lle-reundc.r. AtiY pers<>n,who is prohibited by law from inheriting property from my estate shall

 ··be treated as having failed to survive iue.

           D.        Trust. Except as provided otherwise by the context of this. document, the \vord

  "tt'U$t•i ~ .Xsed heteifi shall include any al14 ~ trusts cr~ted hereunder.

           R         'frust Estate. The tem1 "trust estate'' means all assets, however and whenever

 .acqutred, including income, which may belong to a trust ·at any given time.

           F.        Irustee. The term   'Trustee'~   shall include within its mea11ing any trustee and all

  tniste¢s sewing from time to time .hereunder and shalL refer both to the original Trustee and to



                                                                                                Page 22 of 32

Page 162 of 207
                                                                       3 34       PAfif       623
  any successor or subStitute thereof.

         G.        Code. The term "Code" refers to the Internal Revenue Code of 1986, as amended,

  and corresponding provisions of any subsequent federal tax laws.

         H.        Other.Tenns. The use of any gender· includes the other genders; and the use of

  either the singular or the plural includes the other.

                                              ARTICl~E    Xll.



         TI1is Trust Agreement shall · extend to and be binding upon the heirs, executors,

  administrators~legal representatives and successo~,     respectively, of the parties hereto.

                                             ARTICLE.Xlll.

                                         Cap~ion$ NP.t.Int~rnr.dive.

          The captions that have been used to designate the various articles, paragraphs and

  suhpam.graphs in this Trust Agreement are solely for convenience in reading and ease of

  ref~.rence   and shall not be construed in any event or manner as interpretive or lhl}iting the
  interpretation of the same.
                                                                                                 .'i{
         .IN WITNESS WHEREOF, this Trust Agreement was executed on this the !L f -day

  ~t{t4k: ' 2012 •


                                                  •. ~.~~£~·.
                                                      Blunck~
                                                  TeddeR.                                 ·




                                                  Paulette M. Blunck. Tmstee



Page 163 of 207
                                        624

  STATE OF TEXAS                                    §
                                                    §
  COUNTY:OF CAMP                                    §

          BEFORE ME. the undersigned authority, in and for the State of Texas, on this day
   personallyf,!.ppeared Tedde R, Blunck, in his capacity as Settlor, known to me to be the person
 . w)lose nan1e issttbs.cribed>to the foregoing instrument; and acknowledged to me that he executed
   the same for the purposes and consideration therein expressed and in the capacity therein stated.

          GIVEN· UNDER MY HAND AND SEAL OF OFFICE on this ·the· f~ ~. .day of
  December, 2012.


                                                IV
                                                I;I"'
                                               Notary Public, State ofl'exas


   STA1'E OF TEXAS                                  §
                                                    §
 ··· CQUNT\' OF CAMP                                §

     .         B·EFOQE ME; the undersigned authority, in and for the State of Texas, on this day
  . Jl¢J'sonally appe~ed Pal1lette M.. Blunck, in her capacity as Trustee, known to me to ~ the
  ·. person whose name. is subscribed to the for~going instrument, aiJ.d acknowledged to me that she
      executed the, same for the purposes and consideration therein expressed and in the capacity
· .. therein
        . . . .stated.
                 .. . .                                                                   I


          GIVEN UNDER MY HAND AND SEAL OF OFFICE on this the {) L{ . day of
   OE$ember~ 20:12. ·



                                                                                               0



                                                                                         Page 24. of3.2


Page 164 of 207
                                                                               PAGE        625
                                           SCllEDULEA

                               To Tbe Tedde ,R. Blunck Living Trust

                                   Dated: December~, 2012


  lnitial Assets: AU ofSettlor's interest i.n and to the following described properties:


  !mAL PROPERTY:
         ·Pa.rcel#l
         Address~     ·          1347 County Road 4510, Pittsburg~ Texas 75~686
         LegatDescription:       ABS A060 Mary Hayes. Tra¢t, 41-5000, 406~93 (+ 1.55 AC in Rd;)
         acres, Camp County, Texas (containing a computed area of 408.48 acres with 1.55 acres
         in a public road, leaving a net area of 406.93 acres)


        .· B};(NG :a tract of land situated in the MARY HAYS SURVEY ABSTRACT NO. 60,
           Camp County, Texas and beit1g the remainder of a tract of land eonveyed to E. B.
           McCaslin by deed recorded in volmne 191 Page 415 Deed Records Camp County,
           Texas, and being more particularly described by metes and bounds asfollows:

              BEGINNING at a point fot the Southeast corner .of this tract on the centerline ofCouniy
              Roaq Nn. 4510! satue being the Northeast corner of a tract of land conveyed to F. M.
      · . . Jon~byaeedreeordedin volume 22 page 286 DeedRecordsCamp                                         PAGE    626
          Texas and continuing for a total distance of 2187.00 feet to a point for corner in said
          creek. same being the Southwest corner of a tract of land in the name of P. L. Nolen et
          al}(Q.o ·r~cording data)•.
          3. North 48 .degrees 55 mi:outes 32 seconds F:.ast along the common line between said
          MpCaslin and Nolen tracts for a distance of 61.73 feet to a point for comer in said
          creek.
          4. South 54 degrees 55 minutes 32 ·seconds East along the common line between said
          McCaslin and Nolen tracts for a distance ot2 34.56 feet to a point for corner in said
          creek;
          5. North 55 degrees 17 minutes 22 seconds East along the common line between said.
     ·    Mc::Caslitl and Nolen tracts for a distance of 300.86 feet to a point for corner in· said
           creek.
         ···6~ THENCE South 87 degrees 51 minutes 39 seconds East along the common line
          between said McCaslin and Nolen tracts fol' a distance of 121.10 feet to a point for
          cornet in said creek
          .1; THENCE North 60 degrees 17 minutes 00 seconds East along the common line
          ~tween said McCa;slin and Nolen tracts for a distance of 83.25 feet to a point for
            comer in saictcreek.               ·
           :8. North 73 ·degrees 43 ·minutes 49 seconds East along the· common line between said
            MeCasiin and ·
            Nolen tractS tor a distance of 48.00 feet to point for corner in said creek,.
          .9. SoUth 64 degrees 21 minutes 04 seconds East along the common line between said
            McCaslin and                    ··         ···
           Nolen tracts for a distance of218~71 feet to a point for comer in said creek.
            I 0. North 11 degrees 55 iminutes 04 seconds West along the commotdine between said
            McCaslin and Nolen tracts for a distance of 65.38 feet to a point for corner in said
            creek•
         .· TL North 08 degrees 50 minutes 00 seconds East along the oommort lirie between said
            McCaslin and · ·
            Nobm tracts for a distance. of 112~06 feet to a point for corner in said creek.
          ··12... South 60 degrees 39 minutes 07 seconds East. along the common ·line. between said
           McCaslin and
            .          .

         . Nolen tracts fot a distcl.nce of 201.50 feet to a point for corner in said creek
         ···. lS. North 8S degrees 46 minutes 22 seconds East along the common line between said
              McCaslin and Nolen tracts for a distance of 21,50 feet to apoint fbr comer in said
              creek, saJjle being a point inthe\Vest line of a tract ofJandin the name of H. Stephens,
              (no recording data) .
             •tHENCE. South 19·.. degrees 48 minutes 58 seconds East along the common I ine
              between sttid McCaslin· and Stephens tracts ·and generally along a wire fence, passing
           the following tracts along the East line of McCaslin tract:
           Annie Reynolds, (no recording data), Hartwell Stephens, (no recotding data). and a
           tract of land. conveyed to E. R. McCaslin and Myrtle McCaslin by deed recotded in
           volume 59 page 43 Deed Records Camp County, Texas and continuing for a total
           distance of 5101.23 feet to a fence post found for comer.
           THENCE North 70 degrees 11 minutes 31 seconds East along· the common line



Page 166 of 207
                                                                   L   ...   :334                629
       point, :a% inch iron rod found, bears North 69Degrees 03 Minutes 27 Seconds West, a
       distance of 64;()0 feet;

                      THENCE South 69 Degrees 03 Minutes 27 Seconds East, with the South
       line ofsaid State Highway No. ll, a distance of 60.38 feet to a ~ inch iron rod set with a
       yellow plastic cap stamped {CBG INC) at the Northwest COtner of a tract of land once
       conveyed to Mollie Thomison by Warranty Deed as recorded in Volume 051 ~ page 165,
       Deed Recordst Camp- County, Texas. from said point, .a % inch iron pipe found. bears
      ·North 12 D~es.53 Minutes 11 Se®nds West,adistanceof0.9$ feet;

                      THENCE South 12 Degrees 53 Minutes U Seconds West, with the West
       line of said Thomison tract, and passing the Southwest comer ofsaid Thon1ison tract, and
       a Northwest co1:11er ·of the remainder of a called 1~1/4 acre tract conveyed to Camp
        Councy;.City ofPittsbutg, Texas, by Warranty peed; as recorded in Volume 122, page-
        483,,. I)eed R(foord$, Camp County. Tex~s.•· @.d continuing oil for. a total distance of
       :28136, feettQ a   ~ inch iron rod set· wit:h a yellow plastic cap stamped (CBG INC). at the
        Eastern mos.tNortheast corner of a call¢O:INT
        OFBEGINNINGandCONTAINING 22,707square feet or 0.52 acres ofland, more or
        less.

  ALL IIQUSitiiOLD ·FU~lTURE,. FURNISHINGS, FIXTURES, GOODS,. ART
  QBJECTS, COLJ..ECTIBLES, APPLIANCES, AND EQUIPMENT OWNED BY
  sE·rn:.QR             ·
 ·MOTOR.VEHlCLF..S:

        Vehicle#l
        Description:    2008            Ford     F-150   Lariat,       vehicle        identification   number
        lFTPWl4V88FB48320

        Vehicle.#2
        Description:            2012      Ford     Escape,     . vehicle         identification        number



Page 167 of 207
                                                    334            PAGE        6:JO
              1FMCUCEG7CKA65259

              Vchicle#3
              Description:      1976 Bethany Citation Travel Ttailer. vehicle identification
              number BF1lllCPB4.640 15

  CASI1 IN BANKS:

              Account#l
              lnstitt1tion:                         First 'NationaLBank
              Ac()ounl type:·                       Checking Account
               AccQl.lnt!CD#:                       503108466
               .       .            .




                                                   -Rrst~fttien(t) 9~m                         ~-~- CB
              .t\ae(nmt~··.
              ~tiunten! •···                                                         .     .
               ~:                                   lnJicy#I
               Insurer~        .·       LibertY Life ··
               Policy#:                 '6268

              ·Policy #2
              ·. :ln8ilter:                 West•Coast Life
               Policy#:                     2817

               Po1icy'#3
               lllsurer:                · Mass Mutual
         ·... Policy#:                      5310

  EMPLOYEE ltETIREMENT PLANS!

              !~m#l                                                                                                                        ~f{:;   P/3
               Des~~                    • ~ .R: Bi!fielf's               a~ irt·            PttBaMi BrimJ.kee£1' lftG.                    j,~~

    ..   ..        .       -            .      .
  ·t&;i&i       Qif~!il ·compeitiatio~a Bla~a (DCC»G l~,         c/Q   ~r R.Gw.e Pl'ic~, arisiag oot g£ +eEW$ .Rv ·   1hJ>
       ]jl)~ Mtp.le~ ·nita Pat:seas 8fli~Gkedtetl¥ lae, te             a& tlai4.JedEle. R. Bh1ttek   Q/3
       ig ~tigi'Oie f'>r £hnds •vitlukawal aaG ;wtuall~c :p~d.                                               . · .· · ·

       kem@ ..
                +)eseription: +ssMENTAND SUPPUESOWNED BY SETTLOR.

        Item.#4
        Dy59ription: . ALL TOOLS; EQUIPMENT AND OTHER PERSONAL PROPERTY
      . OWNED BYSETfLOR.            .   .

        Item#S
      ··.•l:)escriptipn: ALL CLOTHING. JE\VEU~Y. AND OTHER PERSONAL EFFECTS
        OWNED BY SETlLOR.                                     .                                 .

       ··ltern#6                   ..                                              .
      . {)escriptiott: ALL HlJNTING TROPHIES ANn PRIN'TSOWNED BY SE1i'LOR.

        item #7
        O~s.¢ription: PROCEEDS FROM THE NOtES RBCEIV ABLE FROM. RICHARD
        AND VANESSA ANTOINEAND·BEAU SHAFER.                  .




Page 169 of 207
                                 !J~       33 4




  iiie'rcaae-:a. alunokLiviii!itruii ·· ···
                                       .          .
                                              ·· · ··· ··

Page 170 of 207
                                                                                    ;·-,;

                                                                                 '1\,L      334 PAut 633
--;;,•l.f'
     '>""':;···..
      ~
         0




                      THE STATfOF TEXAS . , ·~ EV!tt#E YOUNG, COUNTY ClERK ,CAMP COUNTY, TEXAS
                                            .~ _'.4& t!eij!t»t: Mmify that the foregoing instrument of writing ytlth its
                                                                 fat record in my office on the 1.1 day of . ' ·              A.D. 2012
                                                                   .M: z~uly recorded                  MOVANT'S EXHIBIT 2

                       02-09-15




Page 172 of 207
           Case 13-20129           Doc 14          Filed 07/23/13 Entered 07/23/13 23:31:22                       Desc Main
                                                    Document      Page 1 of 35
B6A (Official Form 6A) (12/07)



In re Tedde Robin Blunck                                                         Case No.   ..:.1.::.3·-=2:::.01.:..:2:.:9:._.._ _ __
                                                                                                                (if known)



                                           SCHEDULE A - REAL PROPERTY




 Real property in Hays County                               Fee Simple                  c              $515,000.00                      $388,440.00
 Less than 10 acres of real property and
 improvements located at 1152 Little Bear Road,
 Buda, Hays County, Texas, subject to Cathy A.
 Blunck's right to exclusive use of the property
 pending payments of funds byTedde Blunck
 (100% of mineral rights)

 Legal: Lot 9, Block C od Elliott Ranch, Phase Four,
 a subdivision in Hays County, Texas, according to
 the map or plat of record in Volume 12, Pages 151-
 156 of the Plat Records of Hays County, Texas

 Debtor's homestead (Camp County)                           Equitable Interest          H               $650,000.00                     $428,648.00
 406.93 acres of real property with improvements
 loeated at 1347 CR 4510 Pittsburg, Camp County,
 Texas. (100% of mineral rights)

 Legal: ABS A060 Mary Hayes, Tract, 41-5000,
 406.93 (+1.55 AC in Rd.) acres, Camp County,
 Texas (containing computed area of 408.48 acres
 with 1.55 acres in a public road, leaving a net area
 of 406.93 acres) BEING a tract of land situated in
 the MARY HAYS SURVEY ABSTRACT NO. 60, Camp
 County, Texas and being the remainder of a tract of
 Ia rid conveyed to E. B. McCaslin by deed recorded in
 Volume 191 Page 415 Deed Records Camp,
 County, Texas, and being more particularly
 described by metes and bounds

 Orlanda, FL time share                                     Time Share                  H                 $20,000.00                          $0.00




     Page 173 of 207
             Case 13-20129               Doc 14   Filed 07/23/13 Entered 07/23/13 23:31:22                       Desc Main
868 (Official Fonn 68) (12107)
                                                   Document     Page 2 of 35



In re Tedde Robin Blunck                                                        Case No.   ..:.13:::.:·:::2=..01.:.:2:=:9:_.._"'"""7"_ __
                                                                                                          (if known)



                                          SCHEDULE B - PERSONAL PROPERTY




   Checking, savings or other finan-          Cypress Bank (IOLTA account)                                                                     $0.00
cial· accounts, certificates of deposit       Pittsburg, Texas
or shares in banks, savings and loan,
thrift, building and loan, and home-          Cypress Bank, checking xxxx8152                                                                $286.00
stead associations, or credit unions,
brokerage houses, or cooperatives.            Cypress Bank; checking xxxx2980                                         w                     $7,374.29
                                              (funds comingled with debtor's)


3. Security deposits with public util-
ities, telephone companies, land-
lords, and others.

   Household goods and furnishings,           stove                                                                                          $100.00
including audio, video and computer
                                              microwave                                                                                       $50.00

                                                                                                                                             $300.00

                                                                                                                                             $300.00

                                              washer/dryer                                                                                   $200.00

                                              silverware                                                                                      $50.00

                                                                                                                                             $750.00

                                              lawn furniture                                                                                  $50.00

                                              lawn mower                                                                                     $350.00

                                                                                                                                             $300.00

                                                                                                                                              $50.00

                                              DVR                                                                                             $50.00




     Page 174 of 207
            Case 13-20129               Doc 14        Filed 07/23/13 Entered 07/23/13 23:31:22                          Desc Main
B6B (Official Form 6B) (12107)- Cont.
                                                       Document      Page 3 of 35



In re Tedde Robin Blunck                                                                         Case No.   ~1~3-::!:2~01~2:_::9~----­
                                                                                                                     (ifknown)



                                         SCHEDULE B - PERSONAL PROPERTY
                                                                    Continuation Sheet No. 1




                                                                                                                                          $200.00

                                                                                                                                          $100.00

                                                                                                                                           $50.00

                                                                                                                                          $500.00

                                                                                                                                          $450.00



    Books; pictures and other art
lobjec1ts; antiques; stamp, coin,
 record, tape, compact disc, and other
IC01llec:tio1~S or collectibles.

                                                                                                                                         $1,000.00


  . Furs and jewelry.                                                                                                                    $2,500.00



   Fireanns and sports, photo-                Belgium made Browning Nomad, 6 3/4" barrel, semi-                                           $400.00
         and other hobby equipment.            ••n~n<>•••r 221ong rifle caliber, S/N 69196P6


                                                 mith & Wesson Model17-3, 6" barrel, 6-shot double                                        $450.00
                                                      revovler, 22 long rifle caliber, SIN SK1 0201, G12

                                                            & Wesson Model19-3, 6" barrel, 6-shot double                                  $500.00
                                                            revolver, 357 magnum caliber, S/N 9K64937

                                                            & Wesson Model 29-2, 8 3/8" barrel, 6-shot double                             $650.00
                                                            revolver, 44 magnum caliber, S/N N602213

                                             11-1.,............   & Kock Model USP Compact 9mmx19, semi-                                  $750.00
                                                                    9mm caliber, S/N 27-050428




     Page 175 of 207
            Case 13-20129               Doc 14   Filed 07/23/13 Entered 07/23/13 23:31:22                              Desc Main
868 (Official Form 68) (12/07)- Cont.
                                                   Document     Page 4 of 35



In re Tedde Robin Blunck                                                                Case No.    ..:.1=.3·:::2=.01.:..:2::::9:..___ _ _ __
                                                                                                                           (if known)



                                          SCHEDULE B - PERSONAL PROPERTY
                                                        Continuation Sheet No. 2




                                             ITh,nm'n"'"' Center Contender, single shot, .357 Herrett                                            $900.00
                                             caliber, SIN 108086, two barrels, one with iron sights and
                                             one with Leupold 2X scope

                                                    Model4510 3" Stainless Steel Barrel, .410 & .45                                              $600.00
                                                    , S/N CV883961

                                                                                                                                                 $350.00


                                                  Model19 9mmx19, semi-automatic, 9mm caliber,                                                   $500.00
                                             SIN BY6096

                                             Buddie Arms Double Duce 22 long rifle 2-shot Derringer,                                             $250.00
                                             S/N 15918

                                             Ruger LCP Model 03701 semi-automatic 380 auto caliber                                               $500.00
                                                378-46340 with LazerMax sight

                                             S&W 460 Model Whitetails Unlimited 1 of 100 Texas Model                                            $1,500.00
                                                W1U1071

                                              InterArms Model Mark X Alaskan, 375 H & H Magnum                                                  $1,200.00
                                                      bolt action, S/N B203486 with 2x7 Redfield
                                             !Widefield Accutrac scope with Redfield mounts

                                              Remington Model700 BDL, 270 caliber, bolt action, S/N                                             $1,000.00
                                                       9 with 3x9 Redfield Widefield Accutrac scope with
                                             1RotifioJti Mounts



                                                      Model10/22 Cabrine, 221ong rifle caliber, semi-                                            $500.00
                                                          SIN 231-79409 with 4x Weaver scope with
                                             '/\'""""'~• mounts




     Page 176 of 207
            Case 13-20129               Doc 14     Filed 07/23/13 Entered 07/23/13 23:31:22                              Desc Main
868 (Official Form 68) (12107)- Cont.
                                                    Document      Page 5 of 35



In re Tedde Robin Blunck                                                                   Case No.    ...:.1~3-~2~01,.:..:2~9:....___ _ _ __
                                                                                                                   (if known)



                                         SCHEDULE B - PERSONAL PROPERTY
                                                             Continuation Sheet No. 3




                                                          Arms Inc. Golani Sportster, .223 caliber, two 35
                                                       clips and one 50 round clip, S/N GLN03854

                                                 AR-15, A2, 223 Caliber Government Cabrine SIN                                                  $2,500.00
                                                   1 with AimPoint Como ML2 4MOA, Model1 0338, S/N
                                                  16, three 20 round clips and one 50 round clip and
                                                     light Tactical Illuminator Model M3, no S/N rifle,
                                             n"""'n''"' and Illuminator

                                             IRc•.n;.,nt....n Model700 BDLEngraved, 300 Winchester                                              $1,600.00
                                                       bolt action SIN E6478948 with 4x12 Bushnell
                                             l~nnrt"'i<>UJSCOpe S/N 74-0412-0


                                             IS::~•vAr1F!
                                                        Arms Model19530 Axis XP 243 Winchester caliber,                                          $500.00
                                                   action, S/N H493953 with 3x9 Bushnell Scope S/N 76


                                                 Garno Bone Collector Bull Whisper 4.5 (.177) Caliber                                            $250.00
                                                 Rifle S/N 04-IC507916-11 with VFLC 4x32 Scope SIN
                                              1711F

                                                       Yugo Model7.62x39 Nato Round C.A.I. Georgia, VT,                                          $350.00
                                             J::;tciCIr Model 50, 2 3/4" ~hamber, 12 gauge, semi-                                         $500.00
                                              automatic, full choke, S/N 55844




     Page 177 of 207
            Case 13-20129                Doc 14      Filed 07/23/13 Entered 07/23/13 23:31:22                       Desc Main
868 (Official Form 68) (12/07) - Cont.
                                                      Document      Page 6 of 35



In re Tedde Robin Blunck                                                                       Case No.   .!1~3-:!:2~0~12~9~----­
                                                                                                                  (if known)



                                          SCHEDULE B - PERSONAL PROPERTY
                                                                  Continuation Sheet No. 4




                                                                                                                                    $1,200.00




                                                       made UCN X12, 3" chamber, 12 gauge, pump, riot                                $300.00
                                                  with heat dissipater, black matte finish, 19" barrel,
                                              improved cylinder choke, nylon sling, SIN 03 02717

                                              Remington 870 Magnum 12 gauge pump, 3" chamber,                                        $500.00
                                              invector choke, extended magazine, SIN V550259M with
                                              Simmons 4x32 Prodiamond shotgun Scope with Weaver
                                                  mounts and Tasco side plate

                                                  ,...,c;:nrort   Model2746, 2 314", 3", & 3112" chamber, 12                         $750.00
                                                     over and under, 28" barrel with variable choke,
                                              improved cylinder, modified and full, engraved barrel,
                                              receiver and forearm, manufactured by Armi Techniche
                                              Emilio Rizzini, Marches, Italy, SIN 58085

                                              Pelican 2 gun hard sided case                                                          $300.00

                                              3 Plano 2 gun hard sided cases                                                         $300.00

                                              8-Soft long gun cases                                                                  $300.00

                                              Knives, game calls, holsters & ammunition                                             $3,000.00

                                              PSE Firestorm Lite Bow wlquiver stablizer, sights, whisker                             $500.00
                                              biscuit, case and 5 dozen aluminum arrows

                                              PSE X-Force HF wlquiver, stabilizer, sights, whisker                                  $1,550.00
                                              biscuit, case and 2 dozen Axis arrows

                                              5 dozen Silver broadheads, 4 dozen Muzzy broadheads                                    $300.00




     Page 178 of 207
            Case 13-20129               Doc 14     Filed 07/23/13 Entered 07/23/13 23:31:22                     Desc Main
B6B (Official Form 6B) (12/07)- Cont.
                                                    Document      Page 7 of 35


In re Tedde Robin Blunck                                                               Case No.   .!1=.3-:..=2~01.!.!2=.!9~----­
                                                                                                            (ifknown)



                                         SCHEDULE B - PERSONAL PROPERTY
                                                         Continuation Sheet No. 5




9. Interests in insurance policies.
Name insurance company of each
policy and itemize surrender or
refund value of each.

10. Annuities. Itemize and name




12. Interests in IRA, ERISA, Keogh,          Parsons Brinckerhoff Inc. Exec Def Comp Plan (DCOMPI)                                 $78,104.00
or other pension or profit sharing
plans. Give particulars.                     Parsons Brinckerhoff Inc. Exec Def Comp Plan (DCOMPII)                           $120,816.00

                                                          IRA- Rollover (FNB Pittsburg, Texas)                                $236,657.03



                                                 .RowePrice 401 K                                                                  $40,120.25

                                             IRA: Pilgrim Bank of Pittsburg, Texas                                            $210,000.00
                                             acct. no. xxxx865 (estimate)

                                             IRA: Capital One Bank                                                            $229,000.00
                                             accountno.xxxxxx474
                                             (estimate)



13. Stock and interests in incorpo-
rated and unincorporated businesses.
Itemize.




     Page 179 of 207
                   Case 13-20129           Doc 14    Filed 07/23/13 Entered 07/23/13 23:31:22                      Desc Main
868 (Official Fonn 68) (12/07)- Cont.
                                                      Document      Page 8 of 35


In re Tedde Robin Blunck                                                                   Case No.   .!1~3-:!:2~01!.!2~9:__ _ _ __
                                                                                                               (if known)



                                            SCHEDULE B - PERSONAL PROPERTY
                                                                Continuation Sheet No. 6




 14. Interests in partnerships or joint
 ventures. Itemize.

 15. Government and corporate bonds
 and other negotiable and non-
 negotiable instruments.

 16. Accounts receivable.                                      loan balance from Beau Shafer
                                                    ·~•~"_.;,,,.,                                                                     $14,500.00
                                                             owed on note secured by Jeep)

                                                        receivable from Richard and Vanessa Antoine                                   $45,000.00


 17. Alimony, maintenance, support,
 and property settlements to which the
 debtor is or may be entitled. Give
 particulars.

 18. Other liquidated debts owed to
 debtor including tax refunds. Give
 particulars.

 19. Equitable or future interests, life
lti:>'Lc:ne,::~.
           and rights or powers exercis-
 able for the benefit of the debtor other
      those listed in Schedule A- Real
 Property.

 20. Contingent and noncontingent
 interests in estate of a decedent, death
 benefit plan, life insurance policy, or
 trust.




         Page 180 of 207
            Case 13-20129               Doc 14   Filed 07/23/13 Entered 07/23/13 23:31:22                   Desc Main
B6B (Official Fonn 6B) (12107)- Cont.
                                                  Document      Page 9 of 35


In re Tedde Robin Blunck                                                             Case No.   .!1~3-::!2~0:.!.12~9~----­
                                                                                                         (ifknown)



                                          SCHEDULE B - PERSONAL PROPERTY
                                                       Continuation Sheet No. 7




21. Other contingent and unliqui-
dated claims of every nature,
including tax refunds, counterclaims
of the debtor, and rights to setoff
claims. Give estimated value of each.

22. Patents, copyrights, and other
intellectual property. Give
particulars.

    Licenses, franchises, and other
        intangibles. Give particulars.

24. Customer lists or other compilations
containing personally identifiable
information (as defined in 11 U.S.C.
§ 101 (41A)) provided to the debtor by
individuals in connection with obtaining
a product or service from the debtor
primarily for personal, family, or
household purposes.

25.Automobiles, trucks, trailers,            1976 Bethany Citation Travel Trailer                                             $2,000.00
and other vehicles and accessories.
                                             2007 Ford Expedition                                                            $12,000.00

                                             2008 Ford F-150                                                                 $15,000.00

                                                  Ford Escape                                                            $21,000.00


    Boats, motors, and accessories.          Duck Boat, Motor, and Trailer                                                    $5,000.00
                                                  to Debtor; in possession of former spouse)



  . Aircraft and accessories.




     Page 181 of 207
            Case 13-20129               Doc 14      Filed 07/23/13 Entered 07/23/13 23:31:22                           Desc Main
B6B (Official Fonn 6B) (12/07)- Cont.
                                                     Document     Page 10 of 35


In re Tedde Robin Blunck                                                                     Case No.     .!1~3-:!:2~01~2=9~----­
                                                                                                                  (ifknown)



                                          SCHEDULE B - PERSONAL PROPERTY
                                                            Continuation Sheet No. 8




28. Office equipment, furnishings,                                                                                                   $100.00
and supplies.
                                                                                                                                    $1,000.00

                                                                                                                                     $500.00

                                                       office equipment                                                               $50.00

                                                                                                                                     $300.00


    Machinery, fixtures, equipment,
    supplies used in business.

   .Inventory.

31. Animals.

32. Crops- growing or harvested.
Give particulars.

33. Farming equipment and
implements.

34. Farm supplies, chemicals, and
feed.

35. Other personal property of any
kind not already listed. Itemize.




                                                                         8           continuation sheets attached   Total >
            (Include amounts from any continuation sheets attached. Report total also on Summary of Schedules.)



     Page 182 of 207
              Case 13-20129            Doc 14         Filed 07/23/13 Entered 07/23/13 23:31:22                             Desc Main
                                                       Document     Page 11 of 35
B6C (Official Form 6C) (4/13)


In re Tedde Robin Blunck                                                                      Case No.    ...:.1=..3--=2=-01.:.:2=9:___ _ _ __
                                                                                                                               (If known)



                                     SCHEDULE C - PROPERTY CLAIMED AS EXEMPT


 Debtor claims the exemptions to which debtor is entitled under:              0    Check if debtor claims a homestead exemption that exceeds
 (Check one box)                                                                   $155,675.*
  D   11    u.s.c. § 522(b)(2)
 ~    11    u.s.c. § 522(b)(3)




 Debtor's homestead (Camp County)                         Const. art. 16 §§50, 51, Texas Prop.                $221,352.00                    $650,000.00
 406.93 acres of real property with                       Code§§ 41.001-.002
 improvements located at 1347 CR 4510
 Pittsburg, Camp County, Texas. (100% of
 mineral rights)

 Legal: ABSA060 Mary Hayes, Tract, 41-5000,
 406.93 (+1.55 AC in Rd.) acres, Camp County,
 Texas (containing computed area of 408.48
 acres with 1.55 acres in a public road, leaving a
 net area of 406.93 acres) BEING a tract of land
 situated in the MARY HAYS SURVEY
 ABSTRACT NO. 60, Camp County, Texas and
 being the remainder of a tract of land conveyed
 to E. B. McCaslin by deed recorded in Volume
 191 Page 415 Deed Records Camp, County,
 Texas, and being more particularly described by
 metes and bounds

  stove                                                   Tex. Prop. Code §§ 42.001 (a), 42.002                      $100.00                     $100.00
                                                          (a)(1 ), 42.001 (b)(4)

  microwave                                               Tex. Prop. Code§§ 42.001 (a), 42.002                        $50.00                      $50.00
                                                          (a)(1 ), 42.001 (b)(4)

  refigerator/freezer                                     Tex. Prop. Code§§ 42.001 (a), 42.002                       $300.00                     $300.00
                                                          (a)(1), 42.001(b)(4)

  freezer                                                 Tex. Prop. Code §§ 42.001 (a), 42.002                      $300.00                     $300.00
                                                          (a)(1 ), 42.001 (b)(4)

 *Amount subject to adjustment on 4101116 and every three years thereafter with respect to cases
 commenced on or after the date of adjustment.



      Page 183 of 207
              Case 13-20129             Doc 14   Filed 07/23/13 Entered 07/23/13 23:31:22                    Desc Main
B6C (Official Fonn 6C) (4/13)- Cont.
                                                  Document     Page 12 of 35


In re Tedde Robin Blunck                                                            Case No.   ..!:13~-~20~1~2::!.9_ _ _ __
                                                                                                        (If known)



                                       SCHEDULE C - PROPERTY CLAIMED AS EXEMPT




washer/dryer                                       Tex. Prop. Code§§ 42.001(a), 42.002                 $200.00                $200.00
                                                   (a)(1 ), 42.001 (b)(4)

silverware                                         Tex. Prop. Code §§ 42.001 (a), 42.002                $50.00                 $50.00
                                                   (a)(1 ), 42.001 (b)(4)

bedroom furniture                                  Tex. Prop. Code§§ 42.001(a), 42.002                 $750.00                $750.00
                                                   (a)(1 ), 42.001 (b)(4)

lawn furniture                                     Tex. Prop. Code§§ 42.001 (a), 42.002                 $50.00                 $50.00
                                                   (a)(1 ), 42.001 (b)(4)

lawn mower                                         Tex. Prop. Code§§ 42.001(a), 42.002                 $350.00                $350.00
                                                   (a)(1), 42.001(b)(4)

televisions                                        Tex. Prop. Code§§ 42.001(a), 42.002                 $300.00                $300.00
                                                   (a)(1), 42.001(b)(4)

VCR                                                Tex. Prop. Code§§ 42.001(a), 42.002                  $50.00                 $50.00
                                                   (a)(1), 42.001(b)(4)

DVR                                                Tex. Prop. Code§§ 42.001 (a), 42.002                 $50.00                 $50.00
                                                   (a)(1 ), 42.001 (b)(4)

computer                                           Tex. Prop. Code§§ 42.001(a), 42.002                 $200.00                $200.00
                                                   (a)(1 ), 42.001 (b)(4)

household tools                                    Tex. Prop. Code§§ 42.001(a), 42.002                 $100.00                $100.00
                                                   (a)(1 ), 42.001 (b)(4)

plates                                             Tex. Prop. Code§§ 42.001 (a), 42.002                 $50.00                 $50.00
                                                   (a)(1 ), 42.001 (b)(4)

den furniture                                      Tex. Prop. Code§§ 42.001(a), 42.002                 $500.00                $500.00
                                                   (a)(1 ), 42.001 (b)(4)

dining room furniture                              Tex. Prop. Code§§ 42.001(a), 42.002                 $450.00                $450.00
                                                   (a)(1 ), 42.001 (b)(4)




     Page 184 of 207
            Case 13-20129               Doc 14   Filed 07/23/13 Entered 07/23/13 23:31:22                 Desc Main
B6C (Official Form 6C) (4/13) -Cont.
                                                  Document     Page 13 of 35


In re Tedde Robin Blunck                                                            Case No.   13-20129
                                                                                               ~~~~--------
                                                                                                      (lfknown)



                                       SCHEDULE C - PROPERTY CLAIMED AS EXEMPT




clothing                                            Tex. Prop. Code§§ 42.001(a), 42.002            $1,000.00          $1,000.00
                                                    (a)(5)

 personal jewelry                                   Tex. Prop. Code§§ 42.001 (a), 42.002           $2,500.00          $2,500.00
                                                    (a)(6)

 S&W 460 Model Whitetails Unlimited 1 of 100        Tex. Prop. Code§§ 42.001 (a), 42.002           $1,500.00          $1,500.00
 Texas Model SIN WTU1071                            (a)(7)

 Knives, game calls, holsters & ammunition          Tex. Prop. Code§§ 42.001 (a), 42.002           $3,000.00          $3,000.00
                                                    (a)(8)

 PSE Firestonn Lite Bow w/quiver stablizer,         Tex. Prop. Code§§ 42.001 (a), 42.002             $500.00            $500.00
 sights, whisker biscuit, case and 5 dozen          (a)(8)
 aluminum arrows

 PSE X-Force HF w/quiver, stabilizer, sights,       Tex. Prop. Code§§ 42.001 (a), 42.002           $1,550.00          $1,550.00
 whisker biscuit, case and 2 dozen Axis arrows      (a)(7)

 5 dozen Silver broadheads, 4 dozen Muzzy           Tex. Prop. Code§§ 42.001 (a), 42.002             $300.00            $300.00
 broadheads                                         (a)(8)

 Parsons Brinckerhoff Inc. Exec Def Comp Plan       Tex. Prop. Code§ 42.0021                      $78,104.00          $78,104.00
 (DCOMPI)

 Parsons Brinckerhoff Inc. Exec Def Comp Plan       Tex. Prop. Code § 42.0021                    $120,816.00      $120,816.00
 (DCOMPII)

 Traditional IRA- Rollover (FNB Pittsburg, Texas)   Tex. Prop. Code § 42.0021                    $236,657.03      $236,657.03
 #42111

 T.RowePrice 401 K                                  Tex. Prop. Code§ 42.0021                       $40,120.25         $40,120.25

 IRA: Pilgrim Bank of Pittsburg, Texas              Tex. Prop. Code§ 42.0021                      $210,000.00     $210,000.00
 acct. no. xxxx865 (estimate)




      Page 185 of 207
            Case 13-20129               Doc 14   Filed 07/23/13 Entered 07/23/13 23:31:22                         Desc Main
B6C (Official Fonn 6C) (4/13)- Cont.
                                                  Document     Page 14 of 35


In re Tedde Robin Blunck                                                            Case No.   ..:..:13::....:·2=..::0:...:.1::29:-.-----
                                                                                                            (lfknown)



                                       SCHEDULE C - PROPERTY CLAIMED AS EXEMPT

                                                      Continuation Sheet No. 3




 IRA: Capital One Bank                             Tex. Prop. Code§ 42.0021                        $229,000.00                        $229,000.00
 accountno.xxxxxx474
 (estimate)

 1976 Bethany Citation Travel Trailer              Tex. Prop. Code §§ 42.001 (a), 42.002               $2,000.00                            $2,000.00
                                                   (a)(9)

 2007 Ford Expedition                              Tex. Prop. Code§§ 42.001(a),42.002                  $7,944.00                        $12,000.00
                                                   (a)(9)

 2008 Ford F-150                                   Tex. Prop. Code§§ 42.001(a), 42.002                 $4,862.00                        $15,000.00
                                                   (a)(9)

 2012 Ford Escape                                  Tex. Prop. Code§§ 42.001(a), 42.002                    $463.00                       $21,000.00
                                                   (a)(9)

 Desks                                             Tex. Prop. Code§§ 42.001(a), 42.002                    $100.00                             $100.00
                                                   (a)(4)

 computers                                         Tex. Prop. Code§§ 42.001 (a), 42.002                    $431.00                          $1,000.00
                                                   (a)(4)

 office furnishings                                Tex. Prop. Code§§ 42.001 (a), 42.002                       $0.00                           $500.00
                                                   (a)(4)

 misc. office equipment                            Tex. Prop. Code§§ 42.001 (a), 42.002                        $0.00                           $50.00
                                                   (a)(4)

 legal reference books                             Tex. Prop. Code§§ 42.001 (a), 42.002                        $0.00                          $300.00
                                                   (a)(4)




      Page 186 of 207
           Case 13-20129                  Doc 14      Filed 07/23/13           Entered 07/23/13 23:31:22              Desc Main
                                               UNITEJ>~y~HW~~A~t~~fc:o'uRT
                                                    EASTERN DISTRICT OFTEXAS
                                                        MARSHALL DIVISION
 IN RE: Tedde Robin Blunck                                                                  CASE NO       13-20129

                                                                                            CHAPTER       13

                             SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                    Scheme Selected: State




NIA     Real Property.                              $1,185,000.00             $817,088.00   $367,912.00           $221,352.00    $146,560.00

1.      Cash on hand.                                       $0.00                   $0.00         $0.00                 $0.00           $0.00

2.      Checking, savings or other financial           $7,660.29                    $0.00     $7,660.29                 $0.00      $7,660.29
        accounts, CO's or shares in banks ...

3.      Security deposits with public utilities,            $0.00                   $0.00         $0.00                 $0.00           $0.00
        telephone companies, landlords, others.

4.      Household goods and furnishings,                $3,850.00                   $0.00     $3,850.00             $3,850.00           $0.00
        including audio, video ...

5.       Books, pictures and other art objects,             $0.00                   $0.00         $0.00                 $0.00           $0.00
         antiques, stamp, coin, records ....

6.      Wearing apparel.                                $1,000.00                   $0.00     $1,000.00             $1,000.00           $0.00

7.       Furs and jewelry.                              $2,500.00                   $0.00     $2,500.00             $2,500.00           $0.00

8.       Fireanns and sports, photographic             $29,075.00                   $0.00    $29,075.00             $6,850.00     $22,225.00
         and other hobby equipment.

9.       Interests in insurance policies.                   $0.00                   $0.00         $0.00                 $0.00           $0.00

10.      Annuities.                                         $0.00                   $0.00         $0.00                 $0.00           $0.00

11.      Education IRAs.                                    $0.00                   $0.00         $0.00                 $0.00           $0.00

12.      Interests in IRA, ERISA, Keogh ...           $914,697.28                   $0.00   $914,697.28           $g14,697.28           $0.00

13.      Stock and interests in incorporated ...            $0.00                   $0.00         $0.00                 $0.00           $0.00

 14.     Interests in partnerships ....                     $0.00                   $0.00         $0.00                 $0.00           $0.00

 15.     Government and corporate bonds ...                 $0.00                   $0.00         $0.00                 $0.00           $0.00

 16.     Accounts receivable.                          $5g,5oo.oo                   $0.00    $5g,5oo.oo                 $0.00     $5g,5oo.oo

 17.     Alimony, maintenance, support, and                 $0.00                   $0.00         $0.00                 $0.00           $0.00
         property settlement to which the .....

 18.     Other liquidated debts owed debtor...              $0.00                   $0.00         $0.00                 $0.00           $0.00

 19.     Equitable or future interests, life                $0.00                   $0.00         $0.00                 $0.00           $0.00
         estates, and rights or powers .....

 20.     Contingent and noncontingent interests              $0.00                  $0.00         $0.00                  $0.00           $0.00
         in estate of decedent, death benefit....

 21.     Other contingent and unliquidated                   $0.00                  $0.00         $0.00                  $0.00           $0.00
         claims of every nature .....




Copyright
    Page  1996-2013,
            187 ofLega/PRO
                     207   Systems, Inc., San Antonio, Texas (210) 561-5300-- All rights reserved.
                         Case 13-20129             Doc 14        Filed 07/23/13         Entered 07/23/13 23:31:22                   Desc Main
                                                         UNITE.5'~f~lff$l~A~t~~fC~URT
                                                                EASTERN DISTRICT OF TEXAS
                                                                   MARSHALL DIVISION
   IN RE: Tedde Robin Blunck                                                                             CASE NO        13-20129

                                                                                                        CHAPTER         13


                                              SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                         Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                                  Scheme Selected: State




22.               Patents, copyrights, and other                       $0.00                 $0.00             $0.00                  $0.00           $0.00
                  intellectual property.

23.               Licenses, franchises, and other....                  $0.00                 $0.00             $0.00                  $0.00           $0.00
24.               Customer Lists.                                      $0.00                 $0.00             $0.00                  $0.00           $0.00
25.               Automobiles, trucks, trailers, vehicles ...     $50,000.00            $34,731.00        $15,269.00             $15,269.00           $0.00
26.               Boats, motors and accessories.                   $5,000.00                 $0.00         $5,000.00                  $0.00      $5,000.00

27.               Aircraft and accessories.                            $0.00                 $0.00             $0.00                  $0.00           $0.00
28.                Office equipment, furnishings ...               $1,950.00                 $0.00         $1,950.00               $531.00       $1,419.00

29.                Machinery, fixtures used in business.               $0.00                 $0.00             $0.00                  $0.00           $0.00

30.                Inventory.                                          $0.00                 $0.00             $0.00                  $0.00           $0.00

31.                Animals.                                            $0.00                 $0.00             $0.00                  $0.00           $0.00

32.                Crops- growing or harvested.                        $0.00                 $0.00             $0.00                  $0.00           $0.00

33.                Farming equipment and implements.                   $0.00                 $0.00             $0.00                  $0.00           $0.00

 34.               Farm supplies, chemicals, and feed.                 $0.00                 $0.00             $0.00                  $0.00           $0.00

 35.               Other personal property of any kind.                 $0.00                 $0.00            $0.00                  $0.00           $0.00

                                         TOTALS:                $2,260,232.57          $851,819.00      $1,408,413.57         $1,166,049.28    $242,364.29

Surrendered                          Pro~erty:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.




Real Property
(None)
Personal Property
(None)

                                         TOTALS:                                                             $0.00                    $0.00            $0.00

 Non-Exempt Pro~erty by Item:
The following property, or a portion thereof, is non-exempt.

~,j~~tlrz~~~~t~~[~>ii:Y·•
>...>,__:>·: ..  .,·
               ,,~:.;;2:>..;;   ,;:~.:


Real Property
 Real property in Hays County                                                       $515,000.00       $388,440.00       $126,560.00             $126,560.00



    Page
Copyright    188 ofLega/PRO
          1996-2013, 207 Systems, Inc., San Antonio, Texas (210) 561-5300- All rights reserved.
           Case 13-20129              Doc 14        Filed 07/23/13           Entered 07/23/13 23:31:22                Desc Main
                                            UNITE8~1!8H~$'~AN'KWirPtt~ c 8uRT          13
                                                  EASTERN DISTRICT OF TEXAS .
                                                      MARSHALL DIVISION
 IN RE: Tedde Robin Blunck                                                                  CASE NO   13-20129


                                                                                        CHAPTER       13


                          SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 2




Orlanda, FL time share                                                   $20,000.00                   $20,000.00                  $20,000.00

Personal Property

Cypress Bank, checking xxxx8152                                             $286.00                        $286.00                  $286.00

Cypress Bank; checking XXXX2980                                            $7,374.29                   $7,374.29                   $7,374.29

Belgium made Browning Nomad, 6 3/4" barrel, semi-automatic, 22              $400.00                        $400.00                  $400.00

Smith & Wesson Model17-3, 6" barrel, 6-shot double action                   $450.00                        $450.00                  $450.00

Smith & Wesson Model19-3, 6" barrel, 6-shot double action                    $500.00                       $500.00                  $500.00

smith & Wesson Model 29-2, 8 318" barrel, 6-shot double action               $650.00                       $650.00                   $650.00

Heckler & Kock Model USP Compact 9mmx19, semi-automatic,                     $750.00                       $750.00                   $750.00

Smith & Wesson Model 500, 9" barrel, 5-shot stainless steel                $1,100.00                   $1,100.00                   $1,100.00

Thompson Center Contender, single shot, .357 Herrett caliber, S/N            $900.00                       $900.00                   $900.00

Tarus Model4510 3" Stainless Steel Barrel, .410 & .45 caliber,               $600.00                       $600.00                   $600.00

Kel Tee Model P-3AT. 6-shot semi-automatic hard chrome, .380                 $350.00                        $350.00                  $350.00

Glock Model19 9mmx19, semi-automatic, 9mm caliber, S/N                       $500.00                        $500.00                  $500.00

Buddie Arms Double Duce 22 long rifle 2-shot Derringer, SIN                  $250.00                        $250.00                  $250.00

Ruger LCP Model 03701 semi-automatic 380 auto caliber S/N 378                $500.00                        $500.00                  $500.00

lnterArms Model Mark X Alaskan, 375 H & H Magnum caliber, bolt             $1,200.00                    $1,200.00                  $1,200.00

Remington Model 700 BDL, 270 caliber, bolt action, SIN 6357819             $1,000.00                    $1,000.00                  $1,000.00

Ruger Model 10/22 Cabrine, 22 long rifle caliber, semi-automatic             $500.00                        $500.00                  $500.00

Century Arms Inc. Golani Sportster, .223 caliber, two 35 round               $750.00                        $750.00                  $750.00

 Colt AR-15, A2, 223 Caliber Government Cabrlne S/N 007831 with            $2,500.00                    $2,500.00                  $2,500.00

 Remington Model 700 BDLEngraved. 300 Winchester caliber, bolt             $1,600.00                    $1,600.00                   $1,600.00

 Savage Arms Model 19530 Axis XP 243 Winchester caliber, bolt                $500.00                        $500.00                  $500.00

 AU Garno Bone Collector Bull Whisper 4.5 (.177) Caliber Air Rifle           $250.00                        $250.00                  $250.00

 59166 Yugo Model7.62x39 Nato Round C.A.I. Georgia, VT, Stock                $350.00                        $350.00                   $350.00

 Savage 93 R17 Model.17 HMR Caliber S/N 0177749                              $225.00                        $225.00                   $225.00

 Winchester Model12,2 3/4" chamber. 12 gauge, pump, modified               $1,000.00                       $1,000.00                $1,000.00

 Winchester Model 50, 2 3/4" chamber. 20 gauge, semi-automatic,              $750.00                        $750.00                   $750.00

 Winchester Ducks Unlimited Model1300, 3" chamber, 12 gauge,                 $500.00                        $500.00                   $500.00

 Winchester Model 50,2 3/4" chamber, 12 gauge, semi-automatic,               $500.00                        $500.00                   $500.00


    Page
Copyright            207 Systems, Inc., San Antonio, Texas (210) 561-5300- All rights reseNed.
             189 ofLega/PRO
          1996-2013,
            Case 13-20129              Doc 14         Filed 07/23/13            Entered 07/23/13 23:31:22              Desc Main
                                             UNITEJ>gf}{W$l~ANkWlrPt~~fd~URT
                                                    EASTERN DISTRICT OF TEXAS
                                                        MARSHALL DIVISION
  IN RE: Tedde Robin Blunck                                                                  CASE NO    13-20129


                                                                                            CHAPTER     13


                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 3




Belgium made Winchester Model Super X2 magnum, 2 3/4", & 3                   $1,200.00                   $1,200.00                 $1,200.00

Chinese made UCN X12, 3" chamber, 12 gauge, pump, riot gun                     $300.00                       $300.00                 $300.00

Remington 870 Magnum 12 gauge pump, 3" chamber, invector                       $500.00                       $500.00                 $500.00

ArmSport Model 2746, 2 3/4", 3", & 3 1/2" chamber, 12 gauge                    $750.00                       $750.00                 $750.00

Pelican 2 gun hard sided case                                                  $300.00                       $300.00                 $300.00

3 Plano 2 gun hard sided cases                                                 $300.00                       $300.00                 $300.00

8-Soft long gun cases                                                          $300.00                       $300.00                 $30().00

Oustanding loan balance from Beau Shafer                                    $14,500.00                  $14,500.00                 $14,500.00

Note receivable f(Om Richard and Vanessa Antoine                            $45,000.00                  $45,000.00                 $45,000.00

Duck Boat, Motor, and Trailer                                                $5,000.00                   $5,000.00                  $5,000.00

computers                                                                    $1,000.00                   $1,000.00                   $569.00

 office furnishings                                                            $500.00                       $500.00                 $500.00

 misc. office equipment                                                         $50.00                        $50.00                   $50.00

 legal reference books                                                         $300.00                       $300.00                  $300.00


                      TOTALS:                                               $631,235.29   $388,440.00   $242,795.29            $242,364.29




             B. GIVss Property Value of Surrendered Property

             C. Total GIVSS Property Value (A+ B)

             D. GIVss Amount of Encumbrances (not including surrendered property)

             E. GIVss Amount of Encumbrances on Surrendered Property

             F. Total GIVss Encumbrances (D+E)

             G. Total Equity (not including surrendered property) I (A-D)

             H. Total Equity In surrendered items (B-E)

             I. Total Equity (C-F)

             J. Total Exemptions Claimed

             K. Total Non-Exempt Property Remaining (G-J)




Copyright
    Page  1996-2013,
             190 ofLega/PRO
                     207 Systems, Inc., San Antonio, Texas (210) 561-5300- All rights reserved.
             Case 13-20129          Doc 14       Filed 07/23/13 Entered 07/23/13 23:31:22                       Desc Main
                                                  Document     Page 19 of 35
860 (Official Form 60) (12/07)
            In re Tedde Robin Blunck                                                    CaseNo. ~1~3~-2~0~1=2~9~~--~------­
                                                                                                          (ifknown)



                                 SCHEDULE D -CREDITORS HOLDING SECURED CLAIMS
                         D    Check this box if debtor has no creditors holding secured claims to report on this Schedule D.




ACCT#:

Capital Farm Credit                                                                                         $428,648.00
PO Box 216
Lockhart, TX 78644-2016




                                                      DATE INCURRED:
ACCT#:                                                NATURE OF LIEN:
                                                      Marital property
Cathy A. Blunck                                       COLLATERAL:
                                                      marital property                                             $0.00
1152 Little Bear Road                                 REMARKS:
Buda, Texas 78610                                     A division of marital property was
                                                      entered on February 20, 2013. Debtor
                                                      has filed appeal.


                                                      DATE INCURRED:    08/2008
 ACCT #: xxxx561 0                                    NATURE OF LIEN:
                                                      Purchase Money
 Ford Motor Credit Corporation                        COLLATERAL:
                                                      2008 Ford F-150                                         $10,138.00
 Ford Motor Credit                                    REMARKS:
 PO Box6275
 Dearborn, Ml48121



                                                      DATE INCURRED:    09/15/2011
 ACCT #: xxxx9885                                     NAlURE OF LIEN:
                                                      Purchase Money
 Ford Motor Credit Corporation                        COLLATERAL:
                                                      2012 Ford Escape                                        $20,537.00
 Ford Motor Credit                                •   REMARKS:
 PO Box 6275
 Dearborn, Ml48121




        1         continuation sheets attached
                                                                                                                               report also on
                                                                                                                               Statistical
                                                                                                                               Summary of
                                                                                                                               Certain Liabilities
                                                                                                                               and Related
                                                                                                                               Data.)




     Page 191 of 207
            Case 13-20129             Doc 14        Filed 07/23/13 Entered 07/23/13 23:31:22                                  Desc Main
                                                     Document     Page 20 of 35
860 (Official Form 60) (12/07)- Cont
           In re Tedde Robin Blunck                                                            Case No. ....:1~3:.:!-2:!0:...:1.::.29:::...._-==-~:----­
                                                                                                                          (if known)



                                 SCHEDULE D -CREDITORS HOLDING SECURED CLAIMS




                                                        DATE INCURRED: 07/2007
ACCT #: xxxxxxx2500                                     NATURE OF UEN:
                                                        Purchase Money
Greater TX F C U                                        COLLATERAI.:
                                                        2007 Ford Expedition
                                                                                                                           $4,056.00
6411 N lamar Blvd                                       REMARKS:
Austin, TX 78752                                        in possession of former spouse




                                                            INCURRED: 04/2008
ACCT #: xxxxx6145                                       NATURE OF UEN:
                                                        Purchase Money
Nationstar Mortgage LLC                                 COLLATERAL:
                                                        Debtor's Homestead                                              $388,440.00
Attn: Bankruptcy                                        REMARKS:
350 Highland Dr
Lewisville, TX 75067




                                                        DATE INCURRED: 03-06/2013
ACCT #: xxxxx6145                                       NATURE OF LIEN:
                                                        Arrearage claim
Nationstar Mortgage LLC                                 COLLATERAL:
                                                         Debtor's Homestead                                                 $7,400.00
Attn: Bankruptcy                                        REMARKS:
350 Highland Dr                                          residential property In Hays County
Lewisville, TX 75067                                     occupied by former spouse




Sheet no.      1       of       1     continuation sheets attached           Subtotal (Total of this Page)>
to Schedule of Creditors Holding Secured Claims                             Total (Use only on last page)>
                                                                                                                      (Report also on         (If applicable,
                                                                                                                      Summary of              report also on
                                                                                                                      Schedules.)             Statistical
                                                                                                                                              Summary of
                                                                                                                                              Certain Liabilities
                                                                                                                                              and Related
                                                                                                                                              Data.)




     Page 192 of 207
             Case 13-20129              Doc 14         Filed 07/23/13 Entered 07/23/13 23:31:22                                Desc Main
BSE (Official Form 6E) (04/13)
                                                        Document     Page 21 of 35
In re Tedde Robin Blunck                                                                           Case No.       13-20129
                                                                                                                             (If Known)



                    SCHEDULE E -CREDITORS HOLDING UNSECURED PRIORITY CLAIMS

0   Check this box if debtor has no creditors holding unsecured priority claims to report on this Schedule E.

TYPES OF PRIORITY CLAIMS                       (Check the appropriate box(es) below if claims in that category are listed on the attached sheets.)
0   Domestic Support Obligations
    Claims for domestic support that are owed to or recoverable by a spouse, former spouse, or child of the debtor, or the parent, legal guardian,
    or responsible relative of such a child, or a governmental unit to whom such a domestic support claim has been assigned to the extent
    provided in 11 U.S.C. § 507(a)(1).

0   Extensions of credit in an involuntary case
    ·Claims arising in the ordinary course of the debtor's business or financial affairs after the commencement of the case but before the earlier of
     the appointment of a trustee or the order for relief. 11 u.s._s;. § 507(a)(3).

D   Wages, salaries, and commissions
    Wages, salaries, and commissions, including vacation, severance, and sick leave pay owing to employees and commissions owing to
    qualifying independent sales representatives up to $12,475* per person earned within 180 days immediately preceding the filing of the· original
    petition, or the cessation of business, whichever occurred first, to the extent provided in 11 U.S.C. § 507(a)(4).

0   Contributions to employee benefit plans
    Money owed to employee benefit plans for services rendered within 180 days immediately preceding the filing of the original petition, or the
    cessation of business, whichever occurred first, to the extent provided in 11 U.S.C. § 507(a)(5).


0   Certain farmers and fishermen
    Claims of certain farmers and fishermen, up to $6,150* per farmer or fisherman, against the debtor, as provided in 11 U.S.C. § 507(a)(6).

D   Deposits by individuals
    Claims of individuals up to $2, 775* for deposits for the purchase, lease or rental of property or services for personal, family, or household use,
    that were not delivered or provided. 11 U.S.C. § 507(a)(7).


0   Taxes and Certain Other Debts Owed to Governmental Units
    Taxes, customs duties, and penalties owing to federal, state, and local governmental units as set forth in 11 U.S.C. § 507(a)(8).

D   Commitments to Maintain the Capital of an Insured Depository Institution
    Claims based on commitments to the FDIC, RTC, Director of the Office of Thrift Supervision, Comptroller of the Currency, or Board of Governors
    of the Federal Reserve System, or their predecessors or successors, to maintain the capital of an insured depository institution. 11 U.S.C.
    § 507(a)(9).

0   Claims for Death or Personal Injury While Debtor Was Intoxicated
     Claims for death or personal injury resulting from the operation of a motor vehicle or vessel while the debtor was intoxicated from using
     alcohol, a drug, or another substance. 11 U.S.C. § 507(a)(1 0).


0    Administrative allowances under 11 U.S.C. Sec. 330
     Claims based on services rendered by the trustee, examiner, professional person, or attorney and by any paraprofessional person employed
     by such person as approved by the court and/or in accordance with 11 U.S.C. §§ 326, 328, 329 and 330.

*Amounts are subject to adjustment on 4/01/16, and evel)l three years thereafter with respect to cases commenced on or after the date of
adjustment.

         1          continuation sheets attached




      Page 193 of 207
            Case 13-20129              Doc 14        Filed 07/23/13 Entered 07/23/13 23:31:22                  Desc Main
BSE (Official Form SE) (04/13)- Cont.
                                                      Document     Page 22 of 35
In re Tedde Robin Blunck                                                                   CaseNo. ~1~3~~~0~12~9~~--~-----­
                                                                                                            (lf Known)


                        SCHEDULE E -CREDITORS HOLDING UNSECURED PRIORITY CLAIMS




                                                                                                   $3,000.00    $3,000.00     $0.00

Tyler, Texas 75703




Sheet no.      1      of       1       continuation sheets    Subtotals (Totals of this page)>
attached to Schedule of Creditors Holding Priority Claims                               Total>
                                     (Use only on last page of the completed Schedule E.
                                     Report also on the Summary of Schedules.)
                                                                                        Totals>
                                     (Use only on last page of the completed Schedule E.
                                     If applicable, report also on the Statistical Summary
                                     of Certain Liabilities and Related Data.)




      Page 194 of 207
             Case 13-20129             Doc 14      Filed 07/23/13 Entered 07/23/13 23:31:22                       Desc Main
B6F (Official Form 6F) (12/07)
                                                    Document     Page 23 of 35
    In re   Tedde Robin Blunck                                                          CaseNo. ~1~3~-2~0~12~9~~---------------­
                                                                                                     (ifknown)


                    SCHEDULE F -CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
0   Check this box if debtor has no creditors holding unsecured claims to report on this Schedule F.




                                                                                                                           Notice Only
                                                           REMARKS:




                                                           DATE INCURRED:    01/2013
                                                           CONSIDERAllON:
                                                           Credit Card                                                        $1,013.00
                                                            REMARKS:




                                                           DATE INCURRED:
                                                           CONSIDERAllON:
                                                            Credit Card                                                       $11,807.00
                                                            REMARKS:




                                                            DATE INCURRED:   01/1999
                                                            CONSIDERATION:
                                                            Credit Card                                                        $5,677.00
                                                            REMARKS:




                                                            DATE INCURRED:
                                                            CONSIDERAllON:
                                                            Notice Only                                                     Notice Only
                                                            REMARKS:




                                                            DATE INCURRED:
                                                            CONSIDERAllON:
 Barclays Bank Delaware                                     Credit Card                                                       $17,123.00
 Attn: Bankruptcy                                           REMARKS:
 P.O. Box 8801
 Wilmington, DE 19899


                                                                                                            Subtotal>

                                                                                                                 Total>
                                                                   (Use only on last page of the completed Schedule F.)
--~3_ _.....:continuation        sheets attached       (Report also on Summary of Schedules and, If applicable, on the
                                                           Statistical Summary of Certain Liabilities and Related Data.)




       Page 195 of 207
            Case 13-20129             Doc 14        Filed 07/23/13. Entered 07/23/13 23:31:22                          Desc Main
B6F (Official Form 6F) (12/07) - Cont.
                                                     Document      Page 24 of 35
  In re Tedde Robin Blunck                                                                   Case No. 13-20129
                                                                                                          (if known)



                    SCHEDULE F -CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS




                                                                                                                               Notice Only




                                                              DATE INCURRED:
                                                              CONSIDERATION:
                                                              Notice Only                                                      Notice Only
                                                              REMARKS:




                                                              DATE INCURRED:
                                                              CONSIDERATION:
                                                              Notice Only                                                      Notice Only
                                                              REMARKS:




                                                              DATE INCURRED:    11/01/1994
                                                              CONSIDERATION:
                                                              Credit Card                                                          $10,615.00
                                                              REMARKS:




                                                              DATE INCURRED:
                                                              CONSIDERATION:
                                                               Notice Only                                                     Notice Only
                                                               REMARKS:




                                                               DATE INCURRED:
                                                               CONSIDERATION:
                                                               Notice Only                                                         Notice Only
 Bassel and Wilcox                                             REMARKS:
 PO Box 11509
 Fort Worth, TX 76110

Sheet no.     1        of      3     continuation sheets attached to                                          Subtotal>
Schedule of Creditors Holding Unsecured Nonpriority Claims
                                                                                                                   Total>
                                                                     (Use only on last page of the completed Schedule F.)
                                                         (Report also on Summary of Schedules and, If applicable, on the
                                                             Statistical Summary of Certain Liabilities and Related Data.)




      Page 196 of 207
           Case 13-20129              Doc 14        Filed 07/23/13         Entered 07/23/13 23:31:22                Desc Main
B6F (Official Form 6F) (12/07)- Cont.
                                                     Document             Page 25 of 35
  In re Tedde Robin Blunck                                                                   CaseNo. ~1~3~-27.0~12=9~~---------­
                                                                                                         (ifknown)


                    SCHEDULE F -CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS




                                                                                                                                   $741.00
                                                              REMARKS:




                                                              DATE INCURRED:
                                                              CONSIDERATION:
                                                              Notice Only                                                    Notice Only
                                                              REMARKS:




                                                              DATE INCURRED:
                                                              CONSIDERATION:
                                                              Notice Only                                                    Notice Only
                                                              REMARKS:




                                                              DATE INCURRED:   2013
                                                              CONSIDERATION:
                                                              Attorney Fees for fonner spouse                                Notice Only
                                                              REMARKS:
                                                              under appeal

                                                              $66,612.00 awarded at trial
                                                              DATE INCURRED:
                                                              CONSIDERATION:
                                                              Appellate counsel fees for fonner spouse                          Notice Only
                                                              REMARKS:
                                                              under appeal

                                                              $20,000.00 awarded at trial
                                                              DATE INCURRED:
                                                              CONSIDERATION:
 Leon Breeden                                                 Attorney fees for appointed Receiver                                    $0.00
 120 West Hopkins, Ste. 102                                    REMARKS:
 San Marcos, TX 78666                                          under appeal

                                                               $11,756.00 awarded at trial
Sheet no.     2        of      3     continuation sheets attached to                                          Subtotal>
Schedule of Creditors Holding Unsecured Nonpriority Claims
                                                                                                                   Total>
                                                                     (Use only on last page ofthe completed Schedule F.)
                                                         (Report also on Summary of Schedules and, If applicable, on the
                                                             Statistical Summary of Certain Liabilities and Related Data.)




      Page 197 of 207
           Case 13-20129              Doc 14        Filed 07/23/13 Entered 07/23/13 23:31:22                          Desc Main
                                                     Document     Page 26 of 35
86F (Official Form 6F) (12/07)- Cont.
  In re   Tedde Robin Blunck                                                              CaseNo. ~1~3~-2~0~12=9~~---------­
                                                                                                          (ifknown)



                    SCHEDULE F -CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS




                                                                                                                              Notice Only




                                                              DATEINCURREQ     10/2012
                                                              CONSIDERATION:
                                                              Collection Attorney                                                 $2,400.00
                                                              REMARKS:




Sheet no.     3        of     ·3     continuation sheets attached to                                          Subtotal>
Schedule of Creditors Holding Unsecured Nonpriority Claims
                                                                                                                   Total>
                                                                     (Use only on last page of the completed Schedule F.)
                                                         (Report also on Summary of Schedules and, If applicable, on the
                                                             Statistical Summary of Certain Liabilities and Related Data.)




     Page 198 of 207
            Case 13-20129           Doc 14        Filed 07/23/13 Entered 07/23/13 23:31:22                        Desc Main
B6G (Official Form 6G) (12/07)
                                                   Document     Page 27 of 35
   In re Tedde Robin Blunck                                                             CaseNo.     ~13~-~2~01~2=9~--------­
                                                                                                       (if known)



                     SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Describe all executory contracts of any nature and all unexpired leases of real or personal property. Include any timeshare interests.
State nature of debtor's interest in contract, i.e., "Purchaser," "Agent," etc. State whether debtor is the lessor or lessee of a lease.
Provide the names and complete mailing addresses of all other parties to each lease or contract described. If a minor child is a party to
one of the leases of contracts, state the child's initials and the name and address of the child's parent or guardian, such as "AB., a
minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).


liZ[ Check this box if debtor has no executory contracts or unexpired leases.




     Page 199 of 207
             Case 13-20129               Doc 14         Filed 07/23/13 Entered 07/23/13 23:31:22                               Desc Main
B6H (Official Form 6H) (12/07)
                                                         Document     Page 28 of 35
In re Tedde Robin Blunck                                                                           Case No.      13-20129
                                                                                                                ~~~~----------
                                                                                                                        (ifknown)



                                                        SCHEDULE H - CODEBTORS
Provide the information requested concerning any person or entity, other than a spouse in a joint case, that is also liable on any debts listed by the debtor
in the schedules of creditors. Include all guarantors and co-signers. If the debtor resides or resided in a community property state, commonwealth, or
territory (including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within the eight-
year period immediately preceding the commencement of the case, identify the name of the debtor's spouse and of any former spouse who resides or
resided with the debtor in the community property state, commonwealth, or territory. Include all names used by the nondebtor spouse during the eight
years immediately preceding the commencement of this case. If a minor child is a codebtor or a creditor, state the child's initials and the name and
address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112
and Fed. R. Bankr. P. 1007(m).




     Page 200 of 207
             Case 13-20129               Doc 14        Filed 07/23/13 Entered 07/23/13 23:31:22                                   Desc Main
B61 (Official Form 61) (12/07)
                                                        Document     Page 29 of 35
In re Tedde Robin Blunck                                                                         Case No.     13-20129
                                                                                                                   (if known)



                            SCHEDULE I - CURRENT INCOME OF INDIVIDUAL DEBTOR(S)
The column labeled "Spouse" must be completed in all cases flied by joint debtors and by every married debtor, whether or not a joint petition is filed,
unless the spouses are separated and a joint petition is not filed. Do not state the name of any minor child. The average monthly income calculated on
this form may differ from the current monthly income calculated on Form 22A, 228, or 22C.
 Debtor's Marital Status:

           Single




 Occupation                      Sr. Assoc. Counsel
 Name of Employer                Parsons Brinckerhoff Group
 How Long Employed               23years
 Address of Employer             1 Penn Plaza
                                 New York, N.Y.


INCOME: (Estimate of average or projected monthly income at time case filed)                                     DEBTOR                                          SPOUSE
1. Monthly gross wages, salary, and commissions (Prorate if not paid monthly)                                  $14,178.67
2. . Estimate monthly overtime                                                                                      $0.00
3. SUBTOTAL
4. 'LESS PAYROLL DEDUCTIONS
    a. Payroll taxes (indudes social security tax if b. is zero)                                                 $1,969.33
    b. Social Security Tax                                                                                        $849.12
     c. Medicare                                                                                                  $198.51
    d. Insurance                                                                                                  $490.32
     e. Union dues                                                                                                   $0.00
    f. Retirement                                                                                                    $0.00
     g. Other (Specify) -=.LT:..=D:.....__ _ _ _ _ _ _ _ _ _ _ _ _ __                                               $29.06
     h. Other (Specify)                                                                                              $0.00
     i. Other(Specify) - - - - - - - - - - - - - - - - -                                                             $0.00
      j. Other (Specify)                                                                                             $0.00
      k. Other (Specify) - - - - - - - - - - - - - - - -                                                              $O.o:,;;.o,..........,.......,...,......,.,,__.,..,.........=,.,..,
5.    SUBTOTAL OF PAYROLL DEDUCTIONS
6.    TOTAL NET MONTHLY TAKE HOME PAY
7.  Regular income from operation of business or profession or farm (Attach detailed stmt)                         $500.00
8.  Income from real property                                                                                        $0.00
9.  Interest and dividends                                                                                           $0.00
10. Alimony, maintenance or support payments payable to the debtor for the debtor's use or                           $0.00
    that of dependents listed above
11. Social security or government assistance (Specify):
                                                                                                                 $2,556.00
12. Pension or retirement income                                                                                     $0.00
13. Other monthly income (Specify):
    a. Prorated Income Tax Refund                                                                                $1,250.00
                                                                                                                     $0.00
                                                                                                                     $0.00
14. SUBTOTAL OF LINES 7 THROUGH 13
15. AVERAGE MONTHLY INCOME (Add amounts shown on lines 6 and 14)                                               .f1~~~m;:~                  ,, ,
                                                                                                                                 .· .,.,                                    '·'
                                                                             (Report also on Summary of Schedules and, if applicable,
                                                                             on Statistical Summary of Certain Liabilities and Related Data)
17. Describe any increase or decrease in income reasonably anticipated to occur within the year following the filing of this document:
Debtor's status has been changed from a straight salary postilion to hourly.
He Is now part-time




       Page 201 of 207
             Case 13-20129               Doc 14          Filed 07/23/13 Entered 07/23/13 23:31:22                           Desc Main
                                                          Document     Page 30 of 35
B6J (Official Form 6J) (12/07)
  IN RE: Tedde Robin Blunck                                                                      Case No.     13-20129
                                                                                                                   (if known)



                     SCHEDULE J - CURRENT EXPENDITURES OF INDIVIDUAL DEBTOR(S)
Complete this schedule by estimating the average or projected monthly expenses of the debtor and the debtor's family at time case filed. Prorate any
payments made bi-weekly, quarterly, semi-annually, or annually to show monthly rate. The average monthly expenses calciJated on this form may
differ from the deductions from income allowed on Form 22A or 22C.
0     Check this box if a joint petition is filed and debtor's spouse maintains a separate household. Complete a separate schedule of expenditures
      labeled "Spouse."

 1. Rent or home mortgage payment (include lot rented for mobile home)                                                                      $2,429.46
      a. Are real estate taxes included?       DYes        ~No
      b. Is property insurance included?       0   Yes     ~No

 2. Utilities: a. Electricity and heating                                                                                                      $250.00
               b. Water and sewer                                                                                                               $40.00
               c. Telephone                                                                                                                    $101.00
               d. Other: Satellite Service                                                                                                      $50.67
 3. Home maintenance (repairs and upkeep)                                                                                                       $50.00
 4.Food                                                                                                                                        $675.00
 5. Clothing                                                                                                                                   $200.00
 6. Laundry and dry cleaning                                                                                                                    $50.00
 7. Medical and dental expenses                                                                                                                 $50.00
 8. Transportation (not including car payments)                                                                                                $500.00
 9. Recreation, clubs and entertainmen~ newspapers, magazines, etc.                                                                             $50.00
 10. Charitable contributions
    11. Insurance (not deducted from wages or included in home mortgage payments)
              a. Homeowner's or renter's                                                                                                       $487.50
              b. Life                                                                                                                          $457:04
               c. Health
               d. Auto                                                                                                                         $266.00
               e. Other: American Home Shield - warrant                                                                                         $49.75
    12. Taxes (not deducted from wages or included in home mortgage payments)                                                                $1,300.00
    Specify: est. property taxes
    13.lnstallment payments: (In chapter 11, 12, and 13 cases, do not list payments to be included in the plan)
              a. Auto: FMC: 2012 Ford Escape                                                                                                  $526.59
              b. Other: Nationstar Mortgage- Bud a home                                                                                      $2,466.00
              c. Other: FMC: 2008 Ford F-150                                                                                                   $711.98
              d. Other:
    14. Alimony, maintenance, and support paid to others:
    15. Payments for support of add'l dependents not living at your home:
    16. Regular expenses from operation of business, profession, or farm (attach detailed statement)                                           $510~00
    17.a. Other: See attached personal expenses                                                                                                $232.00
    17.b. Other:



    19. Describe any increase or decrease in expenditures reasonably anticipated to occur within the year following the filing of this
    document None.


    20. STATEMENT OF MONTHLY NET INCOME
    a. Average monthly income from Line 15 of Schedule I                                                                                    $14,948.33
    b. Average monthly expenses from Line 18 above                                                                                          $11,452.99
    c.        net income



       Page 202 of 207
         Case 13-20129        Doc 14    Filed 07/23/13   Entered 07/23/13 23:31:22        Desc Main
                                 UNITE8gr}L'fW$l~ArJKWlli,ye~fc1)'URT
                                       EASTERN DISTRICT OF TEXAS
                                           MARSHALL DIVISION
IN RE:   Tedde Robin Blunck                                          CASE NO   13·20129

                                                                    CHAPTER    13

                                        EXHIBIT TO SCHEDULE J



                                        Itemized Business Expenses
                                                 Law Practice

Expense                                                         Category                              Amount

property tax expense                                                                                   $110.00
office expenses                                                                                        $400.00


                                                                                Total>                $510.00




  Page 203 of 207
         Case 13-20129        Doc 14    Filed 07/23/13       Entered 07/23/13 23:31:22           Desc Main
                                                                        3
                                 UNITE8~y~lfW$'~AtJKWffi,ii~fc JiuRT
                                       EASTERN DISTRICT OF TEXAS
                                           MARSHALL DIVISION
IN RE:   Tedde Robin Blunck                                                 CASE NO   13-20129

                                                                        CHAPTER       13

                                        EXHIBIT TO SCHEDULE J
                                             Continuation Sheet No. 1




                                        Itemized Personal Expenses

Expense                                                                                                      Amount

Home Security                                                                                                  $49.00
personal care                                                                                                  $65.00
housekeeping                                                                                                   $55.00
Internet Service                                                                                               $63.00

                                                                                       Total>                $232.00




  Page 204 of 207
          Case 13-20129 Doc 14                    Filed 07/23/13 Entered 07/23/13 23:31:22                    Desc Main
                 .                                 Document     Page 33 of 35
86 Summary (Offic1al Fonn 6- Summary) (12107)
                                          UNITED STATES BANKRUPTCY COURT
                                              EASTERN DISTRICT OF TEXAS
                                                  MARSHALL DIVISION
  In re Tedde Robin Blunck                                                           Case No.      13-20129

                                                                                     Chapter       13



                                                  SUMMARY OF SCHEDULES
Indicate as to each schedule whether that schedule is attached and state the number of pages in each. Report the totals from
Schedules A, B, 0. E, F, I, and J in the boxes provided. Add the amounts from Schedules A and B to determine the total amount of the
debtor's assets. Add the amounts of all claims from Schedules D, E, and F to determine the total amount ofthe debtor's liabilities.
Individual debtors also must complete the "Statistical Summary of Certain Liabilities and Related Data" if they file a case under
chapter7, 11, or 13.


                                        ATTACH         NO. OF
 NAME OF SCHEDULE                                                       ASSETS                  LIABILITIES               OTHER
                                         (YES/NO)      SHEETS


 A - Real Property                          Yes         1                 $1 '185,000.00

 B - Personal Property                      Yes         9                 $1 ,075,232.57

 C- Property Claimed                        Yes         4
    as Exempt
 D -Creditors Holding                       Yes         2
    Secured Claims
  E ~Creditors Holding Unsecured
    . Priority Claims                       Yes         2
              of Claims on Schedule
  F- Creditors Holding Unsecured            Yes         4
      Nonpriority Claims
  G - Executory Contracts and               Yes         1
     Unexpired Leases

  H - Codebtors                             Yes         1

  I - Current Income of                     Yes         1
      Individual Debtor(s)

  J - Current Expenditures of               Yes         3                                                                    $11,452.99
    Individual Debtor(s)

                                           TOTAL        28




    Page 205 of 207
            Case 13-20129             Doc 14     Filed 07/23/13 Entered 07/23/13 23:31:22                      Desc Main
                                                  Document     Page 34 of 35
Form 6- Statistical Summary (12/07)
                                            UNITED STATES BANKRUPTCY COURT
                                                EASTERN DISTRICT OF TEXAS
                                                    MARSHALL DIVISION
    In re Tedde Robin Blunck                                                          Case No.      13-20129

                                                                                      Chapter       13



      STATISTICAL SUMMARY OF CERTAIN LIABILITIES AND RELATED DATA {28 U.S.C. § 159)
If you are an individual debtor whose debts are primarily consumer debts, as defined in§ 101(8) of the Bankruptcy Code (11 U.S. C.
§ 101 (8) ), filing a case under chapter 7, 11, or 13, you must report all information requested below.

D    Check this box if you are an individual debtor whose debts are NOT primarily consumer debts. You are not required to report any
     information here.

This information is for statistical purposes only under 28 U.S.C. § 159.

Summarize the following types of liabilities, as reported in the Schedules, and total them.

 Type of Uability                                                     Amount

  Domestic Support Obligations (from Schedule E)                                    $0.00

 Taxes arid Certain Other Debts Owed to Governmental Units
                                                                                    $0.00
 (from Schedule E)

  Claims for Death or Personal Injury While Debtor Was                              $0.00
  Intoxicated (from Schedule E) (whether disputed or undisputed)

  Student Loan Obligations (from Schedule F)                                        $0.00
  Domestic Support, Separation Agreement, and Divorce Decree
                                                                                    $0.00
  Obligations Not Reported on Schedule E

  Obligations to Pension or Profit-Sharing, and Other Similar
                                                                                    $0.00
  Obligations (from Schedule F)

                                                            TOTAL                   $0.00

State the following:

  Average Income (from Schedule I, Line 16)                                   $14,948.33

  Average Expenses (from Schedule J, Line 18)                                 $11,452.99
  Current Monthly Income (from Form 22A Line 12; OR, Form 228
  Lirie 11; OR, Form 22C Line 20)                                             $14,767.71


  1. Total from ScheduleD, "UNSECURED PORTION, IF ANY"
  column

  2. Total from Schedule E, "AMOUNT ENTITLED TO PRIORilY'
  column.

  3. ·Total from Schedule E, "AMOUNT NOT ENTITLED TO
  PRIORITY, IF ANY" column                                                                                 $0.00

  4. Total from Schedule F                                                                           $49,376.00

  5. Total of non-priority unsecured debt (sum of 1, 3, and 4)                                       $49,376.00




     Page 206 of 207
           Case 13-20129            Doc 14       Filed 07/23/13 Entered 07/23/13 23:31:22                             Desc Main
                                                  Document     Page 35 of 35
86 Declaration (Official Form 6- Declaration) (12107)
In re Tedde Robin Blunck                                                              Case No.     ..:..:13:...-=:20:...1:..:2:::9_ _ _ _ __
                                                                                                                               (if known)



                              DECLARATION CONCERNING DEBTOR'S SCHEDULES
                           DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR
    I declare under penalty of pe~ury that I have read the foregoing summary and schedules, consisting of                              30
sheets, and that they are true and correct to the best of my knowledge, information, and belief.


Date 7/23/2013                                               Signature /s/ Tedde Robin Blunck
                                                                      Tedde Robin Blunck

                                                             Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date--------------

                                                             [If joint case, both spouses must sign.]




  Penalty for making a false statement or concealing properly: Fine of up to $500,000 or imprisonment for up to 5 years or
  both. 18 U.S. C.§§ 152 and 3571.
      Page 207 of 207